 
 
Execution Version
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT
 
by and among
 
CITIGROUP INC.,
 
MORGAN STANLEY
 
and
 
MORGAN STANLEY SMITH BARNEY HOLDINGS LLC
 


 
 
Dated as of May 29, 2009
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
Page
 
ARTICLE 1
DEFINITIONS
7
Section 1.1
Defined Terms
7
     
ARTICLE 2
FORMATION OF VENTURE; CLOSING; RELATED TRANSACTIONS
36
Section 2.1
Formation of Company
36
Section 2.2
Transactions Prior to the Closing
36
Section 2.3
Time and Place of the Closing
39
Section 2.4
Deliveries and Other Actions at the Closing
39
Section 2.5
Contributions on Self-Clearing Dates
41
Section 2.6
Delayed Contribution Businesses
43
Section 2.7
Delayed Distribution Businesses
46
Section 2.8
Membership Interests
48
Section 2.9
Exclusions from Contributions
49
Section 2.10
Post-Closing Adjustments
49
Section 2.11
Self-Clearing Balance Sheets
52
Section 2.12
Final Post-Closing Purchase Price Adjustment
54
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
55
Section 3.1
Representations and Warranties of Citigroup
55
Section 3.2
Representations and Warranties of Morgan Stanley
60
     
ARTICLE 4
CERTAIN INTERIM AND OTHER COVENANTS
66
Section 4.1
Conduct of Business Prior to Closing
66
Section 4.2
Access to Information
70
Section 4.3
Consents; Conditions; Further Assurances
71
Section 4.4
Sufficiency of Assets
74
Section 4.5
Tax Matters
76
Section 4.6
Real Estate Matters
84
Section 4.7
Transaction Documents
84
Section 4.8
Actions by Subsidiaries
84
Section 4.9
Negotiations with Others
84
Section 4.10
Termination of Agreements
85
Section 4.10
Contributed Real Property
86
     
ARTICLE 5
CONDITIONS TO CLOSING
86
Section 5.1
Conditions to Citigroup’s Obligations
86
Section 5.2
Conditions to Morgan Stanley’s Obligations
87
     
ARTICLE 6
INDEMNIFICATION
88
Section 6.1
Survival of Representations and Warranties
88
Section 6.2
Indemnification
89
Section 6.3
Limitations on Amounts
91

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
Section 6.4
Other Indemnification Provisions
91
Section 6.5
Procedures
93
Section 6.6
Procedures for Non-Party Claims other than Ordinary Course Customer Claims
93
Section 6.7
Ordinary Course Customer Claims
95
Section 6.8
Mutual Assistance
96
     
ARTICLE 7
FURTHER AGREEMENTS
96
Section 7.1
No Commitments
96
Section 7.2
Further Assurances
96
Section 7.3
Citigroup ARS Loans
96
Section 7.4
Replacement of Guarantees
98
Section 7.5
SEC Rule 204T Matters
98
     
ARTICLE 8
TERM AND TERMINATION
99
Section 8.1
Termination Prior to Closing
99
Section 8.2
Termination After Closing
100
Section 8.3
Effect of Termination
100
     
ARTICLE 9
MISCELLANEOUS
100
Section 9.1
Expenses
100
Section 9.2
Publicity
101
Section 9.3
Amendment or Modification
101
Section 9.4
Waiver
101
Section 9.5
Entire Agreement
101
Section 9.6
Third-Party Beneficiaries
101
Section 9.7
Non-Assignability; Binding Effect
101
Section 9.8
Severability
102
Section 9.9
Injunctive Relief
102
Section 9.10
Governing Law
102
Section 9.11
Submission to Jurisdiction
102
Section 9.12
Waiver of Jury Trial
103
Section 9.13
Notices
103
Section 9.14
Counterparts
104
Section 9.15
Interpretation
105
Section 9.16
Schedules
105



 
- 2 -

--------------------------------------------------------------------------------


 
 
 
SCHEDULES
 
Schedule
Description
   
Schedule 1.1(a)(1)
Citigroup Contributed Assets
   
Schedule 1.1(a)(2)
Financial Statements of the Citigroup Managed Futures Business
   
Schedule 1.1(a)(3)
Citigroup Delayed Contribution Businesses
   
Schedule 1.1(a)(4)
Citigroup Delayed Distribution Businesses
   
Schedule 1.1(a)(5
Citigroup Self-Clearing Assets and Liabilities
   
Schedule 1.1(a)(6)
Morgan Stanley Delayed Contribution Businesses
   
Schedule 1.1(a)(7)
Morgan Stanley Delayed Distribution Businesses
   
Schedule 1.1(a)(8)
Morgan Stanley Self-Clearing Assets and Liabilities
   
Schedule 1.1(a)(9)
Transaction Documents
   
Schedule 1.1(a)(10)
FID Inventory
   
Schedule 1.1(b)(1)
Citigroup Contributed Subsidiaries
   
Schedule 1.1(b)(2)
Morgan Stanley Contributed Subsidiaries
   
Schedule 1.1(c)(1)
Citigroup Excluded Assets
   
Schedule 1.1(c)(2)
Morgan Stanley Excluded Assets
   
Schedule 1.1(d)(1)
Citigroup Contributed Leased Real Property
   
Schedule 1.1(d)(2)
Morgan Stanley Contributed Leased Real Property
   
Schedule 1.1(e)(1)
Citigroup Contributed Real Property
   
Schedule 1.1(f)(1)
Financial Statements of the Citigroup Contributed Business
   
Schedule 1.1(f)(2)
Financial Statements of the Morgan Stanley Contributed Business
   
Schedule 2.2(a)
Citigroup Contributed Subsidiaries that are Domestic Corporations, Former
Members of a Consolidated Group, or Foreign Corporations with a U.S. Trade or
Business
   
Schedule 2.2(b)
Morgan Stanley Contributed Subsidiaries that are Domestic Corporations, Former
Members of a Consolidated Group, or



 


- 3 -

--------------------------------------------------------------------------------


 
 
SCHEDULES
 

 
Foreign Corporations with a U.S. Trade or Business
   
Schedule 3.1(e)
Citigroup Governmental Approvals and Third Party Approvals
   
Schedule 3.1(f)
Financial Statements, Undisclosed Liabilities, No Material Adverse Effect
   
Schedule 3.1(j)(i)
Citigroup Contributed Subsidiaries that are Corporations
   
Schedule 3.2(e)
Morgan Stanley Governmental Approvals and Third Party Approvals
   
Schedule 3.2(j)(i)
Morgan Stanley Contributed Subsidiaries that are Corporations
   
Schedule 4.1(1)
Citigroup Conduct of Business Prior to Closing
   
Schedule 4.5(h)(1)
Certain Morgan Stanley Transaction Steps
   
Schedule 4.5(h)(2)
Certain Citigroup Transaction Steps
   
Schedule 4.5(h)(3)
Certain Transfers to Citi Smith Barney Pty Ltd.
   
Schedule 4.10(c)(1)
Citigroup Intercompany Agreements
   
Schedule 4.10(c)(2)
Morgan Stanley Intercompany Agreements
   
Schedule 5.1(d)
Governmental Approvals Required for Closing
   
Schedule 7.4
Guarantees



- 4 -

--------------------------------------------------------------------------------


 
 
EXHIBITS
 
Exhibit
Description
   
Exhibit A
Terms with Respect to the IIG/IFG/CCI Business
   
Exhibit B
Form of Deposit Sweep Agreement
   
Exhibit C-1
Form of Citigroup Distribution Agreement
   
Exhibit C-2
Form of Morgan Stanley Distribution Agreement
   
Exhibit D
Form of Employee Matters Agreement
   
Exhibit E-1
Form of Citigroup Futures Clearing Agreement
   
Exhibit E-2
Form of Morgan Stanley Futures Clearing Agreement
   
Exhibit F-1
Form of Citigroup General Transition Services Agreement
   
Exhibit F-2
Form of Morgan Stanley General Transition Services Agreement
   
Exhibit G
Form of Amended and Restated Limited Liability Company Agreement
   
Exhibit H-1
Form of Citigroup Order Flow Agreement
   
Exhibit H-2
Form of Morgan Stanley Order Flow Agreement
   
Exhibit I-1
Form of Citigroup Research Agreement
   
Exhibit I-2
Form of Morgan Stanley Research Agreement
   
Exhibit J
Form of Tax Matters Agreement
   
Exhibit K
Terms and Conditions Concerning Contribution of Contributed Real Property and
Contributed Leased Real Property



 
- 5 -

--------------------------------------------------------------------------------


 
 
 
AMENDED AND RESTATED JOINT VENTURE
CONTRIBUTION AND FORMATION AGREEMENT
 
THIS AMENDED AND RESTATED JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT
(this “Agreement”) is made as of May 29, 2009, by and among Citigroup Inc., a
Delaware corporation (“Citigroup”), Morgan Stanley, a Delaware corporation
(“Morgan Stanley”), and Morgan Stanley Smith Barney Holdings LLC, a Delaware
limited liability company (the “Company”).
 
RECITALS
 
A. Citigroup, through Subsidiaries (defined terms used in these recitals have
the meanings given to them in Section 1.1) and otherwise, is engaged in the
Citigroup Contributed Business, and Morgan Stanley, through Subsidiaries and
otherwise, is engaged in the Morgan Stanley Contributed Business;
 
B. The Parties desire to contribute their respective Contributed Businesses to
the Company;
 
C. Citigroup and Morgan Stanley have entered into a Joint Venture Contribution
and Formation Agreement, dated as of January 13, 2009 (the “Original
Agreement”);
 
D. On the date hereof, Morgan Stanley and Citigroup have entered into an Escrow
Agreement pursuant to which (i) Morgan Stanley has deposited into escrow $2.75
billion and (ii) each of Morgan Stanley and Citigroup has deposited into escrow
an amount equal to the amount of its debt funding obligation pursuant to Section
2 of Schedule 3.7 to the LLC Agreement (with respect to each of Morgan Stanley
and Citigroup, its “Closing Date Cash Funding Amount”), in the case of each of
(i) and (ii), pursuant to the terms of the Escrow Agreement;
 
E. Pursuant to Section 9.3 of the Original Agreement, the Original Agreement may
be amended by an instrument in writing signed by each of the parties to the
Original Agreement;
 
F. Citigroup and Morgan Stanley desire to amend and restate the Original
Agreement as set forth below in light of, among other things, a modification of
the transaction structure to provide for an “introducing broker” structure for a
period of time after the Closing; and
 
G. In consideration of the mutual covenants, agreements and promises herein
contained, the Parties do hereby agree as follows:
 
 
- 6 -

--------------------------------------------------------------------------------


 
 
ARTICLE 1

 
DEFINITIONS
 
Section 1.1 Defined Terms.  In this Agreement, except where the context
otherwise requires:
 
“Accounts Payable” means all accounts and notes payable to the extent related to
the Contributed Businesses, including those of the type reflected on the balance
sheet included in either the Financial Statements of the Citigroup Contributed
Business or the Financial Statements of the Morgan Stanley Contributed Business,
as applicable, as payable to customers, vendors or others.
 
“Accounts Receivable” means all accounts and notes receivable to the extent
related to the Contributed Businesses, including those of the type reflected on
the balance sheet included in either the Financial Statements of the Citigroup
Contributed Business or the Financial Statements of the Morgan Stanley
Contributed Business, as applicable, as due from customers, brokers, dealers,
clearing organizations or others.
 
“Advisers Act” means the Investment Advisers Act of 1940, as amended, and the
rules and regulations promulgated thereunder.
 
“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person, including but not limited to such Person’s Subsidiaries; and “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.  Unless otherwise specifically stated, the
term “Affiliate” does not include:  (x) the Company Entities when used with
respect to any Party, any Citigroup Entity or any Morgan Stanley Entity, and (y)
the Citigroup Entities or the Morgan Stanley Entities when used with respect to
any Company Entity.  “Affiliated” and “Affiliation” shall have correlative
meanings.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Applicable Service Transfer Time” has the meaning set forth in the Employee
Matters Agreement.
 
“Applicable Taxes” means (i) entity-level Taxes imposed on the Company Entities
with respect to a Contributed Business and (ii) without duplication of amounts
described in clause (i), non-income Taxes (other than Transfer Taxes) imposed
with respect to Contributed Assets transferred to the Company or a Company
Entity.
 
“ARS” has the meaning set forth in Section 6.2(c)(i).
 
 
- 7 -

--------------------------------------------------------------------------------


 
 
“Assumption Agreement” means that certain Assumption Agreement, dated as of May
29, 2009, among Morgan Stanley & Co. Incorporated, certain other affiliates of
Morgan Stanley, and the Company.
 
“Benefit Plan” has the meaning set forth in the Employee Matters Agreement.
 
“Borrowed Security” has the meaning set forth in Section 2.9(b).
 
“Business Day” means a day ending at 11:59 p.m. (Eastern Time), other than a
Saturday, a Sunday or other day on which commercial banks in New York, New York
are authorized or obligated by Law or executive order to close.
 
“Certificate of Formation” means the Certificate of Formation of the Company to
be filed prior to Closing with the Secretary of State of the State of Delaware
in order to create the Company in form and substance reasonably acceptable to
each of Morgan Stanley and Citigroup.
 
“CGMI” means Citigroup Global Markets Inc.
 
“Change of Control” means, with respect to any Person, (i) any merger,
consolidation or business combination of such Person as a result of which both
(x) holders of the voting securities of such Person immediately prior to the
consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, securities or other equity
interests in the ultimate parent of the surviving entity in such transaction
possessing less than a majority of the outstanding equity and voting power of
the ultimate parent of the surviving entity and (y) individuals who constituted
the board of directors of such Person immediately prior to the execution and
delivery of definitive documentation with respect to the transaction cease to
represent at least a majority of the board of directors of the ultimate parent
entity of the surviving entity of such transaction; (ii) any other transaction,
including the sale by such Person of new shares of capital stock or new equity
interests or a transfer of existing shares of capital stock or existing equity
interests of such Person, the result of which is that any Person or group of
related persons directly or indirectly acquires (a) beneficial ownership (as
defined under Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder) of securities or other equity interests representing a
majority of the outstanding voting power or (b) a majority of the assets of the
relevant entity or (iii) the bankruptcy, insolvency, dissolution, winding-up,
general assignment for the benefit of creditors or receivership of such Person
or other similar proceeding or event.
 
“Citigroup” has the meaning set forth in the preamble hereto.
 
“Citigroup ARS Loans” has the meaning set forth in Section 6.2(c)(i).
 
“Citigroup Clearing Agreements” means each of the Citigroup Securities Clearing
Agreement and the Futures Clearing Agreement of Citigroup.
 
“Citigroup Contributed Assets” means all assets (real, personal, mixed, tangible
or intangible) of Citigroup or any of its Subsidiaries, in each case that are
utilized, or held
 
 
- 8 -

--------------------------------------------------------------------------------


 
 
for use, primarily in the conduct of the Citigroup Contributed Business, other
than any such asset the use of which is expressly being provided after the
Closing pursuant to a Transaction Document (other than the Citigroup Clearing
Agreements), which shall include, in any event, the following:
 
(i) all assets (real, personal, mixed, tangible or intangible) reflected on the
Final Balance Sheet of the Citigroup Contributed Business;
 
(ii) the Citigroup Contributed Equity Interests;
 
(iii) Citigroup’s Contributed Real Property;
 
(iv) Citigroup’s Contributed Real Property Leases, including any security
deposits paid thereunder;
 
(v) Citigroup’s Contributed IP Licenses and the Citigroup Contributed IP;
 
(vi) all furniture, fixtures, equipment (including but not limited to
telephones, telephone numbers, switches, servers, computers, printers, scanners,
and data processing equipment), machinery, automobiles, office supply
inventories, and other tangible personal property utilized primarily in the
Citigroup Contributed Business;
 
(vii) all contracts and agreements between Citigroup or one of its Subsidiaries,
on the one hand, and any customer of the Citigroup Contributed Business, on the
other, pursuant to which services of the Citigroup Contributed Business are to
be delivered to such customer, including any assets or rights (including any
funds or securities and any commodity positions) of customers that are held by
Citigroup and its Subsidiaries pursuant to any such contract or agreement,
including for distribution or payment or as collateral;
 
(viii) all margin and other customer debit balances of Citigroup and its
Subsidiaries related to the Citigroup Contributed Business to the extent
reflected on the Final Balance Sheet of the Citigroup Contributed Business;
 
(ix) the Citigroup Contributed Contracts;
 
(x) copies of all of the books and records in any form or medium of Citigroup
and its Subsidiaries to the extent related to the Citigroup Contributed Business
(including personnel records, customer records, transaction histories,
correspondence files and other records relating to dealings with customers of
the Citigroup Contributed Business), other than (A) books and records (or copies
thereof) to the extent they relate to the Citigroup Excluded Businesses (it
being understood that books and records that relate both to the Citigroup
Contributed Business and the Citigroup Excluded Businesses shall be copied and a
copy thereof shall be included within the Citigroup Contributed Assets) and (B)
any income Tax Returns of any Citigroup Entity or any group of entities that
includes a Citigroup Entity;
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
(xi) all rights, claims, credits, causes of action, rights of recovery and
rights of set-off of any kind to the extent relating to the Citigroup
Contributed Assets, including any unliquidated rights under manufacturers’ and
vendors’ warranties;
 
(xii) all Accounts Receivable to the extent reflected on the Final Balance Sheet
of the Citigroup Contributed Business, including but not limited to employee
loans;
 
(xiii) all customer accounts of the Citigroup Contributed Business and the
customer relationships and goodwill relating thereto;
 
(xiv) all federal, state, municipal, foreign and other Permits held or used by
Citigroup and any of its Affiliates primarily in connection with the Citigroup
Contributed Business, to the extent transferable;
 
(xv) Citigroup Transferred Plans and the assets set aside in respect thereof
(whether in separate funding vehicles or denominated for the funding of benefits
thereof on the books and records of Citigroup or any of its Subsidiaries),
assets related to Citigroup Contributed Subsidiary Benefit Plans in addition to
those held by Citigroup Contributed Subsidiaries or pursuant to trusts,
insurance policies or other funding vehicles which are transferred to, or
assumed by, the Company or one of the Company Entities by virtue of the
contribution to the Company of the Citigroup Contributed Subsidiaries, and those
contracts and agreements of Citigroup or its Subsidiaries primarily relating to
any Citigroup Transferred Plan (but only if the Company has expressly agreed to
administer such Citigroup Transferred Plan pursuant to the terms of any
Transaction Document);
 
(xvi) all securities held for investment or resale in connection with the
Citigroup Contributed Business;
 
(xvii) all customer lists and prospective customer lists, customer information,
finding broker lists, databases, trading models, and policies and procedures, in
each case primarily utilized or prepared in connection with the Citigroup
Contributed Business;
 
(xviii) all credits, prepaid expenses, deferred charges, advance payments,
security deposits and prepaid items to the extent that the underlying assets
related thereto are Citigroup Contributed Assets;
 
(xix) all cash, bank accounts and deposits with clearing organizations,
depositories and similar organizations which primarily relate to the Citigroup
Contributed Business;
 
(xx) manuals and marketing materials (in any form or medium), including, without
limitation, advertising matter, brochures, catalogues, price lists, mailing
lists, distribution lists, photographs, production data, and sales and
promotional materials which primarily relate to or were prepared primarily in
connection with the Citigroup Contributed Business;
 
 
- 10 -

--------------------------------------------------------------------------------


 
 
(xxi) all rights, privileges and claims to the extent relating to any of the
other Citigroup Contributed Assets or the Citigroup Contributed Business;
 
(xxii) Tax documentation obtained from customers (such as IRS Forms W-8, W-9 or
similar forms under federal, state, local or foreign Law) or such other forms,
certifications or information (including, electronic records) that a
contributing party, as payor, is permitted to rely on (collectively, “Citigroup
Tax Documentation”), such Citigroup Tax Documentation to be contributed or made
available to the Company in such a manner that, to the extent possible after the
use of commercially reasonable efforts, permits the Company to rely on such
Citigroup Tax Documentation under applicable Law;
 
(xxiii) those assets identified on Schedule 1.1(a)(1); and
 
(xxiv) the IIG/IFG/CCI Business and the Managed Futures Business;
 
provided, however, that the Citigroup Contributed Assets shall in each case
exclude all Citigroup Excluded Assets.
 
“Citigroup Contributed Business” means (i) the business reflected in the
Financial Statements of the Citigroup Contributed Business, which includes
Citigroup’s retail brokerage and futures business operated under the name “Smith
Barney” in the United States and Australia and operated under the name “Quilter”
in the United Kingdom, Ireland and the Channel Islands, and (ii) the IIG/IFG/CCI
Business and the Managed Futures Business; provided, however, that the Citigroup
Contributed Business shall exclude all Citigroup Excluded Assets, Citigroup
Excluded Liabilities and the Citigroup Excluded Businesses.
 
“Citigroup Contributed Business Benefit Plan” has the meaning set forth in the
Employee Matters Agreement.
 
“Citigroup Contributed Business Individuals” has the meaning set forth in the
Employee Matters Agreement.
 
“Citigroup Contributed Contracts” means any contracts or agreements, other than
any Benefit Plan, to which Citigroup or any of its Subsidiaries is a party that
relate primarily to the conduct of the Citigroup Contributed Business.
 
“Citigroup Contributed Equity Interests” means the limited liability company
interests, stock or other equity interests of the Citigroup Contributed
Subsidiaries.
 
“Citigroup Contributed IP” means all Intellectual Property that is (i) owned by
Citigroup or a Subsidiary of Citigroup (including the Citigroup Contributed
Subsidiaries) and (ii) primarily used or held for use with respect to the
Citigroup Contributed Business, including in any event the Trademark “Smith
Barney” and “Quilter”, but shall not include, in any event, the Trademark
“Citigroup”.
 
 
- 11 -

--------------------------------------------------------------------------------


 
 
“Citigroup Contributed Liabilities” means the following:  (i) all free credit
and other customer balances of Citigroup and its Subsidiaries related to the
Citigroup Contributed Business, including but not limited to amounts withheld on
customer transactions and payable to Governmental Authorities, to the extent
such free credit and other customer balances are reflected on the Final Balance
Sheet of the Citigroup Contributed Business; (ii) all obligations of Citigroup
and its Subsidiaries under the Citigroup Contributed Contracts, Citigroup’s
Contributed Real Property Leases, Citigroup’s Contributed IP Licenses and the
other contracts and agreements constituting part of the Citigroup Contributed
Assets, in each case to the extent arising from the operation of the Citigroup
Contributed Business or the ownership of the Citigroup Contributed Assets
following the Closing; (iii) liabilities to the extent relating to the Citigroup
Contributed Business, to the extent they are reflected on the Final Balance
Sheet of the Citigroup Contributed Business; (iv) all liabilities of the
Citigroup Contributed Subsidiaries arising under the Transaction Documents; (v)
those liabilities of Citigroup and/or its Subsidiaries agreed to be assumed or
retained by the Company Entities under the Employee Matters Agreement or in
respect of the Citigroup Contributed Subsidiary Benefit Plans and all
liabilities in respect of other contracts and agreements of Citigroup or its
Subsidiaries primarily relating to any Citigroup Transferred Plan; (vi) all
Accounts Payable of the Citigroup Contributed Business to the extent they are
reflected on the Final Balance Sheet of the Citigroup Contributed Business;
(vii) the obligation to repurchase securities sold under repurchase agreements
and not yet repurchased and attributable to the Citigroup Contributed Business
to the extent they are reflected on the Final Balance Sheet of the Citigroup
Contributed Business; and (viii) liabilities to the extent relating to the
IIG/IFG/CCI Business the Managed Futures Business.
 
“Citigroup Contributed Research." means all Intellectual Property or other
proprietary rights to the extent owned by Citigroup or its Subsidiaries and
included or otherwise embodied in Research (as defined in the Citigroup Research
Agreement) and Models (as defined in the Citigroup Research Agreement) created
prior to the Closing Date by the Citigroup Research Employees (as defined in the
Employee Matters Agreement), including but not limited to the following
publications: the “PCG Equity Model Portfolio”, the “PCG Small & Mid-Cap Equity
Model Portfolio”, the “PCG ETF Model Portfolio”, the “PCG International ETF
Focus List”, the “PCG Pan European Model Portfolio”, the “PCG Asia Focus List”
and the “Current Outlook”.
 
“Citigroup Contributed Subsidiaries” means the Subsidiaries of Citigroup listed
on Schedule 1.1(b)(1).
 
“Citigroup Contributed Subsidiary Benefit Plan” has the meaning set forth in the
Employee Matters Agreement.
 
“Citigroup Delayed Contribution Assets” means the Citigroup Contributed Assets
of the business described on Schedule 1.1(a)(3).
 
“Citigroup Delayed Contribution Business” means Citigroup Delayed Contribution
Assets and the related Citigroup Delayed Contribution Liabilities.
 
 
- 12 -

--------------------------------------------------------------------------------


 
 
“Citigroup Delayed Contribution Liabilities” means the Citigroup Contributed
Liabilities of the business described on Schedule 1.1(a)(3).
 
“Citigroup Delayed Distribution Assets” means the Citigroup Excluded Assets of
the business described on Schedule 1.1(a)(4).
 
“Citigroup Delayed Distribution Business” means Citigroup Delayed Distribution
Assets and the Citigroup Delayed Distribution Liabilities.
 
“Citigroup Delayed Distribution Liabilities” means the Citigroup Excluded
Liabilities of the business described on Schedule 1.1(a)(4).
 
“Citigroup Disclosure Letter” has the meaning set forth in Section 3.1.
 
“Citigroup Employment Agreements” has the meaning set forth in the Employee
Matters Agreement.
 
“Citigroup Entities” means Citigroup and its Subsidiaries other than the
Citigroup Contributed Subsidiaries and other than the Company Entities.
 
“Citigroup Equity Awards” means the option, restricted stock and other equity
grants made to the Citigroup Transferees prior to the Service Transfer Date.
 
“Citigroup Excluded Assets” means (i) any asset listed on Schedule 1.1(c)(1),
(ii) any asset not utilized, or held for use, primarily in the conduct of the
Citigroup Contributed Business that is not otherwise contemplated to be
contributed to the Company pursuant to any Transaction Document, (iii) any asset
otherwise expressly contemplated by any provision of this Agreement or any
Transaction Document not to be contributed to the Company and that is not
reflected on the Final Balance Sheet of the Citigroup Contributed Business, and
(iv) all membership and trading privileges held or used by Citigroup and any of
its Affiliates.
 
“Citigroup Excluded Businesses” means the businesses, activities and operations
of Citigroup and its Subsidiaries other than the Citigroup Contributed Business.
 
“Citigroup Excluded Employment Liabilities” has the meaning set forth in the
Employee Matters Agreement.
 
“Citigroup Excluded Liabilities” means any liability, obligation or duty of
Citigroup or any of its Subsidiaries or Affiliates, whether or not related to
the Citigroup Contributed Business, that is not expressly contemplated by this
Agreement or any other Transaction Document to be a Citigroup Contributed
Liability, including but not limited to Excluded Claims, Citigroup Excluded
Employment Liabilities and Citigroup Excluded Taxes.
 
“Citigroup Excluded Taxes” means any liability, obligation or commitment,
whether or not accrued, assessed or currently due and payable: (i) for any Taxes
imposed on or payable by the Citigroup Entities or with respect to the Citigroup
Excluded
 
 
- 13 -

--------------------------------------------------------------------------------


 
 
Businesses, Citigroup Excluded Assets or Citigroup Excluded Liabilities for any
taxable period; provided, however, that in the case of any Citigroup Delayed
Distribution Business this clause (i) shall apply solely with respect to
Pre-Closing Tax Periods; (ii) for any Taxes imposed on or payable by the
Citigroup Contributed Subsidiaries or with respect to the Citigroup Contributed
Business, the Citigroup Contributed Assets or the Citigroup Contributed
Liabilities with respect to any Pre-Closing Tax Period; (iii) for any Taxes of
or imposed on any of the Citigroup Contributed Subsidiaries as a result of
Treasury Regulation Section 1.1502-6(a) (or any similar provision of state,
local or foreign Law) as a result of having been a member of any consolidated,
combined, unitary or affiliated group prior to the Closing; (iv) for any Taxes
resulting from any extraordinary transaction outside the ordinary course of
business undertaken by Citigroup or any of its Affiliates in anticipation of the
Closing, including (x) Taxes with respect to the Citigroup Reorganization (other
than Transfer Taxes required to be borne by Morgan Stanley pursuant to Section
4.5(h)) and (y) Taxes with respect to the transactions contemplated by Section
4.10(d); (v) for any obligation or other liability of a Citigroup Contributed
Subsidiary to indemnify any other Person in respect of or relating to Taxes or
to pay an amount pursuant to a Tax sharing or Tax allocation agreement (other
than any obligation or liability arising under an agreement entered into by a
Citigroup Contributed Subsidiary after the Closing); and (vi) for any Transfer
Taxes to the extent required to be borne by Citigroup pursuant to Section
4.5(h).
 
“Citigroup Introducing Assets” means the Citigroup Contributed Assets, but
excluding the Citigroup Self-Clearing Assets and Citigroup Delayed Contribution
Assets.  For the avoidance of doubt, Citigroup Introducing Assets shall include
margin loans relating to the Citigroup Contributed Business conducted in
Australia.
 
“Citigroup Introducing Business” means the Citigroup Contributed Business, but
excluding the Citigroup Self-Clearing Business and the Citigroup Delayed
Contribution Business (and, for the avoidance of doubt, excluding the Citigroup
Delayed Distribution Business).
 
“Citigroup Introducing Liabilities” means the Citigroup Contributed Liabilities,
but excluding the Citigroup Self-Clearing Liabilities and the Citigroup Delayed
Contribution Liabilities.
 
“Citigroup Introducing Tangible Book Value” means, as of the Closing Date, (i)
the total assets minus goodwill and other intangibles (excluding COLI) minus
total liabilities of the Citigroup Introducing Business and Citigroup Delayed
Contribution Business (excluding the IIG/IFG/CCI Business and the Managed
Futures Business), in each case based on the respective amounts shown on the
Final Closing Balance Sheet of the Citigroup Introducing Business and Citigroup
Delayed Contribution Business, as determined in accordance with Section 2.10,
minus (ii) the amount of the Class A Preferred Interests, valued at the
Liquidation Preference thereof, issued on the Closing Date pursuant to Section
2.4(b).
 
“Citigroup Key Contributed Business Individual” has the meaning set forth in
Section 4.1(b)(v).
 
 
- 14 -

--------------------------------------------------------------------------------


 
 
“Citigroup Reorganization” has the meaning set forth in Section 2.2(a).
 
“Citigroup Securities Clearing Agreement” means the Fully Disclosed Clearing
Agreement by and between Citigroup Global Markets Inc. and Morgan Stanley Smith
Barney LLC, dated as of May 1, 2009, as amended by Amendment No. 1 dated May 12,
2009, as it may be further amended from time to time.
 
“Citigroup Self-Clearing Assets” means the Citigroup Contributed Assets of the
business reflected in Schedule 1.1(a)(5).
 
“Citigroup Self-Clearing Business” means the Citigroup Self-Clearing Assets and
the Citigroup Self-Clearing Liabilities.
 
“Citigroup Self-Clearing Date” means each date on which the conversion of
Customer Accounts as determined by Citigroup Global Markets Inc. and the Company
pursuant to either (i) Section 13.03 of the Citigroup Securities Clearing
Agreement or (ii) Section 13.03 of the Futures Clearing Agreement of Citigroup
is actually effected to render such accounts fully self-cleared (as such term is
used in the definition of Customer Account in the Citigroup Securities Clearing
Agreement and in the definition of Customer Futures Account in the Futures
Clearing Agreement of Citigroup).
 
“Citigroup Self-Clearing Liabilities” means the Citigroup Contributed
Liabilities of the business reflected in Schedule 1.1(a)(5), but excluding the
Citigroup Delayed Contribution Liabilities.
 
“Citigroup Self-Clearing Tangible Book Value” means (i) the total assets minus
goodwill and other intangibles (excluding COLI) minus total liabilities of the
Citigroup Self-Clearing Business (excluding the IIG/IFG/CCI Business and the
Managed Futures Business), in each case based on the respective aggregate
amounts shown on all of the Final Self-Clearing Balance Sheet(s) of the
Citigroup Self-Clearing Business, as determined in accordance with Section 2.11,
minus (ii) the aggregate amount of the Class A Preferred Interests, valued at
the Liquidation Preference thereof, issued on the Self-Clearing Dates pursuant
to Section 2.5(a).
 
“Citigroup Transferees” has the meaning set forth in the Employee Matters
Agreement.
 
“Citigroup Transferors” means Citigroup and each Subsidiary of Citigroup that
owns (or, in the case of Citigroup Contributed Liabilities, is responsible for),
as of January 13, 2009 or as of the Closing Date, any Citigroup Self-Clearing
Date, or any Delayed Contribution Date, as applicable, (i) any equity interest
in any Citigroup Contributed Subsidiary, (ii) any Citigroup Contributed Assets
or (iii) any Citigroup Contributed Liabilities.
 
“Citigroup Transferred Plan” has the meaning set forth in the Employee Matters
Agreement.
 
 
- 15 -

--------------------------------------------------------------------------------


 
 
“Claim” means any and all actions, suits, litigation, complaints, demands,
claims or counterclaims or legal, administrative or arbitral proceedings,
information requests or investigations or Orders.
 
“Class A Preferred Interests” has the meaning set forth in the LLC Agreement.
 
“Clearing Firm” has the meaning set forth in Section 7.5.
 
“Closing” has the meaning and consists of the transactions set forth in Section
2.3.
 
“Closing Date” means May 31, 2009.
 
“Closing Date Cash Funding Amount” has the meaning set forth in the recitals
hereto.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the preamble hereto.
 
“Company Entities” means the Company and, from time to time, its Subsidiaries,
giving effect to the Closing.
 
“Compliance Requirements” has the meaning set forth in Section 4.5(k).
 
“Compliance Ruling” has the meaning set forth in Section 4.5(k).
 
“Confidentiality Agreement” means the letter agreement, dated as of December 3,
2008, by and between Citigroup and Morgan Stanley, as it may be amended from
time to time.
 
“Consent” means any consent (including any “negative consent”), approval,
authorization, waiver, grant, franchise, concession, agreement, license,
exemption or other Permit or Order of, registration, declaration or filing with,
or report or notice to, any Person.
 
“Contributed Assets” means the Citigroup Contributed Assets or the Morgan
Stanley Contributed Assets, or both, as the context requires.
 
“Contributed Business Individuals” has the meaning set forth in the Employee
Matters Agreement.
 
“Contributed Businesses” means the Citigroup Contributed Business and the Morgan
Stanley Contributed Business, or either of them, as the context requires.
 
“Contributed IP Licenses” means, with respect to a Party, any license, consent,
royalty or other agreement concerning any Intellectual Property licensed to such
Party or a Subsidiary of such Party and used or held for use primarily with
respect to such Party’s Contributed Business.
 
 
- 16 -

--------------------------------------------------------------------------------


 
 
“Contributed Leased Real Property” means, with respect to Citigroup, the real
property occupied or used by Citigroup or one of its Subsidiaries or other
Affiliates pursuant to a Contributed Real Property Lease located at the
addresses set forth on Schedule 1.1(d)(1) and, with respect to Morgan Stanley,
the real property occupied or used by Morgan Stanley or one of its Subsidiaries
or other Affiliates pursuant to a Contributed Real Property Lease located at the
addresses set forth on Schedule 1.1(d)(2), in each case to the extent set forth
on the applicable Schedule.
 
“Contributed Liabilities” means the Citigroup Contributed Liabilities or the
Morgan Stanley Contributed Liabilities, or both, as the context requires.
 
“Contributed Real Property” means, with respect to Citigroup, the real property
owned in fee by Citigroup or one of its Subsidiaries or other Affiliates
described on Schedule 1.1(e)(1).
 
“Contributed Real Property Lease” means any lease or sublease (or allocable
portion thereof) by or under which Citigroup or one of its Subsidiaries or other
Affiliates or Morgan Stanley or one of its Subsidiaries or other Affiliates
holds a leasehold interest or uses or occupies or has the right to use or occupy
any Contributed Leased Real Property or any portion thereof or interest therein.
 
“Contributed Subsidiary” means a Citigroup Contributed Subsidiary or a Morgan
Stanley Contributed Subsidiary, as the context requires.
 
“Controlling Party” has the meaning set forth in Section 6.6(b)(i).
 
“Controlling Tax Party” has the meaning set forth in Section 4.5(b)(iv).
 
“CPA Firm” has the meaning set forth in Section 2.10(b).
 
“Customer Accounts” has the meaning, as applicable, (i) given to such term in
the Citigroup Securities Clearing Agreement or the Morgan Stanley Securities
Clearing Agreement, or (ii) given to “Customer Futures Accounts” in the Futures
Clearing Agreements.
 
“Deductible” has the meaning set forth in Section 6.3(a)(ii).
 
“Delayed Contribution Business” means a Citigroup Delayed Contribution Business
and a Morgan Stanley Delayed Contribution Business, or either of them, as the
context requires.
 
“Delayed Contribution Date” means, with respect to a Citigroup Delayed
Contribution Business or Morgan Stanley Delayed Contribution Business, the third
Business Day following the date on which all of the Delayed Contribution
Conditions for such Citigroup Delayed Contribution Business or Morgan Stanley
Delayed Contribution Business are satisfied, or such other date as may be
mutually agreed by Citigroup and Morgan Stanley; provided that the Delayed
Contribution Date for the Citigroup Contributed Research shall be the Transfer
Date (as such term is defined in the Research
 
 
- 17 -

--------------------------------------------------------------------------------


 
 
Agreement of Citigroup) and that the Delayed Contribution Date for the Morgan
Stanley Contributed Research shall be the Transfer Date (as such term is defined
in the Research Agreement of Morgan Stanley).
 
“Delayed Contribution Conditions” has the meaning set forth in Section 2.6(a).
 
“Delayed Distribution Date” means, with respect to a Citigroup Delayed
Distribution Business or Morgan Stanley Delayed Distribution Business, the third
Business Day following the date on which all of the Delayed Distribution
Conditions for such Citigroup Delayed Distribution Business or Morgan Stanley
Delayed Distribution Business, respectively, are satisfied, or such other date
as may be mutually agreed by Citigroup and Morgan Stanley.
 
“Delayed Distribution Conditions” has the meaning set forth in Section 2.7(a).
 
“Delayed Transfer Individuals” has the meaning set forth in the Employee Matters
Agreement.
 
“Delivering Party” has the meaning set forth in Section 4.2(a).
 
“De Minimis Loss” has the meaning set forth in Section 6.3(a)(i).
 
“Deposit Sweep Agreement” means the agreement in the form of Exhibit B hereto,
to be entered into pursuant to Section 2.4, as it may be amended from time to
time.
 
“Designated Representatives” has the meaning set forth in Section 4.2(a).
 
“Distribution Agreements” means agreements in the forms of Exhibits C-1 and C-2
hereto, to be entered into pursuant to Section 2.4, as they may be amended from
time to time.
 
“EMEA GSPS and ESOP Business” means the business of providing stock plan related
services to non-US corporations or the representatives or agents of such
corporations and the current and former employees of the corporation who
participate in the stock plan(s) of the corporation, and certain support
services to US corporations or the representatives or agents of such
corporations in respect of current or former employees of such corporations
residing outside the US.
 
“Employee Benefit Plan” has the meaning set forth in the Employee Matters
Agreement.
 
“Employee Matters Agreement” means the agreement in the form of Exhibit D
hereto, to be entered into pursuant to Section 2.4, as it may be amended from
time to time.
 
“Employment Agreement” has the meaning set forth in the Employee Matters
Agreement.
 
 
- 18 -

--------------------------------------------------------------------------------


 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“Escrow Agreement” means the Escrow Agreement dated as of the date hereof among
Citigroup, Morgan Stanley and The Bank of New York, as Escrow Agent (the “Escrow
Agent”), as it may be amended from time to time.
 
“Excess Flow-Through Income” shall mean the excess, if any, of (i) the amount of
income required to be included by a member with respect to a Contributed
Subsidiary that is treated, for federal income tax purposes, as a partnership or
as a “controlled foreign corporation” (within the meaning of Section 957(a) of
the Code) with respect to a taxable year of such Contributed Subsidiary that
includes (but does not end on) the Closing Date, over (ii) the amount of income
that would have been required to be included by such member with respect to such
Contributed Subsidiary if the taxable year of such Contributed Subsidiary had
ended on the Closing Date and the taxable income of such Contributed Subsidiary
through the end of the Closing Date had been determined based on a “closing of
the books.”
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Businesses” means the Citigroup Excluded Businesses or the Morgan
Stanley Excluded Businesses, or both, as the context requires.
 
“Excluded Claims” means, with respect to either Party, Losses arising in
connection with or relating to a Claim asserted against the other Party, the
Company, any of their respective Subsidiaries or Affiliates, any Contributed
Subsidiary or with respect to any Contributed Assets or the Contributed Business
of that Party, in any case which arise from or in connection with an action,
omission to act, condition or event (or series of related actions, omissions,
conditions or events) that first occurred at or prior to the Closing, including
but not limited to litigation referred to in Section 6.6(g), unless such action,
omission, condition or event (or series of related actions, omissions,
conditions or events) continues for more than one year after the Closing (in
which case such Claim and any Losses arising therefrom shall be an Excluded
Claim only to the extent relating to any pre-Closing period).
 
“Excluded Liabilities” means, in the case of Citigroup, the Citigroup Excluded
Liabilities, and, in the case of Morgan Stanley, the Morgan Stanley Excluded
Liabilities, or both of them, as the context requires.
 
“FID Inventory” means all of, and to the extent of, the right, title and
interest of Morgan Stanley & Co. Incorporated in the securities and other assets
and short obligations referred to on Schedule 1.1(a)(10) hereto relating to the
Morgan Stanley fixed income trading business within Global Wealth Management.
 
“Final Balance Sheet” means the “Final Closing Balance Sheet” in the case of
Introducing Assets and Liabilities, and the “Final Self-Clearing Balance Sheet”
in the case of Self-Clearing Assets and Self Clearing Liabilities.
 
 
- 19 -

--------------------------------------------------------------------------------


 
 
“Final Closing Balance Sheet” has the meaning set forth in Section 2.10(b).
 
“Final Self-Clearing Balance Sheet” has the meaning set forth in Section
2.11(d).
 
“Financial Statements of the Citigroup Contributed Business” means the
consolidated unaudited balance sheet of the Citigroup Contributed Business
(excluding the IIG/IFG/CCI Business and the Managed Futures Business) as of
November 30, 2008 and the consolidated unaudited statements of income of the
Citigroup Contributed Business for the twelve-month period ending on December
31, 2008, which are attached to this Agreement as Schedule 1.1(f)(1).
 
“Financial Statements of the Morgan Stanley Contributed Business” means the
consolidated unaudited balance sheet of the Morgan Stanley Contributed Business
as of November 30, 2008 and the consolidated unaudited statements of income of
the Morgan Stanley Contributed Business for the twelve-month period ending on
December 31, 2008, which are attached to this Agreement as Schedule 1.1(f)(2).
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Futures Clearing Agreements” means agreements in the forms of Exhibits E-1 and
E-2 hereto, to be entered into pursuant to Section 2.4, as they may be amended
from time to time.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.
 
“General Transition Services Agreements” means the agreements in the forms of
Exhibits F-1 and F-2 hereto, to be entered into pursuant to Section 2.4, as they
may be amended from time to time.
 
“Governmental Approval” means any Consent of, with or to any Governmental
Authority, and includes any applicable waiting periods associated with any
Governmental Approvals.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including, without limitation, any government
authority, agency, department, board, body, commission or instrumentality of the
United States or foreign nation, or any state or other political subdivision
thereof, and any court, tribunal or arbitrator, and any self-regulatory
organization (including FINRA or any national securities exchange).
 
“Guaranty” has the meaning set forth in Section 7.4.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
 
 
- 20 -

--------------------------------------------------------------------------------


 
 
“IIG/IFG/CCI Business” means the business conducted by the financial advisors of
the Institutional Fixed Income Group and Institutional Investor Group and the
Corporate Cash Investment Group hired by the Company pursuant to the terms set
forth on Exhibit A.
 
“Indemnitees” has the meaning set forth in Section 6.2.
 
“Indemnitor” has the meaning set forth in Section 6.2.
 
“Infringe” means, with respect to Intellectual Property, to infringe, impair,
dilute or otherwise violate.  “Infringement” shall have a correlative meaning.
 
“Initial Citigroup Member” means any directly or indirectly Wholly-Owned
Subsidiary of Citigroup to become a member of the Company at the Closing.
 
“Initial Members” means, in the case of Citigroup, each Initial Citigroup
Member, and, in the case of Morgan Stanley, each Initial Morgan Stanley Member,
or both the Initial Citigroup Members and the Initial Morgan Stanley Members, as
the context requires.
 
“Initial Morgan Stanley Member” means any directly or indirectly Wholly-Owned
Subsidiary of Morgan Stanley to become a member of the Company at the Closing.
 
“Intellectual Property” means all intellectual property rights under any Law,
including, without limitation: (a) (i) inventions, discoveries, processes,
designs, techniques, and related improvements, whether or not patented or
patentable; (ii) trademarks, trade dress, service marks, service names, trade
names, brand names, logos, Internet domain names, business symbols, or other
source indicators, and all goodwill associated therewith and all common law
rights relating thereto (collectively, “Trademarks”); (iii) copyrights and works
of authorship in any media; (iv) know-how, trade secrets, customer lists and
confidential or proprietary information and data; and (v) rights of publicity
and privacy, “name and likeness” rights and other similar rights; (b) all
applications, registrations, patents, certifications, and recordings related
thereto; (c) all rights to obtain renewals, extensions, continuations,
continuations-in-part, reissues, divisions or similar legal protections related
thereto; and (d) all rights to bring an action at law or in equity for the
Infringement of the foregoing before the Closing Date, including the right to
receive all proceeds and damages therefrom.
 
“Introducing Assets and Liabilities” means the Citigroup Introducing Assets and
Citigroup Introducing Liabilities, and the Morgan Stanley Introducing Assets and
Morgan Stanley Introducing Liabilities, as applicable.
 
“IRS” means the Internal Revenue Service of the United States Department of
Treasury.
 
 
- 21 -

--------------------------------------------------------------------------------


 
 
“Law” means any law (including but not limited to common law), constitution,
treaty, statute, code, rule, regulation, ordinance or other pronouncement of a
Governmental Authority having a similar effect and any Order.
 
“LIBOR” means the rate per annum appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars having a maturity of one month at 11:00 a.m. (London time) two Business
Days prior to the date of payment.
 
“Lien” means any lien, security interest, pledge, charge, encumbrance, claim or
similar right.
 
“LLC Agreement” means the agreement in the form of Exhibit G hereto, to be
entered into pursuant to Section 2.4 hereof, as it may be amended from time to
time.
 
“Loss” and “Losses” have the meanings set forth in Section 6.2.
 
“Managed Futures Balance Sheet” has the meaning set forth in Section 2.13.
 
“Managed Futures Business” means the managed futures business reflected in the
Managed Futures Financial Statements.
 
“Managed Futures Contribution Date” means the date on which the Managed Futures
Business is contributed to the Company in accordance with Section 2.6(h) hereof.
 
“Managed Futures Financial Statements” means (i) the Managed Futures Balance
Sheet and (ii) the consolidated unaudited statement of income of the Managed
Futures Business for the twelve-month period ended on December 31, 2008 which is
attached to this Agreement as Schedule 1.1(a)(2).
 
“Managed Futures SLAs” means any agreements or understandings relating to the
Managed Futures Business (whether written or unwritten) to which any Citigroup
Entity is a party and which, following the contribution of the Managed Futures
Business in accordance with Section 2.6(h) hereof, would bind or purport to bind
any Company Entity.
 
“Material Adverse Effect” means (x) with respect to a Person, a material and
adverse effect on the business, operations, financial condition or results of
operations of such Person and its Subsidiaries, taken as a whole, or (y) with
respect to a Contributed Business, a material adverse effect on such Contributed
Business or the business, operations, financial condition or results of
operations of such Contributed Business, taken as a whole; provided, however,
that, in the case of clause (x) or (y), to the extent such change, event,
development, condition, occurrence or effect results from any of the following,
it shall not in and of itself constitute or be taken into account in determining
whether there has been a Material Adverse Effect:  (i) changes in the general
economy or securities markets of the United States or elsewhere, including but
not limited to market price and trading volume fluctuations and changes in
interest rates and exchange rates, (ii) changes in the financial services
business generally or the portions thereof in which
 
 
- 22 -

--------------------------------------------------------------------------------


 
 
the Contributed Businesses operate generally, (iii) any effects or conditions
caused by the announcement or performance of this Agreement, the transactions
contemplated by this Agreement or any other Transaction Document and the
identity of the Parties or their Affiliates, including, without limitation, the
impact thereof on relationships with employees (including financial advisors)
and customers of the Contributed Business, (iv) any changes or developments in
any political conditions in the United States or elsewhere, including any
outbreak of major hostilities in which the United States is involved, any act of
terrorism within the United States or elsewhere or any declaration of war, (v)
any changes that result from natural disasters, except to the extent directly
impacting the assets or properties of the applicable Person or the applicable
Contributed Business, (vi) any changes in (A) any Law (including any
interpretation or enforcement thereof by any Governmental Authority) or (B) GAAP
or regulatory accounting or capital requirements applicable to U.S. banking,
brokerage or financial services organizations generally, (vii) any failure of
the financial or operating performance of either Party’s Contributed Business to
meet any internal projections or budgets or any estimates of revenues or
earnings for any period of time prior to, on or after the date of this
Agreement, provided that the underlying cause of any failure by such Contributed
Business to meet any internal projections or budgets or any estimates of
revenues or earnings and its impact on the financial condition, businesses or
results of operations of such Contributed Business may be considered in
determining whether there has been a Material Adverse Effect (to the extent not
otherwise excluded hereunder), and (viii) any effects or conditions caused by or
resulting from any action taken or omitted to be taken that (A) is required to
be taken or omitted by either Party or its Subsidiaries under this Agreement or
(B) is by or at the written request or with the written consent of the other
Party (provided, however, that such matters in the case of clauses (i), (ii) and
(iv) shall be taken into account in determining whether there has been a
Material Adverse Effect to the extent of any disproportionate impact on the
applicable Person or applicable Contributed Business, as the case may be, taken
as a whole, relative to the other participants operating in the same industries
and geographic markets as such Person or Contributed Business, as the case may
be).  For the avoidance of doubt, no change or development in the business,
operations, financial condition, results of operations, or credit, financial
strength or other ratings, of a Party or any of its Affiliates (other than the
Contributed Business of such Party) (any such event, a “Parent Event”) shall be
deemed to constitute a Material Adverse Effect on such Party's Contributed
Business, nor shall any such Parent Event be taken into account in determining
whether a Material Adverse Effect on such Party's Contributed Business has
occurred or is reasonably like to occur, except to the extent that such Parent
Event (or the underlying cause of such Parent Event) directly and adversely
affects the business, operations, financial condition or results of operations
of such Party's Contributed Business, taken as a whole, subject to the
limitations set forth above in this definition.


“Material Contracts” means, with respect to a Party, each of the following to
which such Party or any of its Subsidiaries is a party and that relate primarily
to its Contributed Business, or by which its Contributed Assets or Contributed
Subsidiaries are bound:
 
 
- 23 -

--------------------------------------------------------------------------------


 
 
(i) agreements with a Third Party (other than distribution, sub-advisory, IT
consulting and other similar arrangements entered into in the ordinary course)
for the purchase of services, materials, supplies, merchandise or equipment (A)
in an aggregate amount for the unexpired term thereof equal to or greater than
$10 million or (B) providing for the payment (or potential liability for
payment) of a penalty (including but not limited to any early termination fee,
prepayment penalty or similar charge), fee or any other amount during or after
the unexpired term thereof equal to or greater than $5 million;
 
(ii) broker’s or finder’s agreements as to which the total fees payable
thereunder could reasonably be expected to exceed $1,000,000;
 
(iii) agreements under which administrative and other services are provided to
or on behalf of a Third Party (other than advisory agreements entered into in
the ordinary course) and which provide for an aggregate payment for the
unexpired term thereof in excess of $10 million;
 
(iv) reimbursement agreements, non-financial repurchase agreements and equipment
leases with a Third Party providing for aggregate payments in excess of
$10,000,000;
 
(v) Contributed Real Property Leases having an unexpired lease term of more than
five years and an annual rent in excess of $10,000,000;
 
(vi) agreements prohibiting or materially restricting the ability of a Party or
any of its Subsidiaries or key employees to conduct its Contributed Business,
operate its Contributed Business in any geographical area or compete with any
Person in its Contributed Business or containing exclusivity, preferred
provider, most favored nation, take-or-pay or similar restrictions;
 
(vii) agreements which require the referral of any business or require such
Party’s Contributed Subsidiaries or such Party’s Contributed Business to make
available investment or other business opportunities or products or services on
a priority, equal or exclusive basis;
 
(viii) agreements, any of the benefits of which will be reduced, increased,
accelerated, delayed or otherwise modified by virtue of the consummation of the
transactions contemplated hereby in any respect material to the Company Entities
as a whole; and
 
(ix) agreements which (or the violation of which) would reasonably be expected
to have a Material Adverse Effect on the Company.
 
“Membership Interests” has the meaning set forth in the LLC Agreement.
 
“Morgan Stanley” has the meaning set forth in the preamble hereto.
 
 
- 24 -

--------------------------------------------------------------------------------


 
 
“Morgan Stanley Clearing Agreements” shall mean each of the Morgan Stanley
Securities Clearing Agreement and the Futures Clearing Agreement of Morgan
Stanley.
 
“Morgan Stanley Contributed Assets” means all assets (real, personal, mixed,
tangible or intangible) of Morgan Stanley or any of its Subsidiaries, in each
case that are utilized, or held for use, primarily in the conduct of the Morgan
Stanley Contributed Business, other than any such asset the use of which is
expressly being provided after the Closing pursuant to a Transaction Document
(other than the Morgan Stanley Clearing Agreements), which shall include, in any
event, the following:
 
(i) all assets (real, personal, mixed, tangible or intangible) reflected on the
Final Balance Sheet of the Morgan Stanley Contributed Business;
 
(ii) the Morgan Stanley Contributed Equity Interests;
 
(iii) Morgan Stanley’s Contributed Real Property;
 
(iv) Morgan Stanley’s Contributed Real Property Leases, including any security
deposits paid thereunder;
 
(v) Morgan Stanley’s Contributed IP Licenses and the Morgan Stanley Contributed
IP;
 
(vi) all furniture, fixtures, equipment (including but not limited to
telephones, telephone numbers, switches, servers, computers, printers, scanners,
and data processing equipment), machinery, automobiles, office supply
inventories, and other tangible personal property utilized primarily in the
Morgan Stanley Contributed Business;
 
(vii) all contracts and agreements between Morgan Stanley or one of its
Subsidiaries, on the one hand, and any customer of the Morgan Stanley
Contributed Business, on the other, pursuant to which services of the Morgan
Stanley Contributed Business are to be delivered to such customer, including any
assets or rights (including any funds or securities and any commodity positions)
of customers that are held by Morgan Stanley and its Subsidiaries pursuant to
any such contract or agreement, including for distribution or payment or as
collateral;
 
(viii) all margin and other customer debit balances of Morgan Stanley and its
Subsidiaries related to the Morgan Stanley Contributed Business to the extent
reflected on the Final Balance Sheet of the Morgan Stanley Contributed Business;
 
(ix) the Morgan Stanley Contributed Contracts;
 
(x) copies of all of the books and records in any form or medium of Morgan
Stanley and its Subsidiaries to the extent related to the Morgan Stanley
Contributed Business (including personnel records, customer records, transaction
histories, correspondence files and other records relating to dealings with
customers of the Morgan Stanley Contributed Business), other than (A) books and
records (or copies thereof) to the extent they relate to the Morgan Stanley
Excluded Businesses (it being understood that
 
 
- 25 -

--------------------------------------------------------------------------------


 
 
books and records that relate both to the Morgan Stanley Contributed Business
and the Morgan Stanley Excluded Businesses shall be copied and a copy thereof
shall be included within the Morgan Stanley Contributed Assets) and (B) any
income Tax Returns of any Morgan Stanley Entity or any group of entities that
includes a Morgan Stanley Entity;
 
(xi) all rights, claims, credits, causes of action, rights of recovery and
rights of set-off of any kind to the extent relating to the Morgan Stanley
Contributed Assets, including any unliquidated rights under manufacturers’ and
vendors’ warranties;
 
(xii) all Accounts Receivable to the extent reflected on the Final Balance Sheet
of the Morgan Stanley Contributed Business, including but not limited to
employee loans;
 
(xiii) all customer accounts of the Morgan Stanley Contributed Business and the
customer relationships and goodwill relating thereto;
 
(xiv) all federal, state, municipal, foreign and other Permits held or used by
Morgan Stanley and any of its Affiliates primarily in connection with the Morgan
Stanley Contributed Business, to the extent transferable;
 
(xv) Morgan Stanley Transferred Plans and the assets set aside in respect
thereof (whether in separate funding vehicles or denominated for the funding of
benefits thereof on the books and records of Morgan Stanley or any of its
Subsidiaries), assets related to Morgan Stanley Contributed Subsidiary Benefit
Plans in addition to those held by Morgan Stanley Contributed Subsidiaries or
pursuant to trusts, insurance policies or other funding vehicles which are
transferred to, or assumed by, the Company or one of the Company Entities by
virtue of the contribution to the Company of the Morgan Stanley Contributed
Subsidiaries, and those contracts and agreements of Morgan Stanley or its
Subsidiaries primarily relating to any Morgan Stanley Transferred Plan (but only
if the Company has expressly agreed to administer such Morgan Stanley
Transferred Plan pursuant to the terms of any Transaction Document);
 
(xvi) all securities held for investment or resale in connection with the Morgan
Stanley Contributed Business;
 
(xvii) all customer lists and prospective customer lists, customer information,
finding broker lists, databases, trading models, and policies and procedures, in
each case primarily utilized or prepared in connection with the Morgan Stanley
Contributed Business;
 
(xviii) all credits, prepaid expenses, deferred charges, advance payments,
security deposits and prepaid items to the extent that the underlying assets
related thereto are Morgan Stanley Contributed Assets;
 
(xix) all cash, bank accounts and deposits with clearing organizations,
depositories and similar organizations which primarily relate to the Morgan
Stanley Contributed Business;
 
 
- 26 -

--------------------------------------------------------------------------------


 
 
(xx) manuals and marketing materials (in any form or medium), including, without
limitation, advertising matter, brochures, catalogues, price lists, mailing
lists, distribution lists, photographs, production data, and sales and
promotional materials which primarily relate to or were prepared primarily in
connection with the Morgan Stanley Contributed Business;
 
(xxi) all rights, privileges and claims to the extent relating to any of the
other Morgan Stanley Contributed Assets or the Morgan Stanley Contributed
Business;
 
(xxii) Tax documentation obtained from customers (such as IRS Forms W-8, W-9 or
similar forms under federal, state, local or foreign Law) or such other forms,
certifications or information (including, electronic records) that a
contributing party, as payor, is permitted to rely on (collectively, “Morgan
Stanley Tax Documentation”), such Morgan Stanley Tax Documentation to be
contributed or made available to the Company in such a manner that, to the
extent possible after the use of commercially reasonable efforts, permits the
Company to rely on such Morgan Stanley Tax Documentation under applicable Law;
 
(xxiii) a 100% participation interest in existing BusinesScape loans and loan
commitments, including all payments received pursuant to any existing referral
agreements with third-party lenders, held by Morgan Stanley Commercial Financial
Services, Inc.; and
 
(xxiv) the FID Inventory;
 
provided, however, that the Morgan Stanley Contributed Assets shall in each case
exclude all Morgan Stanley Excluded Assets.
 
“Morgan Stanley Contributed Business” means the business reflected in the
Financial Statements of the Morgan Stanley Contributed Business, which includes
Morgan Stanley’s global wealth management and private wealth management
businesses; provided, however, that the Morgan Stanley Contributed Business
shall exclude all Morgan Stanley Excluded Assets, Morgan Stanley Excluded
Liabilities and the Morgan Stanley Excluded Businesses.
 
“Morgan Stanley Contributed Business Benefit Plan” has the meaning set forth in
the Employee Matters Agreement.
 
“Morgan Stanley Contributed Business Individuals” has the meaning set forth in
the Employee Matters Agreement.
 
“Morgan Stanley Contributed Contracts” means any contracts or agreements, other
than any Benefit Plan, to which Morgan Stanley or any of its Subsidiaries is a
party that relate primarily to the conduct of the Morgan Stanley Contributed
Business.
 
“Morgan Stanley Contributed Equity Interests” means the limited liability
company interests, stock or other equity interests of the Morgan Stanley
Contributed Subsidiaries.
 
 
- 27 -

--------------------------------------------------------------------------------


 
 
“Morgan Stanley Contributed IP” means all Intellectual Property that is (i)
owned by Morgan Stanley or a Subsidiary of Morgan Stanley (including the Morgan
Stanley Contributed Subsidiaries) and (ii) primarily used or held for use with
respect to the Morgan Stanley Contributed Business including in any event the
Trademark “Dean Witter”, but shall not include, in any event, the Trademark
“Morgan Stanley”.
 
“Morgan Stanley Contributed Liabilities” means the following:  (i) all free
credit and other customer balances of Morgan Stanley and its Subsidiaries
related to the Morgan Stanley Contributed Business, including but not limited to
amounts withheld on customer transactions and payable to Governmental
Authorities, to the extent such free credit and other customer balances are
reflected on the Final Balance Sheet of the Morgan Stanley Contributed Business;
(ii) all obligations of Morgan Stanley and its Subsidiaries under the Morgan
Stanley Contributed Contracts, Morgan Stanley’s Contributed Real Property
Leases, Morgan Stanley’s Contributed IP Licenses and the other contracts and
agreements constituting part of the Morgan Stanley Contributed Assets, in each
case to the extent arising from the operation of the Morgan Stanley Contributed
Business or the ownership of the Morgan Stanley Contributed Assets following the
Closing; (iii) liabilities to the extent relating to the Morgan Stanley
Contributed Business, to the extent they are reflected on the Final Balance
Sheet of the Morgan Stanley Contributed Business; (iv) all liabilities of the
Morgan Stanley Contributed Subsidiaries arising under the Transaction Documents;
(v) those liabilities of Morgan Stanley and/or its Subsidiaries agreed to be
assumed or retained by the Company Entities under the Employee Matters Agreement
or in respect of the Morgan Stanley Contributed Subsidiary Benefit Plans and all
liabilities in respect of other contracts and agreements of Morgan Stanley or
its Subsidiaries primarily relating to any Morgan Stanley Transferred Plan; (vi)
all Accounts Payable of the Morgan Stanley Contributed Business to the extent
they are reflected on the Final Balance Sheet of the Morgan Stanley Contributed
Business; (vii) the obligation to repurchase securities sold under repurchase
agreements and not yet repurchased and attributable to the Morgan Stanley
Contributed Business to the extent they are reflected on the Final Balance Sheet
of the Morgan Stanley Contributed Business; and (viii) the Repo-Related
Obligation.
 
“Morgan Stanley Contributed Research” means all Intellectual Property or other
proprietary rights to the extent owned by Morgan Stanley or its Subsidiaries and
included or otherwise embodied in Research (as defined in the Research Agreement
of Morgan Stanley) and Models (as defined in the Research Agreement of Morgan
Stanley) created prior to the Closing Date by the Morgan Stanley Research
Employees (as defined in the Employee Matters Agreement).
 
“Morgan Stanley Contributed Subsidiaries” means the Subsidiaries of Morgan
Stanley listed on Schedule 1.1(b)(2).
 
“Morgan Stanley Contributed Subsidiary Benefit Plan” has the meaning set forth
in the Employee Matters Agreement.
 
“Morgan Stanley Delayed Contribution Assets” means the Morgan Stanley
Contributed Assets of the business described on Schedule 1.1(a)(6).
 
 
- 28 -

--------------------------------------------------------------------------------


 
 
“Morgan Stanley Delayed Contribution Business” means Morgan Stanley Delayed
Contribution Assets and the related Morgan Stanley Delayed Contribution
Liabilities.
 
“Morgan Stanley Delayed Contribution Liabilities” means the Morgan Stanley
Contributed Liabilities of the business described on Schedule 1.1(a)(6).
 
“Morgan Stanley Delayed Distribution Assets” means the Morgan Stanley Excluded
Assets of the business described on Schedule 1.1(a)(7).
 
“Morgan Stanley Delayed Distribution Business” means Morgan Stanley Delayed
Distribution Assets and the Morgan Stanley Delayed Distribution Liabilities.
 
“Morgan Stanley Delayed Distribution Liabilities” means the Morgan Stanley
Excluded Liabilities of the business described on Schedule 1.1(a)(7).
 
“Morgan Stanley Disclosure Letter” has the meaning set forth in Section 3.2.
 
“Morgan Stanley Employment Agreements” has the meaning set forth in the Employee
Matters Agreement.
 
“Morgan Stanley Entities” means Morgan Stanley and its Subsidiaries other than
the Morgan Stanley Contributed Subsidiaries and other than the Company Entities.
 
“Morgan Stanley Equity Awards” means the option, restricted stock and other
equity grants made to the Morgan Stanley Transferees prior to the Service
Transfer Date.
 
“Morgan Stanley Excluded Assets” means (i) any asset listed on Schedule
1.1(c)(2), (ii) any asset not utilized, or held for use, primarily in the
conduct of the Morgan Stanley Contributed Business that is not otherwise
contemplated to be contributed to the Company pursuant to any Transaction
Document, (iii) any asset otherwise expressly contemplated by any provision of
this Agreement or any Transaction Document not to be contributed to the Company
and that is not reflected on the Final Balance Sheet of the Morgan Stanley
Contributed Business and (iv) all membership and trading privileges held or used
by Morgan Stanley and any of its Affiliates.
 
“Morgan Stanley Excluded Businesses” means the businesses, activities and
operations of Morgan Stanley and its Subsidiaries other than the Morgan Stanley
Contributed Business.
 
“Morgan Stanley Excluded Employment Liabilities” has the meaning set forth in
the Employee Matters Agreement.
 
“Morgan Stanley Excluded Liabilities” means any liability, obligation or duty of
Morgan Stanley or any of its Subsidiaries or Affiliates, whether or not related
to the Morgan Stanley Contributed Business, that is not expressly contemplated
by this Agreement or any other Transaction Document to be a Morgan Stanley
Contributed
 
 
- 29 -

--------------------------------------------------------------------------------


 
 
Liability, including but not limited to Excluded Claims, Morgan Stanley Excluded
Employment Liabilities and Morgan Stanley Excluded Taxes.
 
“Morgan Stanley Excluded Taxes” means any liability, obligation or commitment,
whether or not accrued, assessed or currently due and payable: (i) for any Taxes
imposed on or payable by the Morgan Stanley Entities or with respect to the
Morgan Stanley Excluded Businesses, Morgan Stanley Excluded Assets or Morgan
Stanley Excluded Liabilities for any taxable period; provided, however, in the
case of any Morgan Stanley Delayed Distribution Business this clause (i) shall
apply solely with respect to Pre-Closing Tax Periods; (ii) for any Taxes imposed
on or payable by the Morgan Stanley Contributed Subsidiaries or with respect to
the Morgan Stanley Contributed Business, the Morgan Stanley Contributed Assets
or the Morgan Stanley Contributed Liabilities with respect to any Pre-Closing
Tax Period; (iii) for any Taxes of or imposed on any of the Morgan Stanley
Contributed Subsidiaries as a result of Treasury Regulation Section 1.1502-6(a)
(or any similar provision of state, local or foreign Law) as a result of having
been a member of any consolidated, combined, unitary or affiliated group prior
to the Closing; (iv) for any Taxes resulting from any extraordinary transaction
outside the ordinary course of business undertaken by Morgan Stanley or any of
its Affiliates in anticipation of the Closing, including (x) Taxes with respect
to the Morgan Stanley Reorganization (other than Transfer Taxes required to be
borne by Citigroup pursuant to Section 4.5(h)) and (y) Taxes with respect to the
transactions contemplated by Section 4.10(d); (v) for any obligation or other
liability of a Morgan Stanley Contributed Subsidiary to indemnify any other
Person in respect of or relating to Taxes or to pay an amount pursuant to a Tax
sharing or Tax allocation agreement (other than any obligation or liability
arising under an agreement entered into by a Morgan Stanley Contributed
Subsidiary after the Closing); and (vi) for any Transfer Taxes to the extent
required to be borne by Morgan Stanley pursuant to Section 4.5(h).
 
“Morgan Stanley Introducing Assets” means the Morgan Stanley Contributed Assets,
but excluding the Morgan Stanley Self-Clearing Assets and the Morgan Stanley
Delayed Contribution Assets.  For the avoidance of doubt, Morgan Stanley
Introducing Assets shall include Morgan Stanley Contributed Assets relating to
the fixed income trading business within Global Wealth Management, as referenced
on Schedule 4.10(c)(2)(i).
 
“Morgan Stanley Introducing Business” means the Morgan Stanley Contributed
Business, but excluding the Morgan Stanley Self-Clearing Business and the Morgan
Stanley Delayed Contribution Business (and, for the avoidance of doubt,
excluding the Morgan Stanley Delayed Distribution Business).
 
“Morgan Stanley Introducing Liabilities” means the Morgan Stanley Contributed
Liabilities, but excluding the Morgan Stanley Self-Clearing Liabilities and
Morgan Stanley Delayed Contribution Liabilities.  For the avoidance of doubt,
Morgan Stanley Introducing Liabilities shall include Morgan Stanley Contributed
Liabilities relating to the fixed income trading business within Global Wealth
Management, as referenced on Schedule 4.10(c)(2)(i).
 
 
- 30 -

--------------------------------------------------------------------------------


 
 
“Morgan Stanley Introducing Tangible Book Value” means, as of the Closing Date,
(i) the total assets (including $60 million in cash funded by the Morgan Stanley
Entities to the Company Entities prior to the Closing) minus goodwill and other
intangibles minus total liabilities of the Morgan Stanley Introducing Business
and Morgan Stanley Delayed Contribution Business, in each case based on the
respective amounts shown on the Final Closing Balance Sheet of the Morgan
Stanley Introducing Business and Morgan Stanley Delayed Contribution Business,
as determined in accordance with Section 2.10, minus (ii) the amount of the
Class A Preferred Interests, valued at the Liquidation Preference thereof,
issued on the Closing Date pursuant to Section 2.4(c).
 
“Morgan Stanley Key Contributed Business Individual” has the meaning set forth
in Section 4.1(b)(v).
 
“Morgan Stanley Reorganization” has the meaning set forth in Section 2.2(b).
 
“Morgan Stanley Securities Clearing Agreement” means the Fully Disclosed
Clearing Agreement by and between Morgan Stanley & Co. Incorporated and Morgan
Stanley Smith Barney LLC, dated as of May 1, 2009, as amended by Amendment No. 1
dated May 12, 2009, as it may be further amended from time to time.
 
“Morgan Stanley Self-Clearing Assets” means the Morgan Stanley Contributed
Assets of the business reflected in Schedule 1.1(a)(8).
 
“Morgan Stanley Self-Clearing Business” means the Morgan Stanley Self-Clearing
Assets and the Morgan Stanley Self-Clearing Liabilities.
 
“Morgan Stanley Self-Clearing Date” means each date on which the conversion of
Customer Accounts as determined by Morgan Stanley & Co. Incorporated and the
Company pursuant to either (i) Section 13.03 of the Morgan Stanley Securities
Clearing Agreement or (ii) Section 13.03 of the Futures Clearing Agreement of
Morgan Stanley is actually effected to render such accounts fully self-cleared
(as such term is used in the definition of Customer Account in the Morgan
Stanley Securities Clearing Agreement and in the definition of Customer Futures
Account in the Futures Clearing Agreement of Morgan Stanley).
 
“Morgan Stanley Self-Clearing Liabilities” means the Morgan Stanley Contributed
Liabilities of the business reflected in Schedule 1.1(a)(8), but excluding the
Morgan Stanley Delayed Contribution Liabilities.
 
“Morgan Stanley Self-Clearing Tangible Book Value” means (i) the total assets
minus goodwill and other intangibles minus total liabilities of the Morgan
Stanley Self-Clearing Business, in each case based on the respective aggregate
amounts shown on all of the Final Self-Clearing Balance Sheet(s) of the Morgan
Stanley Self-Clearing Business, as determined in accordance with Section 2.11,
minus (ii) the aggregate amount of the Class A Preferred Interests, valued at
the Liquidation Preference thereof, issued on the Self-Clearing Dates pursuant
to Section 2.5(b).
 
 
- 31 -

--------------------------------------------------------------------------------


 
 
“Morgan Stanley Transferees” has the meaning set forth in the Employee Matters
Agreement.
 
“Morgan Stanley Transferors” means Morgan Stanley and each Subsidiary of Morgan
Stanley that owns (or, in the case of Morgan Stanley Contributed Liabilities, is
responsible for), as of January 13, 2009 or as of the Closing Date, any Morgan
Stanley Self-Clearing Date, or any Delayed Contribution Date with respect to a
Morgan Stanley Delayed Contribution Business, as applicable, (i) any equity
interest in any Morgan Stanley Contributed Subsidiary, (ii) any Morgan Stanley
Contributed Assets or (iii) any Morgan Stanley Contributed Liabilities.
 
“Morgan Stanley Transferred Plan” has the meaning set forth in the Employee
Matters Agreement.
 
“Morgan Stanley VAT Group” means the VAT group under VAT reference GB 524 2526
68 of which Morgan Stanley UK Group is the representative member.
 
“Non-Controlling Tax Party” has the meaning set forth in Section 4.5(b)(iv).
 
“Non-Party Claim” and “Non-Party Claims” have the meanings set forth in Section
6.6.
 
“NYSE” means the New York Stock Exchange.
 
“Objection” has the meaning set forth in Section 2.10(b).
 
“Order” means any order, writ, judgment, stipulation, decree, injunction, award
or decision of, or Consent agreement or similar arrangement with, any
Governmental Authority.
 
“Order Flow Agreements” means the agreements in the forms of Exhibits H-1 and
H-2 hereto, to be entered into pursuant to Section 2.4.
 
“Ordinary Course Customer Claim” has the meaning set forth in Section 6.7.
 
“Original Agreement” has the meaning set forth in the recitals hereto.
 
“Parent” means each of Citigroup and Morgan Stanley.
 
“Party” means Citigroup, Morgan Stanley and, other than for purposes of Section
2.4(a), 2.5, 6.2(a) and 7.1, the Company; and “Parties” means each such Party.
 
“Permits” means all (x) licenses, permits, orders, consents, approvals,
registrations, authorizations, qualifications and filings issued by, and other
Governmental Approvals of, any Governmental Authority and (y) memberships in
securities exchanges, commodities exchanges, boards of trade, clearing
organizations, trade associations and similar organizations offering membership
or trading privileges.
 
 
- 32 -

--------------------------------------------------------------------------------


 
 
“Permitted Liens” means (i) Liens for Taxes or other governmental charges which
are not yet due and payable or the amount or validity of which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made on the Financial Statements or the Final Balance Sheet
of the Citigroup Contributed Business or the Financial Statements or the Final
Balance Sheet of the Morgan Stanley Contributed Business, as the case may be,
(ii) Liens of carriers, warehousemen, mechanics, materialmen or other similar
Persons or otherwise imposed by Law arising or incurred in the ordinary course
of business for sums not yet delinquent or being contested in good faith by
appropriate proceedings and for which adequate reserves have been made on the
Financial Statements or the Final Balance Sheet of the Citigroup Contributed
Business or the Financial Statements or the Final Balance Sheet of the Morgan
Stanley Contributed Business, as the case may be, (iii) zoning, entitlement,
building, land use and similar governmental restrictions, (iv) covenants,
conditions, restrictions, easements, rights-of-way and other matters shown in
public records and (v) Liens that, individually and in the aggregate with all
other Permitted Liens, do not and will not materially detract from the value of
any of the Contributed Assets or materially interfere with the use of any of the
Contributed Assets as currently used or contemplated to be used.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, joint venture, association, unincorporated organization or other
entity or a Governmental Authority.
 
“Pre-Closing Litigation” has the meaning set forth in Section 6.6(g).
 
“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date.
 
“Preliminary Citigroup Closing Balance Sheet” has the meaning set forth in
Section 2.10(a)(i).
 
“Preliminary Citigroup Self-Clearing Balance Sheet” has the meaning set forth in
Section 2.11(a).
 
“Preliminary Closing Balance Sheets” has the meaning set forth in Section
2.10(a)(ii).
 
“Preliminary Morgan Stanley Closing Balance Sheet” has the meaning set forth in
Section 2.10(a)(ii).
 
“Preliminary Morgan Stanley Self-Clearing Balance Sheet” has the meaning set
forth in Section 2.11(b).
 
“Preliminary Self-Clearing Balance Sheets” has the meaning set forth in Section
2.11(b).
 
“Preparing Party” has the meaning set forth in Section 2.10(b).
 
“Property Taxes” has the meaning set forth in Section 4.5(a)(v).
 
 
- 33 -

--------------------------------------------------------------------------------


 
 
“Real Property Transfer Documents” means the conveyance deeds and assignments,
leases and subleases to be entered into pursuant to Section 4.6, as the same may
be amended, supplemented or otherwise modified from time to time.
 
“Receiving Party” has the meaning set forth in Section 2.10(b).
 
“Relevant MS VAT Group Members” has the meaning set forth in Section
4.5(m)(ii)(A).
 
“Relevant Transaction” has the meaning set forth in Section 4.5(m)(iii).
 
“Repo-Related Obligation” means the liabilities and obligations, not to exceed
$500 million, of Morgan Stanley & Co. Incorporated with respect to certain
repurchase agreement transactions assumed by Morgan Stanley Smith Barney LLC
pursuant to the Assumption Agreement.
 
“Repo-Related Secured Note” means a promissory note of Morgan Stanley Smith
Barney LLC secured by all or a portion of the FID Inventory or other assets of
the Company.
 
“Requesting Party” has the meaning set forth in Section 4.2(a).
 
“Research Agreements” means the agreements in the forms of Exhibits I-1 and I-2
hereto, to be entered into pursuant to Section 2.4, as they may be amended from
time to time.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Self-Clearing Assets” means the Citigroup Self-Clearing Assets and the Morgan
Stanley Self-Clearing Assets.
 
“Self-Clearing Date” means a Citigroup Self-Clearing Date or a Morgan Stanley
Self-Clearing Date, as applicable.
 
“Self-Clearing Liabilities” means the Citigroup Self-Clearing Liabilities and
the Morgan Stanley Self-Clearing Liabilities.
 
“Service Transfer Date” means 12:01 a.m., New York time, as of the date
immediately following the Closing Date.
 
“Settlements” has the meaning set forth in Section 7.3(a).
 
“Straddle Period” means any taxable period ending after the Closing Date that
includes the Closing Date.
 
“Subsequently Acquired Security” has the meaning set forth in Section 2.9(b).
 
 
- 34 -

--------------------------------------------------------------------------------


 
 
“Subsidiary” means, with respect to any Person, any corporation fifty percent
(50%) or more of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
is at the time owned by such Person, directly or indirectly through one or more
Subsidiaries, and any other Person, including but not limited to a joint
venture, a general or limited partnership or a limited liability company, in
which such Person, directly or indirectly through one or more Subsidiaries, at
the time owns at least fifty percent (50%) or more of the ownership interests
entitled to vote in the election of managing partners, managers or trustees
thereof (or other Persons performing such functions) or acts as the general
partner, managing member, trustee (or Persons performing similar functions) of
such other Person; provided that, notwithstanding the foregoing, the Company
Entities shall not be deemed a Subsidiary of any Morgan Stanley Entity or
Citigroup Entity on or after the Closing.
 
“Tax Contest” has the meaning set forth in Section 4.5(b)(i).
 
“Tax Documentation” means the Citigroup Tax Documentation or the Morgan Stanley
Tax Documentation, or both, as the context requires.
 
“Tax Equivalent Amount” means the product of (i) 35% and (ii) the amount of
Excess Flow-Through Income, provided that, if Excess Flow-Through Income is
attributable to a Contributed Subsidiary that is a “controlled foreign
corporation” (within the meaning of Section 957(a) of the Code) and, with
respect to a member, such Excess Flow-Through Income includes the amount
determined under Section 78 of the Code, the Tax Equivalent Amount with respect
to such member shall be reduced by the foreign income Taxes deemed paid by such
member with respect to such Excess Flow-Through Income (determined in accordance
with Sections 960(a) and 902(a) of the Code).
 
“Tax Matters Agreement” means the agreement in the form of Exhibit J, to be
entered into pursuant to Section 2.4, as it may be amended from time to time.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed or required to be filed
with a Governmental Authority, including any schedule or attachment thereto, and
including any amendment thereof.
 
“Taxes” means any taxes, assessments, duties, imposts, fees, levies or other
governmental charges, including, without limitation, all federal, state, local
and foreign and other income, franchise, profits, capital gains, capital stock,
transfer, sales, use, ad valorem, value added, goods and services, occupation,
property, excise, gross receipts, stamp, license, employment, unemployment,
withholding, alternative or minimum tax and other taxes of any kind whatsoever,
together with any interest, penalties, and additions to tax imposed with respect
thereto.
 
“Terms and Conditions Concerning Contribution of Contributed Real Property and
Contributed Leased Real Property” means the agreement in the form of Exhibit K,
as it may be amended from time to time.
 
 
- 35 -

--------------------------------------------------------------------------------


 
 
“Third Party” means any Person that is neither a Party or a Company Entity nor
an Affiliate of either a Party or a Company Entity.
 
“Third Party Approval” means any Consent of, with or to any Person other than
any Governmental Authority.
 
“Transaction Documents” means this Agreement, the LLC Agreement, the
Distribution Agreements, the Deposit Sweep Agreement, the General Transition
Services Agreements, the Order Flow Agreements, the Futures Clearing Agreements,
the Employee Matters Agreement, the Real Property Transfer Documents, the
Research Agreements, the Tax Matters Agreement and each of the other agreements
set forth on Schedule 1.1(a)(9) and any other agreements entered into from time
to time pursuant to or in connection with the foregoing, in each case as may be
amended from time to time.
 
“Transfer Pricing Adjustment” has the meaning set forth in Section 4.5(m)(iii).
 
“Transfer Taxes” has the meaning set forth in Section 4.5(h).
 
“2006/2007 Quilter Agreement” has the meaning set forth in Section 4.5(m)(i)(A).
 
“VAT” means within the European Union such Taxes as may be levied in accordance
with (but subject to derogations from) Council Directive 2006/112/EC and outside
the European Union any Taxes levied by reference to added values or sales.
 
“Wholly-Owned Subsidiary” of a Person means a Subsidiary of such Person, all of
the issued and outstanding shares (other than directors’ qualifying shares) of
the capital stock or other ownership interests, including but not limited to
limited liability company interests, of which shall at the time be owned by such
Person and/or one or more of such Person’s Wholly-Owned Subsidiaries.
 
ARTICLE 2

 
FORMATION OF VENTURE; CLOSING; RELATED TRANSACTIONS
 
Section 2.1  Formation of Company.  The Company has been formed as a direct or
indirect Wholly-Owned Subsidiary by filing the Certificate of Formation with the
Secretary of State of the State of Delaware and any other required documents
with such other applicable Governmental Authorities as Morgan Stanley has
determined after consultation with Citigroup.  Prior to the Closing, Morgan
Stanley will cause the Company to take, and following the Closing the Company
will take, all actions reasonably requested by a Party to the extent necessary
in order to permit such Party to comply with any applicable regulatory or legal
requirements, subject to reimbursement by the requesting Party of any costs
imposed on the Company (or, prior to the Closing, Morgan Stanley) by such
actions.
 
Section 2.2  Transactions Prior to the Closing.  Subject to the terms and
conditions hereof, prior to Closing, the Self-Clearing Date(s) or the Delayed
Contribution Date(s), as applicable:
 
 
- 36 -

--------------------------------------------------------------------------------


 
 
(a)  Subject to the receipt of all necessary Governmental Approvals the failure
of which to obtain would reasonably be expected to have a Material Adverse
Effect on Citigroup or, after the Closing, the Company, Citigroup shall or shall
cause its Affiliates to carry out a reorganization (the “Citigroup
Reorganization”) such that pursuant thereto and upon completion thereof, subject
to Section 4.3(f), the Citigroup Introducing Assets (including the Citigroup
Contributed Equity Interests, if any, that are Citigroup Introducing Assets) and
the Citigroup Introducing Liabilities shall be transferred to and acquired by
the Company or a Company Entity at the Closing, the Citigroup Self-Clearing
Assets (including the Citigroup Contributed Equity Interests, if any, that are
Citigroup Self-Clearing Assets) and the Citigroup Self-Clearing Liabilities
shall be transferred to and acquired by the Company or a Company Entity at the
Self-Clearing Date(s), and the Citigroup Delayed Contribution Assets (including
the Citigroup Contributed Equity Interests, if any, that are Citigroup Delayed
Contribution Assets) and the Citigroup Delayed Contribution Liabilities shall be
transferred to and acquired by the Company or a Company Entity at the Delayed
Contribution Date(s); provided that, (i) except for assets or liabilities that
may not be extracted, assigned or removed as a matter of Law, and for which, in
the case of liabilities, Citigroup would have an obligation to fully indemnify
Morgan Stanley, the Company Entities and the other indemnified parties
hereunder, the Citigroup Contributed Subsidiaries shall not own or be obligated
in respect of any assets or liabilities other than the Citigroup Contributed
Assets and the Citigroup Contributed Liabilities and such as may arise pursuant
to, or as may be permitted by, this Agreement and the transactions contemplated
hereby (including the Citigroup Delayed Distribution Assets and Citigroup
Delayed Distribution Liabilities), (ii) without the prior written consent of
Morgan Stanley (not to be unreasonably withheld or delayed), except for the
entities set forth on Schedule 2.2(a), neither Citigroup nor any of its
Affiliates shall transfer to the Company, directly or indirectly, (A) any
Citigroup Contributed Subsidiary that is characterized, for federal income tax
purposes, as a domestic corporation, (B) any entity that, at any time prior to
its transfer to the Company, was a member of a consolidated federal income tax
return group (or any successor to such entity by reason of a conversion or
merger of such entity), provided that no consent shall be required with respect
to any transfer described in this clause (B) if the aggregate fair market value
of all entities described in this clause (B) does not exceed $50 million, or (C)
any entity that is characterized, for federal income tax purposes, as a foreign
corporation and conducts a trade or business within the United States.
 
(b)  Subject to the receipt of all necessary Governmental Approvals the failure
of which to obtain would reasonably be expected to have a Material Adverse
Effect on Morgan Stanley or, after the Closing, the Company, Morgan Stanley
shall or shall cause its Affiliates to carry out a reorganization (the “Morgan
Stanley Reorganization”) such that pursuant thereto and upon completion thereof,
subject to Section 4.3(f), the Morgan Stanley Introducing Assets (including the
Morgan Stanley Contributed Equity Interests, if any, that are Morgan Stanley
Introducing Assets) and the Morgan Stanley Introducing Liabilities shall be
 
 
- 37 -

--------------------------------------------------------------------------------


 
 
transferred to and acquired by the Company or a Company Entity at the Closing,
the Morgan Stanley Self-Clearing Assets (including the Morgan Stanley
Contributed Equity Interests, if any, that are Morgan Stanley Self-Clearing
Assets) and the Morgan Stanley Self-Clearing Liabilities shall be transferred to
and acquired by the Company or a Company Entity at the Self-Clearing Date(s),
and the Morgan Stanley Delayed Contribution Assets (including the Morgan Stanley
Contributed Equity Interests, if any, that are Morgan Stanley Delayed
Contribution Assets) and the Morgan Stanley Delayed Contribution Liabilities
shall be transferred to and acquired by the Company or a Company Entity at the
Delayed Contribution Date(s); provided that, (i) except for assets or
liabilities that may not be extracted, assigned or removed as a matter of Law,
and for which, in the case of liabilities, Morgan Stanley would have an
obligation to fully indemnify Citigroup, the Company Entities and the other
indemnified parties hereunder, the Morgan Stanley Contributed Subsidiaries shall
not own or be obligated in respect of any assets or liabilities other than the
Morgan Stanley Contributed Assets and the Morgan Stanley Contributed Liabilities
and such as may arise pursuant to, or as may be permitted by, this Agreement and
the transactions contemplated hereby (including the Morgan Stanley Delayed
Distribution Assets and Morgan Stanley Delayed Distribution Liabilities), (ii)
without the prior written consent of Citigroup (not to be unreasonably
withheld), except for the entities set forth on Schedule 2.2(b), neither Morgan
Stanley nor any of its Affiliates shall transfer to the Company, directly or
indirectly, (A) any Morgan Stanley Contributed Subsidiary that is characterized,
for federal income tax purposes, as a domestic corporation, (B) any entity that,
at any time prior to its transfer to the Company, was a member of a consolidated
federal income tax return group (or any successor to such entity by reason of a
conversion or merger of such entity), provided that no consent shall be required
with respect to any transfer described in this clause (B) if the aggregate fair
market value of all entities described in this clause (B) does not exceed $50
million, and (C) any entity that is characterized, for federal income tax
purposes, as a foreign corporation and conducts a trade or business within the
United States.
 
(c)  Morgan Stanley shall not take any action that would cause the Company to be
treated as a corporation for federal income tax purposes.
 
(d)  Between the date hereof and the Closing, the Parties shall cooperate to
evaluate whether it would be beneficial to transfer certain or all of the
Contributed Subsidiaries that are organized under the Laws of a jurisdiction
other than the United States, any state thereof or the District of Columbia, to
a jointly-owned holding company that is treated as a foreign partnership or
foreign corporation for federal income tax purposes; provided that, for the
avoidance of doubt, this Section 2.2(d) shall not obligate either Party to make
any such transfer unless such Party expressly agrees to such a transfer.
 
(e)  Except with respect to Bank Morgan Stanley AG or as otherwise agreed in
connection with a structure to be implemented pursuant to Section 2.2(d), the
Parties shall use commercially reasonable efforts to effect the transfer of each
Contributed Subsidiary that is organized under the Laws of a jurisdiction other
than the United States, any state thereof or the District of Columbia, such
that, immediately after the transfer of such Contributed Subsidiary to the
Company, such Contributed Subsidiary is treated as a “disregarded entity” for
federal income tax purposes.
 
 
- 38 -

--------------------------------------------------------------------------------


 
 
Section 2.3 Time and Place of the Closing.  Subject to the provisions of Article
5, the closing (the “Closing”) of the transactions contemplated hereby shall
take place at the offices of Davis Polk & Wardwell on the Closing Date.  The
date on which the Closing occurs is herein called the “Closing Date.”  The
Closing shall commence at 11:56 p.m., New York time, on the Closing
Date.  Notwithstanding the foregoing, the closing of the Contributed Business
conducted in Australia shall take place and be effective at 11:58 p.m. Sydney
time on Sunday, May 31, 2009.
 
Section 2.4 Deliveries and Other Actions at the Closing.
 
(a)  At the Closing, each Party shall execute and deliver, and cause its Initial
Members to execute and deliver, the LLC Agreement;
 
(b)  At 11:56 p.m. New York time on the Closing Date, Citigroup shall, and shall
cause each of the Citigroup Transferors to, transfer, assign and deliver to the
Company, as a capital contribution to the Company, all of their respective
right, title and interest in and to the Citigroup Introducing Assets (other than
the EMEA GSPS and ESOP Business, which will be transferred to the Company at
11:58 p.m. New York time on such date), free and clear of all Liens, other than
Permitted Liens and Liens created pursuant to the Transaction Documents, and in
consideration therefor, the Company shall issue Membership Interests and Class A
Preferred Interests, in accordance with Sections 1 and 2 of Schedule 3.7 to the
LLC Agreement, to the Initial Citigroup Member(s);
 
(c)  At 11:56 p.m. New York time on the Closing Date, Morgan Stanley shall, and
shall cause each of the Morgan Stanley Transferors to, transfer, assign and
deliver to the Company, as a capital contribution to the Company, all of their
respective right, title and interest in and to the Morgan Stanley Introducing
Assets (other than the shares of  Morgan Stanley Private Wealth Management Ltd.
and Morgan Stanley’s PWM Germany business, which will be transferred to the
Company at 11:57 p.m. New York time and 11:58 p.m. New York time, respectively,
on such date), free and clear of all Liens, other than Permitted Liens and Liens
created pursuant to the Transaction Documents, and in consideration therefor,
the Company shall issue Membership Interests and Class A Preferred Interests, in
accordance with Sections 1 and 2 of Schedule 3.7 to the LLC Agreement, to the
Initial Morgan Stanley Member(s);
 
(d)  At the Closing, Citigroup, Morgan Stanley and the Company and each of their
Subsidiaries that are a party thereto, if any, shall execute and deliver each of
the Transaction Documents (it being agreed that if the full terms and conditions
of any Transaction Documents cannot be agreed prior to Closing, the terms set
forth in the applicable Exhibit associated with any such Transaction Document
shall be deemed to be the full terms and conditions of such Transaction Document
and shall be binding from and after the Closing unless and until superseded by a
full agreement mutually agreed by the Parties with respect to such Transaction
Document);
 
(e)  At the Closing, the Parties and the Company shall, and shall cause their
respective applicable Subsidiaries to, execute and deliver such additional
instruments of
 
 
- 39 -

--------------------------------------------------------------------------------


 
 
assignment and conveyance as are necessary and appropriate to convey the
Citigroup Introducing Assets and the Morgan Stanley Introducing Assets;
 
(f)  Effective at the Closing, each of Morgan Stanley and Citigroup for and on
behalf of themselves and their respective Affiliates, hereby irrevocably waives
and releases any and all rights and Claims (whether absolute or contingent,
liquidated or unliquidated, known or unknown, determined or determinable or
otherwise) that any of the foregoing may have against any other Party, any of
its respective Affiliates or any of their respective officers, directors,
partners, employees and other representatives, whether in law or in equity, to
the extent relating to the Citigroup Contributed Business or Morgan Stanley
Contributed Business, except (i) as may arise under the terms of or in
connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby and (ii) for Claims for fraud or
bad faith on the part of any party hereto or thereto.  The rights and Claims
waived hereby include Claims for contribution or other rights of recovery
arising out of or relating to Claims for breach of contract, breach of
representation or warranty, negligent misrepresentation and all other Claims for
breach of duty.
 
(g)  At the Closing, the Parties and the Company shall execute and deliver such
additional assignments and instruments of assumption as may be appropriate for
the assumption by the Company of all of the Citigroup Introducing Liabilities
and all of the Morgan Stanley Introducing Liabilities;
 
(h)  At the Closing, Citigroup shall deliver to both the Company and Morgan
Stanley a duly executed certificate of non-foreign status of CGMI, substantially
in the form of the sample certification contained in Treasury Regulation Section
1.1445-2(b)(2)(iv)(B);
 
(i)  The Parties shall execute and deliver any other agreement mutually agreed
by the Parties to be executed on the Closing Date;
 
(j)  At 11:56 p.m. New York time on the Closing Date, Citigroup and Morgan
Stanley shall cause the Escrow Agent to release from escrow for the account of
the Company an amount equal to the Closing Date Cash Funding Amounts of
Citigroup and Morgan Stanley pursuant to the terms of the Escrow Agreement;
 
(k)  At 11:56 p.m. New York time on the Closing Date, Citigroup and Morgan
Stanley shall cause the Escrow Agent to release from escrow for the account of
each of Citigroup and Morgan Stanley an amount equal to the interest earned on
the Closing Date Cash Funding Amounts of Citigroup and Morgan Stanley,
respectively, pursuant to the terms of the Escrow Agreement.
 
(l) (i)  At 12:01 a.m. New York time on the day following the Closing Date,
Citigroup shall transfer, or cause to be transferred, in exchange for the
payment provided by Section 2.4(l)(ii), a number of Membership Interests held by
CGMI, as an Initial Citigroup Member such that following such transfer Morgan
Stanley shall own, directly or indirectly, fifty one percent (51%) of all
Membership
 
 
- 40 -

--------------------------------------------------------------------------------


 
 
Interests issued and outstanding and Citigroup shall own, directly or
indirectly, forty-nine percent (49%) of all Membership Interests issued and
outstanding;
 
(ii) At 4:00 p.m. New York time on the day following the Closing Date, Citigroup
and Morgan Stanley shall cause the Escrow Agent, (x) on behalf of the Initial
Morgan Stanley Member(s) that are purchasers of the Membership Interests
transferred pursuant to this Section 2.4(l)(ii), to release from escrow for the
account of CGMI, as an Initial Citigroup Member that are sellers of the
Membership Interests transferred pursuant to this Section 2.4(l), the amount of
$2.7 billion pursuant to the terms of the Escrow Agreement and (y) release from
escrow for the account of CGMI an additional amount of $50 million pursuant to
the terms of the Escrow Agreement ; and
 
(iii) At 4:00 p.m. New York time on the day following the Closing Date,
Citigroup and Morgan Stanley shall cause the Escrow Agent to release from escrow
for the account of Morgan Stanley an amount equal to the interest earned on
$2.75 billion of the funds deposited in escrow pursuant to the terms of the
Escrow Agreement.
 
(m) (i) At or before 3:55 p.m. New York time on the day following the Closing
Date,  (x) Morgan Stanley & Co. Incorporated shall wire transfer to Morgan
Stanley Smith Barney LLC in immediately available funds an amount (not to exceed
the maximum permitted borrowing amount under the Repo-Related Secured Note) in
cash equal to or greater than the aggregate amount of the Repo-Related
Obligations and (y) in respect thereof Morgan Stanley Smith Barney LLC shall
issue to Morgan Stanley & Co. Incorporated the Repo-Related Secured Note and
shall execute the related pledge agreement.
 
(ii) At or before 4:00 p.m. New York time on the day following the Closing,
subject to the occurrence of the events referred to in clause (i) above, Morgan
Stanley Smith Barney LLC shall wire transfer to Morgan Stanley & Co.
Incorporated in immediately available funds an amount in cash equal to the
amount of the Repo-Related Obligations in full satisfaction and discharge of the
Company’s obligations under the Assumption Agreement.
 
Notwithstanding the foregoing, for purposes of this Section 2.4, with respect to
Citigroup Contributed Assets, Morgan Stanley Contributed Assets, Citigroup
Contributed Liabilities and Morgan Stanley Contributed Liabilities relating to
any Citigroup Transferred Plan, Morgan Stanley Transferred Plan, Citigroup
Contributed Subsidiary Benefit Plan or Morgan Stanley Contributed Subsidiary
Benefit Plan, as the case may be, “Closing” shall mean “Applicable Service
Transfer Time.”
 
Section 2.5 Contributions on Self-Clearing Dates.
 
(a) On each Citigroup Self-Clearing Date, Citigroup shall, and shall cause each
of the Citigroup Transferors to, consistent with the provisions of the Citigroup
Clearing Agreements, transfer, assign and deliver to the Company all of their
respective right, title and
 
 
- 41 -

--------------------------------------------------------------------------------


 
 
interest in and to the Citigroup Self-Clearing Assets, whether relating to the
Customer Accounts and other Citigroup Self-Clearing Assets that may be migrated
to the Company’s self-clearing platform on such Self-Clearing Date, or otherwise
migrating to the Company in accordance with the Citigroup Clearing Agreements on
such date, free and clear of all Liens, other than Permitted Liens and Liens
created pursuant to the Transaction Documents.  In addition, on each such
Self-Clearing Date, (i) Citigroup and the Company shall, and shall cause their
respective applicable Subsidiaries to, execute and deliver such additional
instruments of assignment and conveyance as are necessary and appropriate to
convey the Citigroup Self-Clearing Assets that are to be transferred pursuant to
the foregoing sentence, and (ii) Citigroup and the Company shall execute and
deliver such additional assignments and instruments of assumption as may be
appropriate for the assumption by the Company of the Citigroup Self-Clearing
Liabilities which relate to the Citigroup Self-Clearing Assets and Customer
Accounts that are transferred by Citigroup (or its Subsidiaries) to the Company
on such Self-Clearing Date.  To the extent that less than all of the Citigroup
Self-Clearing Assets or related Customer Accounts are being transferred on a
Self Clearing Date, only the Citigroup Self-Clearing Liabilities related to such
transferred Self-Clearing Assets or Customer Accounts will be assumed on such
date.  A portion of the foregoing transfers on each Citigroup Self-Clearing Date
shall be in respect of the Membership Interests issued to the Initial Citigroup
Members on the Closing Date (and no new Membership Interests will be issued) and
a portion shall be in exchange for an additional issuance of Class A Preferred
Interests, in each case as provided by Sections 3 and 4 of Schedule 3.7 to the
LLC Agreement.
 
(b)  On each Morgan Stanley Self-Clearing Date, Morgan Stanley shall, and shall
cause each of the Morgan Stanley Transferors to, consistent with the provisions
of the Morgan Stanley Clearing Agreements, transfer, assign and deliver to the
Company all of their respective right, title and interest in and to the Morgan
Stanley Self-Clearing Assets, whether relating to the Customer Accounts and
other Morgan Stanley Self-Clearing Assets that may be migrated to the Company’s
self-clearing platform on such Self-Clearing Date, or otherwise migrating to the
Company in accordance with the Morgan Stanley Clearing Agreements on such date,
free and clear of all Liens, other than Permitted Liens and Liens created
pursuant to the Transaction Documents.  In addition, on each such Self-Clearing
Date, (i) Morgan Stanley and the Company shall, and shall cause their respective
applicable Subsidiaries to, execute and deliver such additional instruments of
assignment and conveyance as are necessary and appropriate to convey the Morgan
Stanley Self-Clearing Assets that are to be transferred pursuant to the
foregoing sentence, and (ii) Morgan Stanley and the Company shall execute and
deliver such additional assignments and instruments of assumption as may be
appropriate for the assumption by the Company of the Morgan Stanley
Self-Clearing Liabilities which relate to the Morgan Stanley Self-Clearing
Assets and Customer Accounts that are transferred by Morgan Stanley (or its
Subsidiaries) to the Company on such Self-Clearing Date.  To the extent less
than all the Morgan Stanley Self-Clearing Assets or related Customer Accounts
are being transferred on a Self Clearing Date, only the Morgan Stanley
Self-Clearing Liabilities related to such transferred Self-Clearing Assets or
Customer Accounts will be assumed on such date.  A portion of the foregoing
transfers on each Morgan Stanley Self-Clearing Date shall be in respect of the
Membership Interests issued to the Initial Morgan Stanley Members on the Closing
Date (and no new Membership Interests will be issued) and a portion shall be in
exchange for an additional issuance of Class A Preferred Interests, in each case
as provided by Sections 3 and 4 of Schedule 3.7 to the LLC Agreement
 
 
- 42 -

--------------------------------------------------------------------------------


 
 
Section 2.6  Delayed Contribution Businesses.
 
(a)  Schedule 1.1(a)(3) hereto lists the Citigroup Delayed Contribution
Businesses as well as the condition(s) that must be satisfied for such
businesses to be transferred to the Company or a Company Entity, and Schedule
1.1(a)(6) hereto lists the Morgan Stanley Delayed Contribution Businesses as
well as the condition(s) that must be satisfied for such businesses to be
transferred to the Company or a Company Entity (in each case, “Delayed
Contribution Conditions”).
 
(b)  On each Delayed Contribution Date with respect to a Citigroup Delayed
Contribution Business, Citigroup shall, and shall cause each of the Citigroup
Transferors to, transfer, assign and deliver to the Company or a Company Entity
all of their respective right, title and interest in and to such Citigroup
Delayed Contribution Business, free and clear of all Liens, other than Permitted
Liens and Liens created pursuant to the Transaction Documents.  In addition, on
such Delayed Contribution Date, (i) Citigroup and the Company shall, and shall
cause their respective applicable Subsidiaries to, execute and deliver such
additional instruments of assignment and conveyance as are necessary and
appropriate to convey the Citigroup Delayed Contribution Assets that are to be
transferred pursuant to the foregoing sentence, and (ii) Citigroup and the
Company shall execute and deliver such additional assignments and instruments of
assumption as may be appropriate for the assumption by the Company or a Company
Entity of the Citigroup Delayed Contribution Liabilities which relate to the
Citigroup Delayed Contribution Assets that are transferred by Citigroup (or its
Subsidiaries) to the Company or a Company Entity on such Delayed Contribution
Date.  To the extent that less than all of the Citigroup Delayed Contribution
Assets are being transferred on a Delayed Contribution Date, only the Citigroup
Delayed Contribution Liabilities related to such transferred Citigroup Delayed
Contribution Assets will be assumed on such date.
 
(c)  On each Delayed Contribution Date with respect to a Morgan Stanley Delayed
Contribution Business, Morgan Stanley shall, and shall cause each of the Morgan
Stanley Transferors to, transfer, assign and deliver to the Company or a Company
Entity all of their respective right, title and interest in and to such Morgan
Stanley Delayed Contribution Business, free and clear of all Liens, other than
Permitted Liens and Liens created pursuant to the Transaction Documents.  In
addition, on such Delayed Contribution Date, (i) Morgan Stanley and the Company
shall, and shall cause their respective applicable Subsidiaries to, execute and
deliver such additional instruments of assignment and conveyance as are
necessary and appropriate to convey the Morgan Stanley Delayed Contribution
Assets that are to be transferred pursuant to the foregoing sentence, and (ii)
Morgan Stanley and the Company shall execute and deliver such additional
assignments and instruments of assumption as may be appropriate for the
assumption by the Company or a Company Entity of the Morgan Stanley Delayed
Contribution Liabilities which relate to the Morgan Stanley Delayed Contribution
Assets that are transferred by Morgan Stanley (or its Subsidiaries) to the
Company or a Company Entity on such Delayed Contribution Date.  To the extent
that less than all of the Morgan Stanley Delayed Contribution Assets are being
transferred on a Delayed Contribution Date, only the Morgan Stanley Delayed
Contribution Liabilities related to such transferred Morgan Stanley Delayed
Contribution Assets will be assumed on such date.
 
 
- 43 -

--------------------------------------------------------------------------------


 
 
(d)  Until a Delayed Contribution Business is transferred to the Company or a
Company Entity, (i) the transferring party (or its relevant Subsidiaries) will
continue to own and operate such business, (ii) income earned and losses
incurred with respect to such business shall be earned or incurred by the
transferring party and, for the avoidance of doubt, such income and losses will
not be transferred to, or assumed by, the Company, and (iii) except with respect
to the Managed Futures Business, Section 7.3 of the LLC Agreement (as amended by
the Tax Matters Agreement) shall govern the special allocation of Company
profits to offset income earned and losses incurred with respect to such
business by its owner until it is transferred to the Company or a Company
Entity.
 
(e)  The specific transaction steps necessary to transfer ownership of a Delayed
Contribution Business to the Company or a Company Entity shall be determined by
the transferring Parent on a case-by-case basis, subject to the consent (which
shall not be unreasonably withheld, delayed or conditioned) of the Company and
the non-transferring Parent and the terms and conditions set forth in this
Agreement and the LLC Agreement.  For example, subject to the foregoing consent,
a Delayed Contribution Business may be transferred to the Company by way of a
contribution of assets and liabilities or the relevant Parent (or one of its
Subsidiaries) may contribute cash to the Company at or after the Closing to
enable the Company or a Company Entity to acquire a Delayed Contribution
Business by way of purchase; provided that (i) no Membership Interests shall be
issued in respect of such cash contributions and (ii) such cash contributions
shall not be deemed to satisfy any funding obligation of the contributing Parent
pursuant to Section 3.7 of the LLC Agreement.
 
(f)  In the event that any Citigroup Delayed Contribution Business or Morgan
Stanley Delayed Contribution Business has not been transferred to the Company or
a Company Entity prior to the earliest to occur of (i) the date that is three
years (or in the case of the Morgan Stanley Delayed Contribution Business in
India and Saudi Arabia, six years) from the Closing Date, (ii) an IPO, (iii) the
sale of all of the Membership Interests held by the Morgan Stanley Members to a
Person or group of Persons that is not a Morgan Stanley Entity and (iv) any sale
of the Company or merger of the Company with a third party, then Citigroup or
Morgan Stanley, as applicable, shall make a cash payment to the Company, equal
to the Sale Value (as defined in the LLC Agreement); provided that such Sale
Value shall be determined in accordance with the process set forth in Section
8.6(b) of the LLC Agreement (with references therein to “FMV” being replaced
with references to “Sale Value”)), determined as of the earliest to occur of the
events described in the foregoing clauses (i), (ii), (iii) and (iv), of such
Citigroup Delayed Contributed Business or Morgan Stanley Delayed Contribution
Business, respectively, and Citigroup and Morgan Stanley shall thereafter have
no obligations to transfer such Citigroup Delayed Contribution Business or
Morgan Stanley Delayed Contribution Business to the Company.
 
(g)  Each of Citigroup and Morgan Stanley shall use its reasonable best efforts
to effect the transfer of its Delayed Contribution Businesses to the Company as
provided herein as soon as possible after the Closing Date.  Notwithstanding
anything in this Agreement to the contrary, the provisions of Sections 4.1, 4.2,
4.3, 4.4(c) and 4.4(d) of this Agreement shall continue to apply to each Delayed
Contribution Business after the Closing until such time as such Delayed
Contribution Business has been transferred to the Company (with each reference
therein to the Citigroup Contributed Business or the Morgan Stanley Contributed
Business being
 
 
- 44 -

--------------------------------------------------------------------------------


 
 
deemed to be a reference to the applicable Delayed Contribution Business and
with each reference therein to the Closing Date being deemed to be a reference
to Delayed Closing Date).  In addition, prior to such time as any Morgan Stanley
Delayed Contribution Business or Citigroup Delayed Contribution Business has
been transferred to the Company, Citigroup and Morgan Stanley shall have the
rights set forth in Section 4.12(a) of the LLC Agreement with respect to such
Delayed Contribution Business (with (x) the reference to the Company in the
lead-in paragraph of such Section 4.12(a) being deemed to be a reference to
Morgan Stanley in the case of a Morgan Stanley Delayed Contribution Business and
Citigroup in the case of the Citigroup Delayed Contribution Business and (y)
references to the Company in clause (i) through clause (ix) of such Section
4.12(a) being deemed to be references to such Delayed Contribution Business).
 
(h) (i) Subject to the receipt of necessary Governmental Approvals and Third
Party Approvals, (A) Citigroup shall transfer its Managed Futures Business to
the Company in exchange for Membership Interests, and (B) on the following day,
Morgan Stanley shall, or shall cause one of its Affiliates to purchase for a net
cash payment of $214,200,000 such number of Membership Interests from Citigroup
or one of its Affiliates such that following such transfer, Morgan Stanley shall
own, directly or indirectly, the same percentage of Membership Interests issued
and outstanding as it did prior to the transfer of the Managed Futures Business
to the Company.  In the event the structure contemplated by this Section 2.6(h)
cannot be implemented without adversely impacting the Parties, the Parties shall
cooperate to achieve another tax-efficient mechanism for transferring the
Managed Futures Business to the Company.
 
(ii)  Notwithstanding anything to the contrary set forth in any of the
Transaction Documents, any Managed Futures SLAs shall be subject to the terms of
the Master SLA Assignment Agreement to be entered into as of May 31, 2009 by and
between the Company and Citigroup, including but not limited to the 60-day
review period of Section 2.04 thereof (which 60-day period, for the avoidance of
doubt, will commence on the Managed Futures Contribution Date).


(iii)  On the Managed Futures Contribution Date, Citigroup will fund the Managed
Futures Business with the amount of common equity capital that satisfies the SEC
Broker Dealer regulatory capital guidelines as they apply to the standalone
Assets and Liabilities of the Managed Futures Business to be contributed to the
U.S. Broker-Dealer subsidiary of the Company, calculated based on the Managed
Futures Business contributed to the Company on the Managed Futures Contribution
Date.  For purposes of the preceding sentence, the net assets of the Managed
Futures Business shall be credited against the amount of the common equity
funding obligation of Citigroup under this Section 2.6(h)(iii) and Citigroup
shall not be obligated to contribute cash to the Company in respect of its
funding obligation under this Section 2.6(h)(iii) if such net assets are at
least equal to the amount of such funding obligation (it being understood that
this shall not limit any payment obligation of Citigroup pursuant to Section
2.13(e) of this Agreement).  In addition to the foregoing requirement, in the
event there are any Assets or Liabilities of the Managed Futures Business, or
any proprietary trading position or fund equity stake acquired pursuant to
clause (iv) below, which are not contributed to the U.S. Broker-Dealer
subsidiary of the Company (any such Assets or Liabilities, proprietary trading
position or fund equity stake, the “Non-B/D Managed Futures Contributions”), the
BHC Basel 1 regulatory capital guidelines shall be applied to the Standalone
Balance Sheet (as defined in
 
 
- 45 -

--------------------------------------------------------------------------------


 
 
Schedule 3.7 to the LLC Agreement) immediately after giving effect to the
contribution of all Non-B/D Managed Futures Contributions, and Citigroup will
fund any such amount of additional common equity capital as may be necessary to
satisfy such guidelines.  For the avoidance of doubt, any funding of common
equity capital required by this clause (iii) shall be additional equity in
respect of Membership Interests already issued, and no Membership Interests or
other equity interests in the Company shall be issued in respect thereof.


(iv)  The Company shall have the option to purchase, no later than the Managed
Futures Contribution Date, at book value, proprietary trading positions
associated with the Managed Futures Business.  In order to exercise such option
(which may be exercised in whole or in part with respect to such positions), the
Company must provide reasonable prior notice to Citigroup.


Section 2.7  Delayed Distribution Businesses.
 
(a)  Schedule 1.1(a)(4) hereto lists the Citigroup Delayed Distribution
Businesses as well as the condition(s) that must be satisfied for such
businesses to be transferred by the Company or a Company Entity to Citigroup or
a Citigroup Entity, and Schedule 1.1(a)(7) hereto lists the Morgan Stanley
Delayed Distribution Businesses as well as the condition(s) that must be
satisfied for such businesses to be transferred by the Company or a Company
Entity to Morgan Stanley or a Morgan Stanley Entity (in each case, “Delayed
Distribution Conditions”).
 
(b)  On each Delayed Distribution Date with respect to a Citigroup Delayed
Distribution Business, the Company shall, and shall cause each of the Company
Entities to, transfer, assign and deliver to Citigroup or a Citigroup Entity all
of their respective right, title and interest in and to such Citigroup Delayed
Distribution Business, free and clear of all Liens, other than Liens that
existed as of the Closing Date and Liens primarily attributable to the Citigroup
Delayed Distribution Business.  In addition, on such Delayed Distribution Date,
(i) Citigroup and the Company shall, and shall cause their respective applicable
Subsidiaries to, execute and deliver such additional instruments of assignment
and conveyance as are necessary and appropriate to convey the Citigroup Delayed
Distribution Assets that are to be transferred pursuant to the foregoing
sentence, and (ii) Citigroup and the Company shall execute and deliver such
additional assignments and instruments of assumption as may be appropriate for
the assumption by Citigroup or a Citigroup Entity of the Citigroup Delayed
Distribution Liabilities which relate to the Citigroup Delayed Distribution
Assets that are transferred by the Company (or its Subsidiaries) to Citigroup or
a Citigroup Entity on such Delayed Distribution Date.  To the extent that less
than all of the Citigroup Delayed Distribution Assets are being transferred on a
Delayed Distribution Date, only the Citigroup Delayed Distribution Liabilities
related to such transferred Citigroup Delayed Distribution Assets shall be
required to be assumed on such date.
 
(c)  On each Delayed Distribution Date with respect to a Morgan Stanley Delayed
Distribution Business, the Company shall, and shall cause each of the Company
Entities to, transfer, assign and deliver to Morgan Stanley or a Morgan Stanley
Entity all of their respective right, title and interest in and to such Morgan
Stanley Delayed Distribution Business, free and clear of all Liens, other Liens
that existed as of the Closing Date and Liens primarily attributable to the
Morgan Stanley Delayed Distribution Business.  In addition, on such Delayed
Distribution Date, (i) Morgan Stanley and the Company shall, and shall cause
their respective
 
 
- 46 -

--------------------------------------------------------------------------------


 
 
applicable Subsidiaries to, execute and deliver such additional instruments of
assignment and conveyance as are necessary and appropriate to convey the Morgan
Stanley Delayed Distribution Assets that are to be transferred pursuant to the
foregoing sentence, and (ii) Morgan Stanley and the Company shall execute and
deliver such additional assignments and instruments of assumption as may be
appropriate for the assumption by Morgan Stanley or a Morgan Stanley Entity of
the Morgan Stanley Delayed Distribution Liabilities which relate to the Morgan
Stanley Delayed Distribution Assets that are transferred by the Company (or its
Subsidiaries) to Morgan Stanley or a Morgan Stanley Entity on such Delayed
Distribution Date.  To the extent that less than all of the Morgan Stanley
Delayed Distribution Assets are being transferred on a Delayed Distribution
Date, only the Morgan Stanley Delayed Distribution Liabilities related to such
transferred Morgan Stanley Delayed Distribution Assets shall be required to be
assumed on such date.
 
(d)  Until a Delayed Distribution Business is transferred by the Company or a
Company Entity to Morgan Stanley, a Morgan Stanley Entity, Citigroup or a
Citigroup Entity, as the case may be, (i) the Company (or its relevant
Subsidiaries) will continue to own and operate such business, (ii) income earned
and losses incurred with respect to such business shall be earned or incurred by
the Company or a Company Entity, as the case may be, and, for the avoidance of
doubt, such income and losses will not be transferred to, or assumed by, either
Parent or any of their respective Subsidiaries, and (iii) Section 7.3 of the LLC
Agreement (as amended by the Tax Matters Agreement) shall govern the special
allocation of Company profits to offset income earned and losses incurred with
respect to such business by the Company or a Company Entity until it is
transferred to Morgan Stanley, a Morgan Stanley Entity, Citigroup or a Citigroup
Entity, as the case may be.
 
(e)  The specific transaction steps necessary to transfer ownership of a Delayed
Distribution Business from the Company or a Company Entity to Morgan Stanley, a
Morgan Stanley Entity, Citigroup or a Citigroup Entity, as the case may be,
shall be determined by the transferee Parent on a case-by-case basis, subject to
the consent (which shall not be unreasonably withheld, delayed or conditioned)
of the non-transferring Parent and the terms and conditions set forth in this
Agreement and the LLC Agreement.
 
(f)  Morgan Stanley shall indemnify, defend and hold harmless Citigroup,
Citigroup’s Affiliates and the Company Entities and their respective Affiliates
from and against, without duplication, any Losses (other than Taxes, which shall
be governed by Section 4.5(a)(i) of this Agreement) that arise out of (i) the
ownership and operation by a Company Entity of a Morgan Stanley Delayed
Distribution Business or (ii) a transfer by a Company Entity of a Morgan Stanley
Delayed Distribution Business to Morgan Stanley or a Morgan Stanley Entity;
provided that no such indemnification shall be required to the extent such
Losses were taken into account in determining special allocations and
distributions pursuant to Section 7.3 of the LLC Agreement (as amended by the
Tax Matters Agreement).
 
(g)  Citigroup shall indemnify, defend and hold harmless Morgan Stanley, Morgan
Stanley’s Affiliates and the Company Entities and their respective Affiliates
from and against,  without duplication, any Losses (other than Taxes, which
shall be governed by Section 4.5(a)(ii) of this Agreement) that arise out of (i)
the ownership and operation by a Company Entity of a Citigroup Delayed
Distribution Business or (ii) a transfer by a Company Entity of a
 
 
- 47 -

--------------------------------------------------------------------------------


 
 
Citigroup Delayed Distribution Business to Citigroup or a Citigroup Entity;
provided that no such indemnification shall be required to the extent such
Losses were taken into account in determining special allocations and
distributions pursuant to Section 7.3 of the LLC Agreement (as amended by the
Tax Matters Agreement).
 
(h)  The Company shall use its reasonable best efforts to effect the transfer of
its Delayed Distribution Businesses to Citigroup or Morgan Stanley, as
applicable, as provided herein as soon as possible after the Closing Date.  In
the event that any Citigroup Delayed Distribution Business or Morgan Stanley
Delayed Distribution Business have not been transferred by the Company or a
Company Entity to Citigroup or Morgan Stanley, respectively, prior to the
earliest to occur of (i) the date that is three years from the Closing Date,
(ii) an IPO, (iii) the sale of all of the Membership Interests held by the
Morgan Stanley Members to a Person or group of Persons that is not a Morgan
Stanley Entity and (iv) any sale of the Company or merger of the Company with a
third party, then the Parent other than the Parent to whom such Delayed
Distribution Business was to have been transferred may cause the Company to sell
such Delayed Distribution Business to a Third Party (or, if such sale cannot be
effected within a six month period, to be liquidated) in each case as soon as
practicable thereafter on terms acceptable to the Parent other than the Parent
to whom such Delayed Distribution Business was to have been transferred.  The
net proceeds of any such sale, net of tax distributions required to be made
pursuant to Section 7.2(a)(i) of the LLC Agreement in respect of such sale,
shall be distributed to the Parent to whom such Delayed Distribution Business
was to have been transferred.
 
(i)  The Parties hereby agree that any determination of FMV pursuant to Section
8.6 of the LLC Agreement shall assume that all Citigroup Delayed Distribution
Businesses and all Morgan Stanley Delayed Distribution Businesses were never
contributed to nor owned by the Company.
 
Section 2.8  Membership Interests.  The Parties agree that at the Closing, the
Company shall issue Membership Interests to each of the Initial Citigroup
Member(s) and the Initial Morgan Stanley Member(s) based on the aggregate value
of Citigroup Contributed Assets and Citigroup Contributed Liabilities, and
Morgan Stanley Contributed Assets and Morgan Stanley Contributed Liabilities
(excluding, for the avoidance of doubt, any Citigroup Delayed Distribution
Business and any Morgan Stanley Delayed Distribution Business), as applicable,
notwithstanding the fact that some portion of these assets and liabilities will
not be contributed to the Company until one or more Self-Clearing Dates and
Delayed Contribution Dates, and such Membership Interests shall have the
respective rights set forth in the LLC Agreement.  Accordingly, the Parties
agree that following the Closing, (i) except with respect to the transfer of the
Managed Futures Business, the Company shall not issue any additional Membership
Interests to any Initial Citigroup Member(s) or Initial Morgan Stanley Member(s)
in respect of the transfers contemplated by this Agreement, regardless of the
timing of such transfers, and (ii) the Company shall not redeem any Membership
Interests in respect of the distribution of any Citigroup Delayed Distribution
Business or Morgan Stanley Delayed Distribution Business.
 


- 48 -

--------------------------------------------------------------------------------


 
 
Section 2.9  Exclusions from Contributions.
 
(a)  Notwithstanding anything to the contrary contained in Article 2, the
Parties agree that “fails to deliver” and “fails to receive” which are open as
of the Closing Date or as of any Self-Clearing Date shall not be Citigroup
Contributed Assets or Citigroup Contributed Liabilities, shall not be
contributed by Citigroup or any Citigroup Entity to the Company on any Self
Clearing Date, and shall remain as assets and liabilities of Citigroup (or its
relevant Subsidiaries), as applicable.  Notwithstanding the foregoing, to the
extent that any securities and/or cash are reflected as owned by or owed to a
Customer Account, but are not held by Citigroup and not transferred to the
Company when such Customer Account is transferred to the Company, then Citigroup
shall have a new open “fail to deliver” and/or “fail to receive” with the
Company.  For the avoidance of doubt, such receivables shall cover amounts due
from open trades or asset servicing events.
 
(b)  Open securities borrows in which Citigroup or Morgan Stanley or their
respective Subsidiaries, as applicable, have used securities from a third party
or from internal sources to settle transactions in Customer Accounts will not be
transferred to the Company and will not be Self-Clearing Assets; provided, that
if the Company needs to borrow any hard to borrow securities in order to
maintain existing short positions in transferred Customer Accounts, then at the
Company’s request, Citigroup or Morgan Stanley, as applicable (the “Lending
Source”), shall use reasonable best efforts to lend such hard to borrow
securities to the Company on market terms if the Lending Source had covered such
short positions in transferred Customer Accounts as of the date of such transfer
using securities borrowed from a third party or rehypothecated from customer
accounts not transferred to the Company by the Lending Source; provided further,
that the Company shall return to Citigroup or Morgan Stanley, as the case may
be, any such hard to borrow security made available to it through a conduit loan
described above (any such security, a “Borrowed Security”) immediately following
the subsequent acquisition into Inventory by the Company of the same security
(any such security, a “Subsequently Acquired Security”) and in any event, the
Company shall return any Borrowed Security prior to entering into a securities
lending transaction with any other Person involving a Subsequently Acquired
Security.  For purposes of this Section 2.09(b), “Inventory” shall mean
securities which the Company has re-hypothecated or borrowed.
 
(c)      For the avoidance of doubt, the foregoing provisions of Article 2 shall
not supersede or limit the effectiveness of Sections 4.3(f) and 4.4 of this
Agreement, which remain in full force and effect; provided, however, that the
Parties’ rights and obligations with respect to profits or losses attributable
to (i) Delayed Contribution Businesses prior to their transfer to the Company or
a Company Entity, or (ii) Delayed Distribution Businesses prior to their
transfer to Morgan Stanley, Citigroup or their respective Subsidiaries shall, in
each case, be governed exclusively by Section 7.3 of the LLC Agreement (as
amended by the Tax Matters Agreement).
 
Section 2.10  Post-Closing Adjustments.
 
(a)  Within 90 days after the Closing Date:  (i) Citigroup shall prepare and
deliver (or cause to be prepared and delivered) to Morgan Stanley and the
Company an audited balance sheet for the Citigroup Introducing Business and
Citigroup Delayed Contribution Business as of immediately prior to the Closing
(without giving effect to the Closing) (the
 
 
- 49 -

--------------------------------------------------------------------------------


 
 
“Preliminary Citigroup Closing Balance Sheet”), which shall be prepared in
accordance with GAAP applied on a basis consistent in all respects (except that
the Preliminary Citigroup Closing Balance Sheet shall exclude income tax assets
and liabilities (including deferred income tax assets and liabilities) and shall
exclude assets and liabilities of the Managed Futures Business and the
IIG/IFG/CCI Business) with the preparation of the Financial Statements of the
Citigroup Contributed Business, and shall be accompanied by the auditors’ report
thereon from Citigroup’s accountants, and (ii) Morgan Stanley shall prepare and
deliver (or cause to be prepared and delivered) to Citigroup and the Company an
audited balance sheet for the Morgan Stanley Introducing Business and Morgan
Stanley Delayed Contribution Business as of immediately prior to the Closing
(without giving effect to the Closing) (the “Preliminary Morgan Stanley Closing
Balance Sheet” and collectively with the Preliminary Citigroup Closing Balance
Sheet, the “Preliminary Closing Balance Sheets”), which shall be prepared in
accordance with GAAP applied on a basis consistent in all respects (except that
the Preliminary Morgan Stanley Closing Balance Sheet shall exclude income tax
assets and liabilities (including deferred income tax assets and liabilities))
with the preparation of the Financial Statements of the Morgan Stanley
Contributed Business, and shall be accompanied by the auditors’ report thereon
from Morgan Stanley’s accountants.  For the avoidance of doubt, except as
otherwise provided above (i) the Preliminary Closing Balance Sheets and the
Final Closing Balance Sheets shall reflect only the Citigroup Introducing
Business and Citigroup Delayed Contribution Business, or Morgan Stanley
Introducing Business and Morgan Stanley Delayed Contribution Business, as
applicable and shall not reflect any businesses or any categories of assets or
liabilities that were excluded from the Financial Statements of the Citigroup
Contributed Business or the Financial Statements of the Morgan Stanley
Contributed Business, as applicable, and (ii) the Financial Statements of the
Citigroup Contributed Business and the Financial Statements of the Morgan
Stanley Contributed Business shall be deemed to have been prepared in accordance
with GAAP, and neither Party (nor any representative thereof) shall make any
claim to the contrary, nor shall the CPA Firm be entitled to make any finding to
the contrary, for any purpose of this Section 2.10(a).  Each of the Parties
shall pay the fees and disbursements of its accountants.  The Company and the
Parties shall make reasonably available to each other and to their respective
accountants all relevant books and records, any work papers (including
accountants’ work papers) and other supporting documentation relating to the
Preliminary Closing Balance Sheets.
 
(b)  In the event that, within 60 days after delivery by one Party (the
“Preparing Party”) to the other Party (the “Receiving Party”) and the Company of
the Preparing Party’s Preliminary Closing Balance Sheet, such Receiving Party
determines that the Preliminary Closing Balance Sheet so received has not been
prepared on a basis consistent with the requirements of Section 2.10(a), the
Receiving Party shall have the right (but not the obligation) to, on or before
the last day of such 60-day period, deliver a written objection (an “Objection”)
to the Company and the Preparing Party, setting forth, in reasonable detail, the
basis of the Objection and the adjustments to such Preliminary Closing Balance
Sheet which the Receiving Party believes should be made, and the Receiving Party
shall be deemed to have accepted any items not specifically disputed in the
Objection; provided that, for a period of 15 days following a Receiving Party’s
receipt of an Objection to such Receiving Party’s Preliminary Closing Balance
Sheet, the Receiving Party shall have the right (but not the obligation) to
deliver to the Company and the Preparing Party additional objections to the
Preparing Party’s Preliminary Closing Balance Sheet that are based on similar
arguments and are of the same type as the objections that were made by the
Preparing Party to the Receiving Party’s Preliminary Closing
 
 
- 50 -

--------------------------------------------------------------------------------


 
 
Balance Sheet.  Failure to notify the Company and the Preparing Party of an
Objection shall constitute acceptance and approval of such Preliminary Closing
Balance Sheet.  The Parties shall then have 30 days following the date the
Preparing Party receives any Objection (including, if later, any additional
objection made pursuant to the proviso of the second preceding sentence) to
review and respond to such Objection.  If the Parties do not resolve all of
their disagreements with respect to the foregoing by the 30th day following the
Preparing Party’s receipt of an Objection (including, if later, any additional
objection made pursuant to the proviso of the third preceding sentence), they
shall refer their remaining differences to a nationally recognized firm of
independent public accountants as to which the Parties shall mutually agree (the
“CPA Firm”), who shall, acting as experts in accounting and not as arbitrators,
determine on a basis consistent with the requirements of Section 2.10(a), and
only with respect to the specific remaining accounting-related differences set
forth in the applicable Objection and so submitted to the CPA Firm, whether and
to what extent, if any, the relevant Preliminary Closing Balance Sheet(s)
require(s) adjustment in order to comply with the provisions of Section
2.10(a).  In the event that Objections are pending with respect to both
Preliminary Closing Balance Sheets, the Parties shall submit all such Objections
to the same CPA Firm to be considered and resolved at the same time.  The
Parties shall request the CPA Firm to use its best efforts to render its
determination within 45 days of its engagement.  The CPA Firm’s determination
shall be conclusive and binding upon the Company and the Parties.  The Company
and the Parties shall make reasonably available to the CPA Firm and to each
other all relevant books and records, any work papers (including those of the
Parties’ respective accountants) and supporting documentation relating to the
Preliminary Closing Balance Sheets and all other items reasonably requested by
the CPA Firm or the other Party in connection herewith.  The “Final Closing
Balance Sheet” of the Citigroup Introducing Business and Citigroup Delayed
Contribution Business or the Morgan Stanley Introducing Business and Morgan
Stanley Delayed Contribution Business, as the case may be, shall be (i) the
applicable Preliminary Closing Balance Sheet if (x) no Objection is delivered
during the initial 60-day period (or, if applicable, the subsequent 15 day
period) specified above or (y) the Parties so agree, (ii) the applicable
Preliminary Closing Balance Sheet, adjusted in accordance with the Objection, in
the event that (x) the Preparing Party does not respond to the Objection during
the 30-day period specified above following receipt of the Objection or (y) the
Parties so agree, or (iii) the applicable Preliminary Closing Balance Sheet, as
adjusted pursuant to the agreement of the Parties or as adjusted by the CPA Firm
as provided above.  All fees and disbursements of the CPA Firm shall be shared
equally by the Parties.
 
(c)  If the Citigroup Introducing Tangible Book Value is less than $490 million,
then Citigroup shall pay such deficiency, plus interest thereon at a rate equal
to LIBOR plus 60 basis points during the period from the Closing Date to the
date of such payment, to the Company in immediately available funds within three
Business Days after the ultimate determination of such Final Closing Balance
Sheet.  If the Citigroup Introducing Tangible Book Value is more than $490
million, the Company shall pay (without any contribution from Morgan Stanley or
Citigroup) an amount equal to such excess, plus interest thereon at a rate equal
to LIBOR plus 60 basis points during the period from the Closing Date to the
date of such payment, to Citigroup in immediately available funds within three
Business Days after the ultimate determination of such Final Closing Balance
Sheet.  If the Morgan Stanley Introducing Tangible Book Value is less than $600
million, then Morgan Stanley shall pay such deficiency, plus interest thereon at
a rate equal to LIBOR plus 60 basis points during the period from the Closing
Date to the date of such payment, to the Company in immediately available funds
within three
 
 
- 51 -

--------------------------------------------------------------------------------


 
 
Business Days after the ultimate determination of such Final Closing Balance
Sheet.  If the Morgan Stanley Introducing Tangible Book Value is more than $600
million, the Company shall pay (without any contribution from Morgan Stanley or
Citigroup) an amount equal to such excess, plus interest thereon at a rate equal
to LIBOR plus 60 basis points during the period from the Closing Date to the
date of such payment, to Morgan Stanley in immediately available funds within
three Business Days after the ultimate determination of such Final Closing
Balance Sheet.  Any such payments shall be treated as capital contributions or
adjustments necessary for consistency with the agreed-upon allocation of the
Parties’ initial ownership percentages of the Company set forth in Sections
2.4(b) and (c) and shall not change such allocation in any way, and no
Membership Interests shall be issued by the Company in respect of such
payments.  Any payment required to be made to a Party pursuant to this Section
2.10(c) shall, to the extent possible, be effected or settled in a manner that
does not result in the recognition of income or gain to that Party or its
Subsidiaries for federal income tax purposes.
 
(d)  If the Parties are unable to agree on a nationally recognized firm of
independent public accountants to act as the CPA Firm within five Business Days
following the 30th day following the Preparing Party’s response to the
Objection, the Parties shall select a nationally recognized firm of independent
public accountants to act as the CPA Firm as follows:  on such fifth Business
Day, each Party shall deliver to the other Party a list with three such
accounting firms that currently audit NYSE-listed companies for purposes of
their annual reports filed on Form 10-K with the SEC, none of which shall have
been retained by such Party within the prior two-year period.  Each Party shall
cross off two of such accounting firms from the list it receives from the other
Party.  The CPA Firm shall be selected from the remaining two firms by lot.
 
Section 2.11  Self-Clearing Balance Sheets.
 
(a)  Within 90 days after each Citigroup Self-Clearing Date, Citigroup shall
prepare and deliver (or cause to be prepared and delivered) to Morgan Stanley
and the Company an audited balance sheet for the Citigroup Self-Clearing
Business that was contributed to the Company on such Self-Clearing Date, dated
as of such Self-Clearing Date (immediately prior to giving effect to the
contribution of such Citigroup Self-Clearing Business) (a “Preliminary Citigroup
Self-Clearing Balance Sheet”), which shall be prepared in accordance with GAAP
applied on a basis consistent in all respects (except that the Preliminary
Citigroup Self-Clearing Balance Sheet shall exclude income tax assets and
liabilities (including deferred income tax assets and liabilities) and, if
applicable, shall exclude assets and liabilities of the Managed Futures Business
and the IIG/IFG/CCI Business) with the preparation of the Financial Statements
of the Citigroup Contributed Business, and shall be accompanied by the auditors’
report thereon from Citigroup’s accountants.
 
(b)  Within 90 days after each Morgan Stanley Self-Clearing Date, Morgan Stanley
shall prepare and deliver (or cause to be prepared and delivered) to Citigroup
and the Company an audited balance sheet for the Morgan Stanley Self-Clearing
Business that was contributed to the Company on such Self-Clearing Date, dated
as of such Self-Clearing Date (immediately prior to giving effect to the
contribution of such Morgan Stanley Self-Clearing Business) (a “Preliminary
Morgan Stanley Self-Clearing
 
 
- 52 -

--------------------------------------------------------------------------------


 
 
Balance Sheet” and collectively with the Preliminary Citigroup Self-Clearing
Balance Sheet(s), the “Preliminary Self-Clearing Balance Sheets”), which shall
be prepared in accordance with GAAP applied on a basis consistent in all
respects (except that the Preliminary Morgan Stanley Self-Clearing Balance Sheet
shall exclude income tax assets and liabilities (including deferred income tax
assets and liabilities)) with the preparation of the Financial Statements of the
Morgan Stanley Contributed Business, and shall be accompanied by the auditors’
report thereon from Morgan Stanley’s accountants.
 
(c)  For the avoidance of doubt, (i) each Preliminary Self-Clearing Balance
Sheet and the Final Self-Clearing Balance Sheet shall reflect only the
respective Citigroup Self-Clearing Business or Morgan Stanley Self-Clearing
Business to the extent contributed on the relevant Self-Clearing Date, and in
each case shall not reflect any businesses or any categories of assets or
liabilities that were reflected in the Preliminary Closing Balance Sheets or
Final Closing Balance Sheets or that were excluded from the Financial Statements
of the Citigroup Contributed Business or the Financial Statements of the Morgan
Stanley Contributed Business, as applicable, and (ii) the Financial Statements
of the Citigroup Contributed Business and the Financial Statements of the Morgan
Stanley Contributed Business shall be deemed to have been prepared in accordance
with GAAP, and neither Party (nor any representative thereof) shall make any
claim to the contrary, nor shall the CPA Firm be entitled to make any finding to
the contrary, for any purpose of this Section 2.11(c).  Each of the Parties
shall pay the fees and disbursements of its accountants.  The Parties shall make
reasonably available to each other and to their respective accountants all
relevant books and records, any work papers (including accountants’ work papers)
and other supporting documentation relating to the Preliminary Self-Clearing
Balance Sheets.
 
(d)  The provisions of Section 2.10(b) and 2.10(d) of this Agreement shall apply
mutatis mutandis with respect to each of the Preliminary Self-Clearing Balance
Sheets and Final Self-Clearing Balance Sheets; provided that, for purposes of
this Section 2.11(d): (i) references in those provisions to “Preliminary Closing
Balance Sheet” shall refer instead to “Preliminary Self-Clearing Balance Sheet”;
(ii) references in those provisions to Section 2.10(a) shall refer instead to
references to Section 2.11(a); and (iii) the penultimate sentence of Section
2.10(b) of this Agreement shall be deleted in its entirety and replaced with the
following:
 
“The “Final Self-Clearing Balance Sheet” of the Citigroup Self-Clearing Business
contributed on a Self-Clearing Date, or the Morgan Stanley Self-Clearing
Business contributed on a Self-Clearing Date, as the case may be, shall be (i)
the applicable Preliminary Self-Clearing Balance Sheet if (x) no Objection is
delivered during the initial 60-day period (or, if applicable, the subsequent
15-day period) specified above or (y) the Parties so agree, (ii) the applicable
Preliminary Self-Clearing Balance Sheet, adjusted in accordance with the
Objection, in the event that (x) the Preparing Party does not respond to the
Objection during the 30-day period specified above following receipt of the
Objections or (y) the Parties so agree, or (iii) the applicable Preliminary
Self-Clearing Balance Sheet, as
 
 
- 53 -

--------------------------------------------------------------------------------


 
 
adjusted pursuant to the agreement of the Parties or as adjusted by the CPA Firm
as provided pursuant to the foregoing provisions of this Section.”
 
Section 2.12  Final Post-Closing Purchase Price Adjustment.
 
(a)  Following the determination of the Final Self-Clearing Balance Sheet with
respect to the final contribution of Citigroup Self-Clearing Business or Morgan
Stanley Self-Clearing Business, as applicable, the Parties shall calculate the
amount of the Citigroup Self-Clearing Tangible Book Value and Morgan Stanley
Self-Clearing Tangible Book Value, as applicable.
 
(b)  If the Citigroup Self-Clearing Tangible Book Value is less than $1.13
billion, then Citigroup shall pay such deficiency, plus interest thereon at a
rate equal to LIBOR plus 60 basis points during the period from the last
Citigroup Self-Clearing Date to the date of such payment, to the Company in
immediately available funds within three Business Days after the ultimate
determination of the last-dated Final Self-Clearing Balance Sheet.  If the
Citigroup Self-Clearing Tangible Book Value is more than $1.13 billion, the
Company shall pay (without any contribution from Morgan Stanley or Citigroup) an
amount equal to such excess, plus interest thereon at a rate equal to LIBOR plus
60 basis points during the period from the last Citigroup Self-Clearing Date to
the date of such payment, to Citigroup in immediately available funds within
three Business Days after the ultimate determination of the last-dated Final
Self-Clearing Balance Sheet.
 
(c)  If the Morgan Stanley Self-Clearing Tangible Book Value is less than $540
million, then Morgan Stanley shall pay such deficiency, plus interest thereon at
a rate equal to LIBOR plus 60 basis points during the period from the last
Morgan Stanley Self-Clearing Date to the date of such payment, to the Company in
immediately available funds within three Business Days after the ultimate
determination of the last-dated Final Self-Clearing Balance Sheet.  If the
Morgan Stanley Self-Clearing Tangible Book Value is more than $540 million, the
Company shall pay (without any contribution from Morgan Stanley or Citigroup) an
amount equal to such excess, plus interest thereon at a rate equal to LIBOR plus
60 basis points during the period from the last Morgan Stanley Self-Clearing
Date to the date of such payment, to Morgan Stanley in immediately available
funds within three Business Days after the ultimate determination of the
last-dated Final Self-Clearing Balance Sheet.
 
(d)  Any payments made pursuant to this Section 2.12 shall be treated as capital
contributions or adjustments necessary for consistency with the agreed-upon
allocation of the Parties’ initial ownership percentages of the Company set
forth in Sections 2.4(b) and (c) of this Agreement (as amended) and shall not
change such allocation in any way, and no Membership Interests shall be issued
by the Company in respect of such payments.  Any payment required to be made to
a Party pursuant to this Section 2.12 shall, to the extent possible, be effected
or settled in a manner that does not result in the recognition of income or gain
to that Party or its Subsidiaries for federal income tax purposes.
 
 
- 54 -

--------------------------------------------------------------------------------


 
 
Section 2.13  Managed Futures Balance Sheet.  Within 90 days after the Managed
Futures Contribution Date, Citigroup shall prepare and deliver (or cause to be
prepared and delivered) to Morgan Stanley and the Company an audited balance
sheet for the Managed Futures Business, dated as of the Managed Futures
Contribution Date (immediately prior to giving effect to the contribution of
such Managed Futures Business) (the “Managed Futures Balance Sheet”), which
shall be prepared in accordance with GAAP consistently applied, and shall be
accompanied by the auditors’ report thereon from Citigroup’s accountants.  Each
of the Parties shall pay the fees and disbursements of its accountants.  The
Parties shall make reasonably available to each other and to their respective
accountants all relevant books and records, any work papers (including
accountants’ work papers) and other supporting documentation relating to the
Managed Futures Balance Sheet.
 


 
ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1  Representations and Warranties of Citigroup.  Citigroup, on behalf
of itself and the other Citigroup Transferors, represents and warrants to Morgan
Stanley and the Company that, except (i) as set forth in the Amended and
Restated Disclosure Letter delivered as of the date hereof by Citigroup to
Morgan Stanley (the “Citigroup Disclosure Letter”) or in the most recent Form
ADV Part I, Form ADV Part II (or brochure in lieu thereof) or Form BD filed (or
in the case of Form ADV Part II, prepared) by Citigroup Subsidiaries and
provided to Morgan Stanley prior to January 13, 2009, (ii) to the extent that
any of the representations and warranties set forth below relate to or apply to
the Citigroup Excluded Assets, the Citigroup Excluded Liabilities or the
Citigroup Excluded Businesses and do not impact the Citigroup Contributed
Assets, Citigroup Contributed Business, Citigroup Contributed Subsidiaries or
Citigroup Contributed Liabilities and (iii) to the extent that any of the
representations and warranties set forth below relate to the IIG/IFG/CCI
Business:
 
(a)  Organization, Standing and Power of Citigroup and Subsidiaries.  Citigroup
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of Delaware.  Citigroup has all requisite corporate power and
authority to execute and deliver this Agreement and any other Transaction
Document to which it will be a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and
thereby.  Each other Citigroup Transferor is duly organized, validly existing
and (except to the extent inapplicable to foreign Subsidiaries) in good standing
under the Laws of its jurisdiction of organization and will at the Closing have
all requisite corporate or comparable power and authority to perform the
obligations applicable to such Citigroup Transferor hereunder and under the
other Transaction Documents and to consummate the transactions contemplated
hereby and thereby.  Each Subsidiary of Citigroup to become a party to a
Transaction Document will have at the Closing all requisite corporate or
comparable power and authority to execute and deliver each Transaction Document
to be executed and delivered by it, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and
thereby.  Each Citigroup Transferor has all
 
 
- 55 -

--------------------------------------------------------------------------------


 
 
requisite corporate or comparable power and authority to own and operate the
Citigroup Contributed Assets and the Citigroup Contributed Liabilities and to
operate the Citigroup Contributed Business as currently conducted and is duly
qualified to do business and in good standing as a foreign entity authorized to
transact business in each jurisdiction where the ownership of such assets and
liabilities or the operation of such business requires such qualification or
license, except where failure to obtain such qualification or license would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Citigroup Contributed Business.
 
(b)  Citigroup Contributed Subsidiaries.  Each Citigroup Contributed Subsidiary
is (or in the case of Citigroup Contributed Subsidiaries formed after January
13, 2009, will be by Closing) an entity duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization.  Each
Citigroup Contributed Subsidiary has (or in the case of Citigroup Contributed
Subsidiaries formed after January 13, 2009, will have by Closing) all requisite
corporate or comparable power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted or as
proposed to be conducted from and after the Closing.  Each Citigroup Contributed
Subsidiary will have at the Closing all requisite limited liability company or
comparable power and authority to own, lease and operate the Citigroup
Contributed Assets and to carry on the Citigroup Contributed Business.  Each
Citigroup Contributed Subsidiary is (or in the case of Citigroup Contributed
Subsidiaries formed after January 13, 2009, will be) duly qualified and (except
to the extent not applicable to foreign Subsidiaries) in good standing as a
foreign entity authorized to transact business in each jurisdiction where the
conduct of its business or the ownership of its properties requires such
qualification, other than in jurisdictions where the failure to be so qualified,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect on the Citigroup Contributed Business.
 
(c)  Authority and Validity.  The execution and delivery of this Agreement and
each other Transaction Document to be executed and delivered by Citigroup or any
of its Subsidiaries, the performance of their respective obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby have been, or in the case of Transaction Documents not yet executed and
delivered on January 13, 2009, will be by the Closing, duly and validly
authorized by all necessary corporate or comparable action on the part of such
Person.  This Agreement and each other Transaction Document to be executed and
delivered by Citigroup or any of its Subsidiaries have been, or in the case of
Transaction Documents not yet executed on January 13, 2009 will be by the
Closing, duly executed and delivered and are (or will be by Closing) valid and
binding obligations of Citigroup or such Subsidiary, as applicable, that is a
party thereto, enforceable against it in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).
 
(d)  No Conflicts.  Subject to obtaining the Governmental Approvals and Third
Party Approvals contemplated in Section 3.1(e)(i), the execution and delivery of
this Agreement and each other Transaction Document intended to be executed by
 
 
- 56 -

--------------------------------------------------------------------------------


 
 
Citigroup and its Subsidiaries, and the performance of their respective
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby (including the contribution of the Citigroup
Contributed Assets and the Citigroup Contributed Business to the Company
Entities) do not (i) conflict with or result in a breach of any provision of any
of their respective articles of incorporation or bylaws or comparable
organizational documents, (ii) conflict with, result in a breach of any
provision of, constitute a default (or an event which with notice or lapse of
time or both would become a default) or give to any Third Party any right of
termination, cancellation, amendment or acceleration under, or result in the
creation of a Lien on any of their respective properties under, or the loss or
deferral of any right or the creation or acceleration of any obligation under,
any of the terms, conditions or provisions of any note, bond, debenture,
mortgage, indenture, license, lease, contract, agreement or other instrument or
obligation to which any of them is a party, or by which any of them or any of
their respective properties may be bound or subject, or (iii) violate or
conflict with any Law applicable to such Person or any of its properties,
except, in the cases of clauses (ii) and (iii), as would not, individually or in
the aggregate, be reasonably expected to result in a Material Adverse Effect on
the Citigroup Contributed Business.
 
(e)  Governmental and Third Party Approvals.  No Governmental Approval or Third
Party Approval is required in connection with the execution and delivery by
Citigroup and its Subsidiaries of this Agreement and the other Transaction
Documents or the performance of their respective obligations hereunder and
thereunder or the consummation by Citigroup and its Subsidiaries of the
transactions contemplated hereby and thereby, except for (i) the Governmental
Approvals and Third Party Approvals identified on Schedule 3.1(e), (ii)
approvals from clients with respect to the transfer of their brokerage and
advisory accounts in connection with the Closing and (iii) any other
Governmental Approval or Third Party Approval the failure of which to be
obtained would not, individually or in the aggregate, be reasonably expected to
result in a Material Adverse Effect on the Citigroup Contributed Business.  As
of January 13, 2009, no Governmental Authority or Third Party, with respect to
which a Governmental Approval or Third Party Approval is required to be obtained
or made in connection with the transactions contemplated by this Agreement, has
indicated to Citigroup or any of its Affiliates an intent to (x) take any action
or fail to take any action that is reasonably likely to prohibit, materially
delay or materially impair the consummation of the transactions contemplated by
this Agreement, or (y) impose any obligation or condition in connection with
such Governmental Approval or Third Party Approval that is reasonably likely to
result in, individually or in the aggregate, a material liability (other than
ordinary course liabilities, obligations and conditions incurred in connection
with obtaining any such Governmental Approvals) of the Company or any of its
Subsidiaries after the Closing.
 
(f)  Financial Statements; Undisclosed Liabilities; No Material Adverse Effect.
 
(i)  The Financial Statements of the Citigroup Contributed Business present
fairly, in all material respects, the financial position and results of
operations of the Citigroup Contributed Business, in accordance with GAAP
applied on a consistent
 
 
- 57 -

--------------------------------------------------------------------------------


 
 
basis, as of the dates or for the periods presented.  The Financial Statements
of the Citigroup Contributed Business have been derived from the accounting
books and records of Citigroup and its Subsidiaries.  The Managed Futures
Business Financial Statements present fairly, in all material respects, the
financial position and results of operations of the Managed Futures Business, in
accordance with GAAP applied on a consistent basis, as of the dates or for the
periods presented.
 
(ii)  The balance sheet as of November 30, 2008 included in the Financial
Statements of the Citigroup Contributed Business does not include any assets or
liabilities not constituting a part of the Citigroup Contributed Business.  The
statements of income included in the Financial Statements of the Citigroup
Contributed Business do not reflect the operations of any Person or business not
constituting a part of the Citigroup Contributed Business.  The Managed Futures
Balance Sheet does not include any assets or liabilities of the Citigroup
Contributed Business described in clause (i) of the definition thereof or of the
IIG/IFG/CCI Business.
 
(iii)  Except for the Citigroup Excluded Liabilities, the Citigroup Contributed
Business has no liabilities or obligations, whether known, absolute, accrued,
contingent or otherwise and whether due or to become due, except for liabilities
or obligations (x) reflected on, accrued or reserved against in the balance
sheet contained in the Financial Statements of the Citigroup Contributed
Business (in each case, to the extent so reflected, accrued or reserved), (y)
incurred after the date of such balance sheet in the ordinary course of business
consistent with past practice, or (z) which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Citigroup Contributed Business.
 
(iv)  Since January 1, 2008, there has occurred no Material Adverse Effect on
the Citigroup Contributed Business and no event or occurrence which would
reasonably be expected to result in a Material Adverse Effect on the Citigroup
Contributed Business.  From January 1, 2008 to January 13, 2009, the Citigroup
Contributed Business has been conducted in all material respects in the ordinary
course of business consistent with past practices.
 
(v)  Notwithstanding anything herein to the contrary, references in Section
3.1(f)(i), (ii) and (iii) to the Citigroup Contributed Business shall be deemed
not to include the Managed Futures Business.
 
(g)  Capitalization.  All outstanding shares of capital stock of the Citigroup
Contributed Subsidiaries (other than Citigroup Contributed Subsidiaries to be
formed after January 13, 2009) are duly authorized, validly issued, fully paid
and nonassessable, are subject to no preemptive or similar rights, and were not
issued in violation of any preemptive or similar rights.  As of the Closing, all
outstanding equity interests of the Citigroup Contributed Subsidiaries will be
duly authorized and validly issued limited liability company interests or
comparable equity interests of the Citigroup Contributed Subsidiaries, will be
fully paid and nonassessable, will not have been issued in violation of any
preemptive or similar rights and, except as contemplated by the Transaction
Documents, will be subject to no preemptive or similar rights.  Upon
contribution by
 
 
- 58 -

--------------------------------------------------------------------------------


 
 
Citigroup (or any of its Subsidiaries) to the Company, the Company will acquire
one hundred percent (100%) of the equity interests of the Citigroup Contributed
Subsidiaries free and clear of any Liens, except for Permitted Liens and Liens
created pursuant to the Transaction Documents.  Except as contemplated by this
Agreement or the other Transaction Documents, (A) no capital stock, limited
liability company interests or other equity securities (including but not
limited to any options, warrants or rights or other security convertible into or
exercisable or exchangeable for any capital stock, limited liability company
interest or other equity security) of any Citigroup Contributed Subsidiary are
or may become required to be issued (other than to a Company Entity) by reason
of any security, contract or other obligation, (B) there are no contracts,
commitments or other obligations by which any Citigroup Contributed Subsidiary
or other Person is or may be bound to sell or otherwise transfer or repurchase,
redeem or otherwise acquire or register any capital stock, limited liability
company interests or other equity securities of such Citigroup Contributed
Subsidiary (other than to or from a Company Entity), and (C) there are no
contracts, commitments or other obligations relating to the right to vote or
dispose of any capital stock, limited liability company interest or other equity
security of any Citigroup Contributed Subsidiary.
 
(h)  Assets; Services; Title.  The assets (real, personal, mixed, tangible or
intangible) constituting the Citigroup Contributed Assets, and the benefits,
services and intercompany arrangements to be provided under the other
Transaction Documents, constitute all of the assets, benefits, services and
intercompany arrangements used in, necessary in any material respect for the
conduct of, or otherwise material (individually or in the aggregate) to, the
Citigroup Contributed Business as presently conducted and as conducted in
generating the Financial Statements of the Citigroup Contributed
Business.  Immediately after the Closing, taking into account the benefits,
services and intercompany arrangements to be provided under the other
Transaction Documents, the Company Entities will have good and marketable title
to, or have good title pursuant to a valid leasehold interest in or have a valid
right to use or occupy, all of the assets (real, personal, mixed, tangible or
intangible), and will have valid rights to demand and receive all benefits,
services and intercompany arrangements (on substantially the same terms), used
in, necessary for the conduct of, or otherwise material to, the Citigroup
Introducing Business as presently conducted and as conducted in generating the
Financial Statements of the Citigroup Contributed Business (taking into account
that such business as presently conducted is not a stand-alone introducing
brokerage business), including the Citigroup Introducing Assets shown on the
Financial Statements of the Citigroup Contributed Business and all of the
Contributed Real Property of Citigroup, free and clear of any Liens, except for
Permitted Liens or as would not reasonably be expected to result in a Material
Adverse Effect on the Citigroup Introducing Business.
 
(i)  Compliance with Laws.  Each Citigroup Contributed Subsidiary and each
Citigroup Transferor is conducting and has since January 1, 2008 conducted the
Citigroup Contributed Business and is using and operating and has since January
1, 2008 used and operated the Citigroup Contributed Assets in compliance with
all Laws applicable to it, in each case except as would not reasonably be
expected to have a Material Adverse Effect on the Citigroup Contributed
Business.
 
 
- 59 -

--------------------------------------------------------------------------------


 
 
(j)  Tax.  During the past three years, none of the Citigroup Contributed
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in a distribution intended to qualify under Section 355(a) of the Code.  None of
the Citigroup Contributed Subsidiaries has participated in, or acted as a
material advisor with respect to, any “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4.  Except for the entities set forth on
Schedule 3.1(j)(i), each Citigroup Contributed Subsidiary will be, promptly
after transfer of such Contributed Subsidiary to the Company, a “disregarded
entity” for federal income tax purposes.  There are no regulatory, contractual
or other limitations of any kind (other than generally applicable requirements
of state corporate or limited liability company law) on the Company’s ability to
effect the conversion of AST StockPlan, Inc. into a limited liability company
that is disregarded as an entity separate from its owner for federal income tax
purposes following the transfer of AST StockPlan, Inc. to the Company.
 
(k)  No Broker.  Except for Citigroup Global Markets Inc. (whose fees and
expenses shall be paid by Citigroup), Citigroup is not, and no Citigroup
Contributed Subsidiary or Company Entity at the Closing will be, committed to
any liability for any brokers’ or finders’ fees or any similar fees, including
but not limited to any bonus payable to any director, officer, employee, agent
or representative of or consultant to any Citigroup Contributed Subsidiary,
Company Entity or Citigroup Transferor, in connection with the transactions
contemplated by this Agreement.
 
(l)  Title to Self-Clearing Assets. Following the transfer of Citigroup
Self-Clearing Assets to the Company on a Citigroup Self-Clearing Date, the
Company Entities will have good and marketable title to, or have good title
pursuant to a valid leasehold interest in or have a valid right to use or
occupy, all of such Citigroup Self-Clearing Assets, free and clear of any Liens,
except for Permitted Liens or as would not reasonably be expected to result in a
Material Adverse Effect on the Citigroup Self-Clearing Business.
 
(m)  Title to Citigroup Delayed Contribution Assets.  Following the transfer of
the Citigroup Delayed Contribution Businesses to the Company, taking into
account the benefits, services and intercompany arrangements to be provided
under the other Transaction Documents, the Company Entities will have good and
marketable title to, or have good title pursuant to a valid leasehold interest
in or have a valid right to use or occupy, all of the assets (real, personal,
mixed, tangible or intangible), and will have valid rights to demand and receive
all benefits, services and intercompany arrangements (on substantially the same
terms), used in, necessary for the conduct of, or otherwise material to, the
Citigroup Delayed Contribution Businesses as presently conducted and as
conducted in generating the Financial Statements of the Citigroup Contributed
Business, including the Citigroup Delayed Contribution Assets shown on the
Financial Statements of the Citigroup Contributed Business, free and clear of
any Liens, except for Permitted Liens or as would not reasonably be expected to
result in a Material Adverse Effect on the Citigroup Delayed Contribution
Businesses.
 
Section 3.2  Representations and Warranties of Morgan Stanley.  Morgan Stanley,
on behalf of itself and the other Morgan Stanley Transferors, represents and
warrants to
 
 
- 60 -

--------------------------------------------------------------------------------


 
 
Citigroup and the Company that, except as set forth in the Amended and Restated
Disclosure Letter delivered as of the date hereof by Morgan Stanley to Citigroup
(the “Morgan Stanley Disclosure Letter”) or in the most recent Form ADV Part I,
Form ADV Part II (or brochure in lieu thereof) or Form BD filed (or in the case
of Form ADV Part II, prepared) by Morgan Stanley Subsidiaries and provided to
Citigroup prior to January 13, 2009, and except to the extent that any of the
representations and warranties set forth below relate to or apply to the Morgan
Stanley Excluded Assets, the Morgan Stanley Excluded Liabilities or the Morgan
Stanley Excluded Businesses and do not impact the Morgan Stanley Contributed
Assets, Morgan Stanley Contributed Business, Morgan Stanley Contributed
Subsidiaries or Morgan Stanley Contributed Liabilities:
 
(a)  Organization, Standing and Power of Morgan Stanley and
Subsidiaries.  Morgan Stanley is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware.  Morgan Stanley
has all requisite corporate power and authority to execute and deliver this
Agreement and any other Transaction Document to which it will be a party, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby.  Each other Morgan Stanley
Transferor is duly organized, validly existing and (except to the extent
inapplicable to foreign Subsidiaries) in good standing under the Laws of its
jurisdiction of organization and will at the Closing have all requisite
corporate or comparable power and authority to perform the obligations
applicable to such Morgan Stanley Transferor hereunder and under the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby.  Each Subsidiary of Morgan Stanley to become a party to a Transaction
Document will have at the Closing all requisite corporate or comparable power
and authority to execute and deliver each Transaction Document to be executed
and delivered by it, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  Each Morgan
Stanley Transferor has all requisite corporate or comparable power and authority
to own and operate the Morgan Stanley Contributed Assets and the Morgan Stanley
Contributed Liabilities and to operate the Morgan Stanley Contributed Business
as currently conducted and is duly qualified to do business and in good standing
as a foreign entity authorized to transact business in each jurisdiction where
the ownership of such assets and liabilities or the operation of such business
requires such qualification or license, except where failure to obtain such
qualification or license would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on the Morgan Stanley Contributed
Business.
 
(b)  Morgan Stanley Contributed Subsidiaries.  Each Morgan Stanley Contributed
Subsidiary is (or in the case of Morgan Stanley Contributed Subsidiaries formed
after January 13, 2009, will be by Closing) and the Company will be by Closing
an entity duly organized, validly existing and in good standing under the Laws
of its jurisdiction of organization.  Each Morgan Stanley Contributed Subsidiary
has (or in the case of Morgan Stanley Contributed Subsidiaries formed after
January 13, 2009 and the Company, will have by Closing) all requisite corporate
or comparable power and authority to own, lease and operate its properties and
to carry on its business as it is now being conducted or as proposed to be
conducted from and after the Closing.  Each Morgan Stanley Contributed
Subsidiary and the Company will have at the Closing all
 
 
- 61 -

--------------------------------------------------------------------------------


 
 
requisite limited liability company or comparable power and authority to own,
lease and operate the Morgan Stanley Contributed Assets and to carry on the
Morgan Stanley Contributed Business.  Each Morgan Stanley Contributed Subsidiary
is (or in the case of Morgan Stanley Contributed Subsidiaries formed after
January 13, 2009 and the Company, will be) duly qualified and (except to the
extent not applicable to foreign Subsidiaries) in good standing as a foreign
entity authorized to transact business in each jurisdiction where the conduct of
its business or the ownership of its properties requires such qualification,
other than in jurisdictions where the failure to be so qualified, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect on the Morgan Stanley Contributed Business.  The Company has not
engaged in any activities or incurred any liabilities other than in connection
with the transactions contemplated by this Agreement.
 
(c)  Authority and Validity.  The execution and delivery of this Agreement and
each other Transaction Document to be executed and delivered by Morgan Stanley
or any of its Subsidiaries, the performance of their respective obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby have been, or in the case of Transaction Documents not yet
executed and delivered on January 13, 2009, will be by the Closing, duly and
validly authorized by all necessary corporate or comparable action on the part
of such Person.  This Agreement and each other Transaction Document to be
executed and delivered by Morgan Stanley or any of its Subsidiaries have been,
or in the case of Transaction Documents not yet executed on January 13, 2009
will be by the Closing, duly executed and delivered and are (or will be by
Closing) valid and binding obligations of Morgan Stanley or such Subsidiary, as
applicable, that is a party thereto, enforceable against it in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).
 
(d)  No Conflicts.  Subject to obtaining the Governmental Approvals and Third
Party Approvals contemplated in Section 3.2(e)(i), the execution and delivery of
this Agreement and each other Transaction Document intended to be executed by
Morgan Stanley and its Subsidiaries, and the performance of their respective
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby (including the contribution of the Morgan
Stanley Contributed Assets and the Morgan Stanley Contributed Business to the
Company Entities) do not (i) conflict with or result in a breach of any
provision of any of their respective articles of incorporation or bylaws or
comparable organizational documents, or (ii) conflict with, result in a breach
of any provision of, constitute a default (or an event which with notice or
lapse of time or both would become a default) or give to any Third Party any
right of termination, cancellation, amendment or acceleration under, or result
in the creation of a Lien on any of their respective properties under, or the
loss or deferral of any right or the creation or acceleration of any obligation
under, any of the terms, conditions or provisions of any note, bond, debenture,
mortgage, indenture, license, lease, contract, agreement or other instrument or
obligation to which any of them is a party, or by which any of them or any of
their respective properties may be bound or
 
 
- 62 -

--------------------------------------------------------------------------------


 
 
subject, or (iii) violate or conflict with any Law applicable to such Person or
any of its properties, except, in the cases of clauses (ii) and (iii), as would
not, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect on the Morgan Stanley Contributed Business.
 
(e)  Governmental and Third Party Approvals.  No Governmental Approval or Third
Party Approval is required in connection with the execution and delivery by
Morgan Stanley and its Subsidiaries of this Agreement and the other Transaction
Documents or the performance of their respective obligations hereunder and
thereunder or the consummation by Morgan Stanley and its Subsidiaries of the
transactions contemplated hereby and thereby, except for (i) the Governmental
Approvals and Third Party Approvals identified on Schedule 3.2(e), (ii)
approvals from clients with respect to the transfer of their brokerage and
advisory accounts in connection with the Closing and (iii) any other
Governmental Approval or Third Party Approval the failure of which to be
obtained would not, individually or in the aggregate, be reasonably expected to
result in a Material Adverse Effect on the Morgan Stanley Contributed
Business.  As of January 13, 2009, no Governmental Authority or Third Party,
with respect to which a Governmental Approval or Third Party Approval is
required to be obtained or made in connection with the transactions contemplated
by this Agreement, has indicated to Morgan Stanley or any of its Affiliates an
intent to (x) take any action or fail to take any action that is reasonably
likely to prohibit, materially delay or materially impair the consummation of
the transactions contemplated by this Agreement, or (y) impose any obligation or
condition in connection with such Governmental Approval or Third Party Approval
that is reasonably likely to result in, individually or in the aggregate, a
material liability (other than ordinary course liabilities, obligations and
conditions incurred in connection with obtaining any such Governmental
Approvals) of the Company or any of its Subsidiaries after the Closing.
 
(f)  Financial Statements; Undisclosed Liabilities; No Material Adverse Effect.
 
(i)  The Financial Statements of the Morgan Stanley Contributed Business present
fairly, in all material respects, the financial position and results of
operations of the Morgan Stanley Contributed Business, in accordance with GAAP
applied on a consistent basis, as of the dates or for the periods
presented.  The Financial Statements of the Morgan Stanley Contributed Business
have been derived from the accounting books and records of Morgan Stanley and
its Subsidiaries.
 
(ii)  The balance sheet as of November 30, 2008 included in the Financial
Statements of the Morgan Stanley Contributed Business does not include any
assets or liabilities not constituting a part of the Morgan Stanley Contributed
Business.  The statements of income included in the Financial Statements of the
Morgan Stanley Contributed Business do not reflect the operations of any Person
or business not constituting a part of the Morgan Stanley Contributed Business.
 
(iii)  Except for the Morgan Stanley Excluded Liabilities, the Morgan Stanley
Contributed Business has no liabilities or obligations, whether known, absolute,
 
 
- 63 -

--------------------------------------------------------------------------------


 
 
accrued, contingent or otherwise and whether due or to become due, except for
liabilities or obligations (x) reflected on, accrued or reserved against in the
balance sheet contained in the Financial Statements of the Morgan Stanley
Contributed Business (in each case, to the extent so reflected, accrued or
reserved), (y) incurred after the date of such balance sheet in the ordinary
course of business consistent with past practice, or (z) which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Morgan Stanley Contributed Business.
 
(iv)  Since January 1, 2008, there has occurred no Material Adverse Effect on
the Morgan Stanley Contributed Business and no event or occurrence which would
reasonably be expected to result in a Material Adverse Effect on the Morgan
Stanley Contributed Business.  From January 1, 2008 to January 13, 2009, the
Morgan Stanley Contributed Business has been conducted in all material respects
in the ordinary course of business consistent with past practices.
 
(g)  Capitalization.  All outstanding shares of capital stock of the Morgan
Stanley Contributed Subsidiaries (other than Morgan Stanley Contributed
Subsidiaries to be formed after January 13, 2009) are duly authorized, validly
issued, fully paid and nonassessable, are subject to no preemptive or similar
rights, and were not issued in violation of any preemptive or similar
rights.  As of the Closing, all outstanding equity interests of the Morgan
Stanley Contributed Subsidiaries will be duly authorized and validly issued
limited liability company interests or comparable equity interests of the Morgan
Stanley Contributed Subsidiaries, will be fully paid and nonassessable, will not
have been issued in violation of any preemptive or similar rights and, except as
contemplated by the Transaction Documents, will be subject to no preemptive or
similar rights.  Upon contribution by Morgan Stanley (or any of its
Subsidiaries) to the Company, the Company will acquire one hundred percent
(100%) of the equity interests of the Morgan Stanley Contributed Subsidiaries
free and clear of any Liens, except for Permitted Liens and Liens created
pursuant to the Transaction Documents.  Except as contemplated by this Agreement
or the other Transaction Documents, (A) no capital stock, limited liability
company interests or other equity securities (including but not limited to any
options, warrants or rights or other security convertible into or exercisable or
exchangeable for any capital stock, limited liability company interest or other
equity security) of any Morgan Stanley Contributed Subsidiary are or may become
required to be issued (other than to a Company Entity) by reason of any
security, contract or other obligation, (B) there are no contracts, commitments
or other obligations by which any Morgan Stanley Contributed Subsidiary or other
Person is or may be bound to sell or otherwise transfer or repurchase, redeem or
otherwise acquire or register any capital stock, limited liability company
interests or other equity securities of such Morgan Stanley Contributed
Subsidiary (other than to or from a Company Entity), and (C) there are no
contracts, commitments or other obligations relating to the right to vote or
dispose of any capital stock, limited liability company interest or other equity
security of any Morgan Stanley Contributed Subsidiary.
 
(h)  Assets; Services; Title.  The assets (real, personal, mixed, tangible or
intangible) constituting the Morgan Stanley Contributed Assets, and the
benefits, services and intercompany arrangements to be provided under the other
Transaction
 
 
- 64 -

--------------------------------------------------------------------------------


 
 
Documents, constitute all of the assets, benefits, services and intercompany
arrangements used in, necessary in any material respect for the conduct of, or
otherwise material (individually or in the aggregate) to, the Morgan Stanley
Contributed Business as presently conducted and as conducted in generating the
Financial Statements of the Morgan Stanley Contributed Business.  Immediately
after the Closing, taking into account the benefits, services and intercompany
arrangements to be provided under the other Transaction Documents, the Company
Entities will have good and marketable title to, or have good title pursuant to
a valid leasehold interest in or have a valid right to use or occupy, all of the
assets (real, personal, mixed, tangible or intangible), and will have valid
rights to demand and receive all benefits, services and intercompany
arrangements (on substantially the same terms), used in, necessary for the
conduct of, or otherwise material to, the Morgan Stanley Introducing Business as
presently conducted and as conducted in generating the Financial Statements of
the Morgan Stanley Contributed Business (taking into account that such business
as presently conducted is not a stand-alone introducing brokerage business),
including the Morgan Stanley Introducing Assets shown on the Financial
Statements of the Morgan Stanley Contributed Business, free and clear of any
Liens, except for Permitted Liens or as would not reasonably be expected to
result in a Material Adverse Effect on the Morgan Stanley Introducing Business.
 
(i)  Compliance with Laws.  Each Morgan Stanley Contributed Subsidiary and each
Morgan Stanley Transferor is conducting and has since January 1, 2008 conducted
the Morgan Stanley Contributed Business and is using and operating and has since
January 1, 2008 used and operated the Morgan Stanley Contributed Assets in
compliance with all Laws applicable to it, in each case except as would not
reasonably be expected to have a Material Adverse Effect on the Morgan Stanley
Contributed Business.
 
(j)  Tax.  During the past three years, none of the Morgan Stanley Contributed
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in a distribution intended to qualify under Section 355(a) of the Code.  None of
the Morgan Stanley Contributed Subsidiaries has participated in, or acted as a
material advisor with respect to, any “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4.  Except for the entities set forth on
Schedule 3.2(j)(i), each Morgan Stanley Contributed Subsidiary will be,
immediately after transfer of such Contributed Subsidiary to the Company, a
“disregarded entity” for federal income tax purposes.
 
(k)  No Broker.  Except for Morgan Stanley & Co. Incorporated (whose fees and
expenses shall be paid by Morgan Stanley), Morgan Stanley is not, and no Morgan
Stanley Contributed Subsidiary or Company Entity at the Closing will be,
committed to any liability for any brokers’ or finders’ fees or any similar
fees, including but not limited to any bonus payable to any director, officer,
employee, agent or representative of or consultant to any Morgan Stanley
Contributed Subsidiary, Company Entity or Morgan Stanley Transferor, in
connection with the transactions contemplated by this Agreement.
 
 
- 65 -

--------------------------------------------------------------------------------


 
 
(l)  Title to Self-Clearing Assets.  Following the transfer of Morgan Stanley
Self-Clearing Assets to the Company on a Morgan Stanley Self-Clearing Date, the
Company Entities will have good and marketable title to, or have good title
pursuant to a valid leasehold interest in or have a valid right to use or
occupy, all of such Morgan Stanley Self-Clearing Assets, free and clear of any
Liens, except for Permitted Liens or as would not reasonably be expected to
result in a Material Adverse Effect on the Morgan Stanley Self-Clearing
Business.
 
(m)  Title to Morgan Stanley Delayed Contribution Assets.  Following the
transfer of the Morgan Stanley Delayed Contribution Businesses to the Company,
taking into account the benefits, services and intercompany arrangements to be
provided under the other Transaction Documents, the Company Entities will have
good and marketable title to, or have good title pursuant to a valid leasehold
interest in or have a valid right to use or occupy, all of the assets (real,
personal, mixed, tangible or intangible), and will have valid rights to demand
and receive all benefits, services and intercompany arrangements (on
substantially the same terms), used in, necessary for the conduct of, or
otherwise material to, the Morgan Stanley Delayed Contribution Businesses as
presently conducted and as conducted in generating the Financial Statements of
the Morgan Stanley Contributed Business, including the Morgan Stanley Delayed
Contribution Assets shown on the Financial Statements of the Morgan Stanley
Contributed Business, free and clear of any Liens, except for Permitted Liens or
as would not reasonably be expected to result in a Material Adverse Effect on
the Morgan Stanley Delayed Contribution Businesses.
 
 
ARTICLE 4
 
CERTAIN INTERIM AND OTHER COVENANTS
 
Section 4.1  Conduct of Business Prior to Closing.
 
(a)  Except (i) as expressly contemplated or permitted hereby, including as
reasonably necessary to effect the Citigroup Reorganization or Morgan Stanley
Reorganization, (ii) as set forth on Schedule 4.1, (iii) to the extent required
by applicable Law, or (iv) with the prior written consent of the other Party
(which consent shall not be unreasonably withheld, conditioned or delayed), and
in each case subject to the other provisions hereof (including Section 4.1(b)),
between January 13, 2009 and the Closing (or with respect to the employment or
other service of Citigroup Contributed Business Individuals or Morgan Stanley
Contributed Business Individuals, as the case may be, or any individual who is
intended to be a Contributed Business Individual (including, without limitation,
the compensation and benefits thereof), the Service Transfer Date), each Party
will, and will cause each of its respective Subsidiaries to, use their
respective reasonable best efforts to conduct, in all material respects, their
respective Contributed Businesses in the ordinary and usual course of business
consistent with past practice, to preserve intact the business, business
organization, properties, employees and goodwill with respect to such
Contributed Businesses and to preserve for the Company the existing business
relations which are utilized in the conduct of such Contributed Businesses
consistent with past practice.  For the avoidance of doubt, it is understood and
agreed that voluntary customer or employee attrition at a Party’s Contributed
Business following the execution and delivery and
 
 
- 66 -

--------------------------------------------------------------------------------


 
 
public announcement of this Agreement and the transactions contemplated hereby
shall not, by itself, constitute a breach of such Party’s obligations under this
Section 4.1(a).
 
(b)  Except (i) as expressly contemplated or permitted hereby, including as
reasonably necessary to effect the Citigroup Reorganization or Morgan Stanley
Reorganization, (ii) as set forth on Schedule 4.1, (iii) to the extent required
by applicable Law or (iv) with the prior written consent of the other Party
(which consent will not be unreasonably withheld, conditioned or delayed),
between January 13, 2009 and the Closing (or, in the case of clauses (v) and
(vi) below, the Service Transfer Date), each of the Parties shall not:
 
(i)  permit any of its Contributed Subsidiaries to (A) issue, grant, deliver,
sell or pledge any capital stock or other equity securities, or securities
convertible into or exchangeable for any equity securities, (B) make, declare,
pay or set aside any dividend or other distribution in respect of its capital
stock or other equity securities, (C) adjust, split, combine, reclassify,
redeem, purchase or otherwise acquire or transfer, or amend the terms of, any of
its capital stock or other equity securities, or securities convertible into or
exchangeable for any equity securities, or (D) grant any person or entity any
right to acquire, or otherwise encumber, any of its capital stock or other
equity interests, except for dividends and distributions to other Contributed
Subsidiaries or to Citigroup or Morgan Stanley and to their other respective
Wholly-Owned Subsidiaries, as applicable;
 
(ii)  permit any of its Contributed Subsidiaries to amend any provision of their
articles of incorporation or bylaws or other equivalent organizational documents
or enter into any agreement with any of their shareholders in their capacity as
such;
 
(iii)  take, or permit any of its Subsidiaries to take, any action that is
intended or would reasonably be expected to, individually or in the aggregate,
either (x) prevent or materially delay the satisfaction of any conditions
specified in Section 5.2 if such Party is Citigroup or (y) prevent or materially
delay the satisfaction of any conditions specified in Section 5.1 if such Party
is Morgan Stanley;
 
(iv)  (A) dispose of, or permit any Subsidiary to dispose of, any Contributed
Subsidiary or any equity interests therein, or any securities convertible into
or exchangeable for equity interests therein; (B) except in the ordinary course
of business consistent with past practice, dispose of, assign or otherwise
transfer, or permit any Subsidiary to dispose of, assign or otherwise transfer,
any Contributed Assets; or (C) except for hedging arrangements or pledges of
securities held in inventory (or in trading positions) in the ordinary course of
business consistent with past practice, mortgage, pledge or subject to any Lien
other than a Permitted Lien, or permit any Subsidiary to mortgage, pledge or
subject to any Lien other than a Permitted Lien, any Contributed Assets;
 
 
- 67 -

--------------------------------------------------------------------------------


 
 
(v)  materially increase, or make any binding commitment to materially increase,
the benefits provided by any Benefit Plan or the compensation levels of any
Citigroup Key Contributed Business Individuals or Morgan Stanley Key Contributed
Business Individuals, as the case may be (including any across-the-board
increases for any groups of such employees), grant any rights to severance or
termination pay to, or enter into any employment, consulting or severance
agreement with, any Citigroup Key Contributed Business Individuals or Morgan
Stanley Key Contributed Business Individuals, as the case may be (provided that
this shall not prohibit the making of any severance payments in connection with
terminations of employment occurring following January 13, 2009 and prior to the
Closing in accordance with the terms of severance plans or agreements in effect
on the date hereof) or grant any bonus to, or increase the level of any bonus
opportunity for, or adopt, amend or terminate any Benefit Plan, except (A) for
amendments to any Benefit Plan intended to be qualified under Section 401(a) of
the Code that are required to maintain such qualification that will not
materially increase the cost of maintaining the Benefit Plan to any Company
Entity; (B) for grants of or increases in compensation (including severance)
required pursuant to the terms of any Benefit Plan or applicable Law or in the
ordinary course of business consistent with past practice; (C) for grants or
increases of compensation necessary or advisable to retain an individual
Contributed Business Individual deemed essential to the Contributed Business;
(D) Morgan Stanley may make the Morgan Stanley Equity Awards and may pay, or may
cause to be paid, annual incentive payments to the Morgan Stanley Contributed
Business Individuals as required or as previously declared in the ordinary
course of business consistent with past practice; (E) Citigroup may make the
Citigroup Equity Awards and may pay, or may cause to be paid, annual incentive
payments to the Citigroup Contributed Business Individuals as required or as
previously declared in the ordinary course of business consistent with past
practice; and (F) for the implementation by Morgan Stanley or Citigroup or their
respective Subsidiaries of any Benefit Plan that has been communicated or
announced to Citigroup Key Contributed Business Individuals or Morgan Stanley
Key Contributed Business Individuals, as the case may be, and has been made
available to the other Party as of January 13, 2009 (for purposes of this
Section 4.1(b)(v), a Citigroup Key Contributed Business Individual or Morgan
Stanley Key Contributed Business Individual, as the case may be, is (1) a
Citigroup Contributed Business Individual or Morgan Stanley Contributed Business
Individual, as the case may be, or any individual who is intended to be a
Contributed Business Individual, whose annual total compensation, in each case,
is in excess of $500,000 or (2) in the case of a financial advisor or similar
professional, a Citigroup Contributed Business Individual or Morgan Stanley
Contributed Business Individual, as the case may be, or any individual who is
intended to be a Contributed Business Individual, in each case, who generated
$1,000,000 or more in annual gross production in the most recently completed
twelve-month fiscal year);
 
(vi)  (A) hire, or transfer from its Contributed Business the employment of, any
Contributed Business Individual or any individual who is intended to be a
Contributed Business Individual (including any employees hired as replacements
 
 
- 68 -

--------------------------------------------------------------------------------


 
 
for terminating employees), or terminate any such individual in a manner
entitling such individual to severance payments, in each case, except in the
ordinary course of business consistent with past practice; (B) establish, adopt,
enter into or amend any collective bargaining agreement (or other agreement or
understanding with any trade union, works council or other employee
representative body); (C) take any affirmative action to amend or waive any
performance or vesting criteria or accelerate vesting, exercisability or
settlement under any Benefit Plan; (D) transfer the sponsorship of any Benefit
Plan to or from any Citigroup Contributed Subsidiary or Morgan Stanley
Contributed Subsidiary, as the case may be; or (E) in the case of any Citigroup
Key Contributed Business Individual or Morgan Stanley Key Contributed Business
Individual, as the case may be, or any individual who is intended to be a
Citigroup Key Contributed Business Individual or Morgan Stanley Key Contributed
Business Individual, in each case who is described in subclause (1) of the
definition of Citigroup Contributed Business Individual and Morgan Stanley
Contributed Business Individual in clause (v) above, enter into any Employment
Agreement that provides for a multi-year compensation guarantee;
 
(vii)  other than pursuant to its existing business plan or budget, expend, or
commit to expend, funds for capital expenditures (including loans) with respect
to its Contributed Business, or for which any Contributed Subsidiaries would be
liable, in excess of $10 million in the aggregate;
 
(viii)  (A) permit any Contributed Subsidiary to make any acquisition (including
by merger, consolidation or other business combination) of another Person or
business in excess of $50 million individually or $75 million in the aggregate,
or (B) make any acquisition or permit any Subsidiary to make any acquisition
(including by merger, consolidation or other business combination) of another
Person or business in excess of $50 million individually or $75 million in the
aggregate, if such Person or business would primarily constitute Contributed
Assets, in each of the foregoing clauses (A) and (B) whether by purchase of
stock or securities or contributions to capital, except for contributions of
capital to other Contributed Subsidiaries;
 
(ix)       waive, release, assign, settle or compromise any Claim of, against or
affecting its Contributed Business (whether or not existing on the date of this
Agreement) if such Claim, or the waiver, release, assignment, settlement or
compromise thereof, would result in (A) the issuance of an Order that would
affect Company Entities in any material respect after the Closing, (B) would
involve an admission of wrongdoing with respect to a material matter by any of
the Company Entities or with respect to the Contributed Businesses or (C) would
involve the payment of monetary damages in excess of $25 million or otherwise
involve a Claim with an amount in excess of $25 million;
 
(x)  except as may be required as a result of a change in GAAP, change any of
the financial accounting methods, practices or material policies used by such
Party with respect to its Contributed Business, in each case as set forth in, or
 
 
- 69 -

--------------------------------------------------------------------------------


 
 
used in the preparation of, the Financial Statements of the Citigroup
Contributed Business or the Financial Statements of the Morgan Stanley
Contributed Business, as applicable;
 
(xi)  except as may be required by a change in Law, settle or compromise any
liability for Taxes, make, change or revoke any Tax election, agree to any
adjustment of any Tax attribute, surrender any claim for a refund of Taxes, file
any amended Tax Return or obtain any Tax ruling, in each case with respect to
the Contributed Business or any Contributed Subsidiary, if such action would be
reasonably likely to have an adverse effect on the Company or any of its
Subsidiaries after the Closing that, individually or in the aggregate, is
material;
 
(xii)  (A) enter into any Material Contract that would constitute a Contributed
Asset or a Contributed Liability, or to which any Contributed Subsidiary would
be a party or otherwise obligated thereunder, or amend, extend, renew, terminate
or waive any rights under any such Material Contract, or (B) permit any
Subsidiary to do any of the foregoing;
 
(xiii)  enter into any “non-compete,” “non-solicit,” exclusivity, preferred
provider, most favored nations, take or pay or similar agreement that would
materially restrict the business and operations of the Company or the
Contributed Subsidiaries following the Closing, including but not limited to
their ability to solicit customers or employees;
 
(xiv)  adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of any
Contributed Subsidiary; or
 
(xv)  enter into, or cause any Subsidiary of such Party with respect to its
Contributed Business to enter into, any contract, commitment or understanding
with respect to any of the foregoing;
 
provided, however, that the foregoing provisions of Section 4.1(a) and (b) shall
not be construed or interpreted to prevent either Party or their respective
Subsidiaries from engaging in any activity with respect to their businesses
which do not pertain to or impact their respective Contributed Subsidiaries or
Contributed Businesses.
 
Section 4.2  Access to Information.
 
(a)  Between January 13, 2009 and the Closing, each Party (the “Delivering
Party”) shall, and shall cause its Subsidiaries to, give the other Party (the
“Requesting Party”) and its representatives reasonable access during normal
business hours to the properties, books and records of the Delivering Party’s
Contributed Business and furnish them with such information and documents in its
possession relating to such Contributed Business as the Requesting Party may
from time to time reasonably request in connection with the consummation of the
transactions contemplated hereby and the performance of the Requesting Party’s
obligations hereunder; provided that the Requesting Party shall not unreasonably
interfere with the conduct of business of the Delivering Party or any of its
Subsidiaries; provided,
 
 
- 70 -

--------------------------------------------------------------------------------


 
 
further, that the furnishing of such documents or information shall not violate
confidentiality obligations to a client or other third party or jeopardize the
attorney-client privilege of the Delivering Party or any of its Subsidiaries (in
which case the Parties will use their reasonable best efforts to institute
appropriate substitute disclosure arrangements, to the extent practical in the
circumstances); provided, further, that no Party shall be required to disclose
information that is, in its reasonable judgment, competitively sensitive; and
provided, further, that neither Party shall be required to disclose information
in violation of applicable Law, including information as to Contributed Business
Individuals in violation of the Health Insurance Portability and Accountability
Act.  All such requests for access to properties, books and records shall be
made to such representatives of Citigroup or Morgan Stanley, as appropriate, as
are designated in writing by such party from time to time (the “Designated
Representatives”), which Designated Representatives shall be solely responsible
for coordinating all such requests and all access permitted hereunder.
 
(b)  All such information and other documents obtained or provided pursuant to
this Section 4.2 shall be subject to the Confidentiality Agreement and, after
the Closing, Section 6.6 of the LLC Agreement and the Letter Agreement Regarding
Implementation of Morgan Stanley Smith Barney Information Sharing Guidelines
between Morgan Stanley and Citigroup, dated as of May 31, 2009.
 
(c)  Each of Citigroup and Morgan Stanley agrees (i) to hold all of the books
and records related to the Citigroup and Morgan Stanley Contributed Businesses,
respectively, that are not transferred to the Company hereunder, and not to
destroy or dispose of any thereof, for a period of seven years (unless a longer
period is required by applicable Law) from the Closing Date and (ii) following
the Closing Date, to provide the other Party, its accountants and legal counsel,
during normal business hours, upon reasonable request, reasonable access to such
books and records, to the extent that such access may be requested as required
to respond to any inquiry or investigation by any Governmental Authority.  Each
of Citigroup and Morgan Stanley shall have the same rights, and the Company and
its Subsidiaries shall have the same obligations, as are set forth above in this
Section 4.2(c) with respect to any non-privileged records pertaining to the
Citigroup Contributed Business or the Morgan Stanley Contributed Business that
are transferred to the Company.
 
Section 4.3  Consents; Conditions; Further Assurances.
 
(a)  Between January 13, 2009 and the Closing, each of the Parties hereby agrees
to use its reasonable best efforts to do or cause to be done all things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement, and to cooperate
with the other in connection with the foregoing, including using their
reasonable best efforts (i) to obtain, and to cause the Parties’ respective
Subsidiaries and other controlled Affiliates to use their respective reasonable
best efforts to obtain, any and all Governmental Approvals and Third Party
Approvals required in connection with the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents (including,
but not limited to, any and all Governmental Approvals and Third Party Approvals
to separate the Excluded Businesses), (ii) to comply, and cause their respective
Subsidiaries and other controlled Affiliates to use their respective reasonable
best efforts to comply, with all conditions and covenants applicable or related
to them as
 
 
- 71 -

--------------------------------------------------------------------------------


 
 
contemplated by this Agreement and the other Transaction Documents, (iii) to
defend against any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby or by the other Transaction Documents and (iv)
to do, and cause their respective Subsidiaries and other controlled Affiliates
to use their respective reasonable best efforts to do, all such other acts as
are necessary or advisable in order to cause the consummation of the
transactions contemplated hereby and by the other Transaction
Documents.  Notwithstanding the foregoing, in the case of any Third Party
Approval, in no event shall Citigroup or Morgan Stanley be obligated to pay any
money to any Person or to offer or grant other financial or other accommodations
to any Person in connection with its obligations under this Section 4.3(a) (it
being agreed that any such payments shall be borne by the Company).
 
(b)  Without limiting the foregoing, between January 13, 2009 and the Closing,
each Party shall file, or cause to be filed, as promptly as practicable, in each
case in form and content in compliance with applicable Laws, each registration,
report, statement, notice, form or other filing requested or required to be
filed by any such Party or its Subsidiaries with the applicable Governmental
Authority under the HSR Act, the Exchange Act, the Securities Act, the Advisers
Act or any other similar Law in connection with the transactions contemplated by
the Transaction Documents.
 
(c)  Subject to applicable legal limitations and the instructions of any
Governmental Entity, each Party shall use reasonable best efforts to keep the
other apprised of the status of matters relating to the completion of the
transactions contemplated hereby and by the Transaction Documents, and each
Party shall coordinate and cooperate prior to the Closing with the other Party
in exchanging such information and supplying such reasonable assistance as may
be reasonably requested by the other Party in connection with any of the actions
contemplated by this Section 4.3, including, without limitation, (i) cooperating
with the other Party in connection with any filings required to be made under
the HSR Act or other antitrust, competition, trade regulatory, securities, or
other Laws of any Governmental Authority or any regulations issued thereunder,
including, with respect to the Party making a filing, (ii) furnishing to the
other Party all information required for any such application or filing with a
Governmental Authority, (iii) promptly notifying the other Party of, and
furnishing the other Party with copies of, any material written communications
from or with any Governmental Authority with respect to the transactions
contemplated by this Agreement and the Transaction Documents, (iv) permitting
the other Party to review in advance and considering in good faith the views of
the other Party in connection with any such proposed communication, filing or
application made to any Governmental Authority, (v) providing the other Party
and its counsel with advance notice of any substantive discussion, telephone
call or meeting with any Governmental Entity in respect of any material filing,
investigation or other inquiry in connection with the transactions contemplated
by this Agreement or the other Transaction Documents and (vi) promptly notifying
the other Party of any written notice or other communication from any party to
any material contract or agreement to the effect that such party is terminating
or otherwise materially adversely modifying its relationship with respect to the
Contributed Business as a result of the transactions contemplated by this
Agreement.
 
(d)  At all times prior to the Closing Date, each Party shall promptly notify
the other Party in writing of any fact, condition, event or occurrence that
would reasonably be
 
 
- 72 -

--------------------------------------------------------------------------------


 
 
expected to result in the failure of any of the conditions contained in Section
5.2, in the case of Citigroup, and Section 5.1, in the case of Morgan Stanley,
promptly upon becoming aware of the same; provided, however, that no Party may
elect not to proceed to the Closing based solely on any failure to so notify.
 
(e)  Without limiting the foregoing provisions of this Section 4.3, if (i) a Law
is enacted or (ii) a Governmental Authority issues, or seeks the issuance of, an
Order of the type that would cause any of the closing conditions set forth in
Sections 5.1(c) and 5.2(c) not to be satisfied, the Parties shall, and shall
cause their respective Subsidiaries to, use their reasonable best efforts to
obtain the elimination of such Law or the lifting, withdrawal or termination of
such Order or the termination of the efforts by such Governmental Authority to
obtain the issuance of such an Order at the earliest practicable time and/or to
negotiate in good faith to implement alternative arrangements that will permit
the Closing and the consummation of the transactions contemplated hereby to be
consummated without a violation of such Law or Order and without altering in any
material respect the rights or obligations of the Parties under this Agreement
or any other Transaction Document.
 
(f)  If and to the extent that the valid, complete and perfected transfer or
assignment (or novation, if applicable) to any of the Company Entities of any
Contributed Assets (or from a Contributed Subsidiary of any asset that is not a
Contributed Asset), including in connection with the Citigroup Reorganization
and the Morgan Stanley Reorganization, would be a violation of applicable Laws
or require any Governmental Approval and/or Third Party Approval in connection
with the Closing, then, the applicable transfer or assignment shall be
automatically deemed deferred and any such purported transfer or assignment
shall be null and void until such time as all legal impediments are removed
and/or such Governmental Approvals and/or Third Party Approvals have been
obtained.  Notwithstanding the foregoing, any such asset shall be deemed a
Contributed Asset for purposes of determining whether any liability is a
Contributed Liability.  If the transfer or assignment of any assets intended to
be transferred or assigned hereunder is not consummated prior to or at the
Closing, whether as a result of the provisions of this Section 4.3(f) or for any
other reason, then each Party shall, or shall cause the relevant Subsidiary
which is retaining such asset to, (i) continue to use reasonable best efforts to
obtain any such Governmental Approval and/or Third Party Approval after the
Closing (or in lieu thereof agree after the Closing with the counterparty to
replace any such Contributed Asset) until such time as such Governmental
Approval and/or Third Party Approval (or substitute or replacement in lieu
thereof) has been obtained, (ii) hold such asset from and after the Closing for
the use and benefit, insofar as reasonably possible, of the Person entitled
thereto (at the expense of the Person entitled thereto), and (iii) take such
other actions as may be reasonably requested by the Person to whom such asset is
to be transferred in order to place such Person, insofar as reasonably possible,
in the same position as if such asset had been transferred as contemplated
hereby and so that all the benefits and burdens relating to such assets,
including possession, use, risk of loss, potential for gain, and dominion,
control and command over such assets, are to inure from and after the Closing to
the Person otherwise entitled to have such asset in accordance with the terms of
this Agreement or any other Transaction Document.  Without limiting the
foregoing, at the reasonable request and expense of the other Party, each Party
shall cooperate with the other to enforce any rights or remedies the Party or
its Subsidiaries may have with respect to any asset the transfer of which is
delayed or not completed whether as a result of a required Governmental Approval
and/or Third Party Approval or otherwise.  If and when the
 
 
- 73 -

--------------------------------------------------------------------------------


 
 
Governmental Approvals and/or Third Party Approvals, the absence of which caused
the deferral of transfer of any asset pursuant to this Section 4.3(f), are
obtained, the transfer of the applicable asset shall be effected in accordance
with the terms of this Agreement and/or the applicable Transaction
Document.  The Person retaining an asset due to the deferral of the transfer of
such asset shall not be obligated, in connection with this Section 4.3(f), to
expend any money unless the necessary funds are advanced by the Person entitled
to the asset pursuant to this Agreement or the relevant Transaction Document,
other than reasonable out-of-pocket expenses, attorneys’ fees and recording or
similar fees, all of which shall be promptly reimbursed by the Person entitled
to such asset.
 
(g)  Prior to and after the Closing, each Party, at the request of the other,
shall use its reasonable best efforts to obtain, or to cause to be obtained, any
consent, substitution, approval or amendment required to novate or assign all
obligations under agreements, leases, licenses and other obligations or
liabilities of any nature whatsoever that constitute Excluded Liabilities, or to
obtain in writing the unconditional release of all parties to such arrangements
so that, in any such case, the Company Entities will have no liability or
responsibility for such obligations or liabilities; provided, however, that no
Party shall be obligated to pay any consideration therefor to any third party
(who is not a Subsidiary or Affiliate of such Party) from whom such consents,
approvals, substitutions and amendments are requested.  If the applicable Party
is unable to obtain, or to cause to be obtained, any such required consent,
approval, release, substitution or amendment, it shall continue to pay, perform
and discharge fully all such obligations or other liabilities and shall
indemnify the Company Entities, the other Party and the Indemnitees in
accordance with the terms of this Agreement.
 
(h)  The provisions of Section 4.3(f) and (g) shall survive the Closing.
 
Section 4.4  Sufficiency of Assets.
 
(a)  To the extent that, after the Closing, any Self-Clearing Date or any
Delayed Contribution Date, as applicable, the Company or either Party discovers
that an asset or liability was erroneously included as a Contributed Asset or
Contributed Liability: (x) the applicable Company Entity that acquired or
retained such asset shall, subject to Section 4.3(f), transfer such asset to the
applicable transferor Party thereof in exchange for a payment by such Party of
an amount in cash equal to the reported value of such asset on the applicable
Final Closing Balance Sheet or applicable Final Self-Clearing Balance Sheet, and
(y) the applicable Company Entity that acquired or retained such liability
shall, subject to Section 4.3(g), transfer such liability to the applicable
transferor Party thereof and shall make a payment to such Party of an amount in
cash equal to the reported value of such liability on the applicable Final
Closing Balance Sheet or applicable Final Self-Clearing Balance Sheet.
 
(b)  To the extent that, after the Closing, any Self-Clearing Date or any
Delayed Contribution Date, as applicable, the Company or either Party discovers
an asset or liability that should have been included as a Contributed Asset or
Contributed Liability (including as necessary to make the representations set
forth in Sections 3.1(h), 3.1(l), 3.1(m), 3.2(h), 3.2(l), and 3.2(m) accurate):
(x) the Party that should have transferred such asset shall, subject to Section
4.3(f), transfer such asset to the Company and in exchange receive a payment
from the Company of an amount in cash equal to the value of such asset, in the
case of a
 
 
- 74 -

--------------------------------------------------------------------------------


 
 
Citigroup Introducing Asset, a Morgan Stanley Introducing Asset, a Citigroup
Delayed Contribution Asset or a Morgan Stanley Delayed Contribution Asset as of
the Closing Date or, in the case of a Citigroup Self-Clearing Asset or Morgan
Stanley Self-Clearing Asset, as of the applicable Self-Clearing Date (in each
case as initially determined in good faith by the Company and notified to the
Parties) as if it had been included in the applicable Final Closing Balance
Sheet or applicable Final Self-Clearing Balance Sheet and (y) the Party that
should have transferred such liability shall, subject to Section 4.3(g),
transfer such liability to the Company, and such Party shall pay to the Company
an amount in cash equal to the value of such liability as of the Closing Date
or, in the case of a Citigroup Self-Clearing Liability or Morgan Stanley
Self-Clearing Liability, as of the applicable Self-Clearing Date (in each case
as initially determined in good faith by the Company and notified to the
Parties) as if it had been included in the applicable Final Closing Balance
Sheet or applicable Final Self-Clearing Balance Sheet; provided that any
disagreement between the Parties as to the value of any such asset or liability
shall be resolved by following the procedures set forth in Section 2.10(b) and
Section 2.11(d).
 
(c)  Prior to the Closing, Citigroup and Morgan Stanley agree that they will not
and will not permit any of their Affiliates, directly or indirectly, to (i)
solicit or hire any of the financial advisors of the Citigroup Contributed
Business or the Morgan Stanley Contributed Business or (ii) conduct a
solicitation program that is specifically focused on customers or clients of the
Citigroup Contributed Business or the Morgan Stanley Contributed Business,
respectively, in their capacities as such (it being understood that (x) each
Party may continue to have contacts with such customers and clients in the
ordinary course of its respective business, consistent with past practice, and
(y) nothing shall prohibit the general solicitation of qualifying Citigroup
employees for purposes of becoming private banking or retail bank customers of
Citigroup).
 
(d)  Prior to Closing, the Parties will work together in good faith to determine
whether there is any (i) owned Intellectual Property (other than any Trademarks)
that is a Citigroup Excluded Asset or a Morgan Stanley Excluded Asset that is
reasonably necessary in any material respect for the operation of the Citigroup
Contributed Business or the Morgan Stanley Contributed Business, as applicable,
as conducted on January 13, 2009 or (ii) any Citigroup Contributed IP or Morgan
Stanley Contributed IP that is necessary in any material respect for the
operation of the Citigroup Excluded Businesses or the Morgan Stanley Excluded
Businesses, as applicable, as conducted on January 13, 2009.  If, in the case of
clause (i) above, the Parties determine that there is any owned Intellectual
Property (other than any Trademarks) that is necessary in any material respect
for the operation of the Citigroup Contributed Business or the Morgan Stanley
Contributed Business, as applicable, the Company and the applicable Party will
enter into a non-exclusive, non-transferable license on terms consistent with
past practice to allow the Company to use such Intellectual Property in
connection with the operation of its business.  If, in the case of clause (ii)
above, the Parties determine that there is any Citigroup Contributed IP or
Morgan Stanley Contributed IP that is necessary in any material respect for the
operation of the Citigroup Excluded Businesses or the Morgan Stanley Excluded
Businesses, as applicable, the Company and the applicable Party will enter into
a non-exclusive, non-transferable license on terms consistent with past practice
to use such Intellectual Property in connection with the operation of the
Citigroup Excluded Businesses or the Morgan Stanley Excluded Businesses, as
applicable; provided that, in the case of Trademarks, any such license shall be
granted for an initial period of 6 months and may be extended for an additional
6 month period with the consent of the grantor, such consent not to be
unreasonably withheld.
 
 
- 75 -

--------------------------------------------------------------------------------


 
 
(e)  The provisions of Section 4.4 shall survive the Closing.
 
Section 4.5  Tax Matters.
 
(a)  Tax Indemnification.
 
(i)  Morgan Stanley shall be responsible for and shall indemnify the other
Party, the other Party’s Affiliates and the Company Entities and their
respective Affiliates and hold them harmless from, without duplication, all
liability for (A) Morgan Stanley Excluded Taxes (except to the extent expressly
included and provided for in the calculation of Morgan Stanley Introducing
Tangible Book Value reflected in the Final Closing Balance Sheet of the Morgan
Stanley Introducing Business (excluding any liability or reserve for deferred
Taxes established to reflect timing differences between book and Tax income));
(B) Taxes arising from or in connection with any breach by Morgan Stanley or any
of its Subsidiaries of any representation contained in Section 3.2(j) or any
covenant contained in Section 2.2(a) – (c) and (e), 2.4, 2.5, 2.6, 2.7, 2.8,
2.9, 2.10, 2.11, 2.12, 4.1(b), 4.5, 4.8 or 4.10(d) of this Agreement; (C) the
Tax Equivalent Amount with respect to any Excess Flow-Through Income required to
be included in gross income by Citigroup or any of its Affiliates with respect
to any Morgan Stanley Contributed Subsidiary; (D) any Taxes imposed on any
Company Entity that are attributable to a failure by such entity to comply with
any federal, state, local or foreign Tax reporting or withholding requirement
during the 9-month period beginning on the Closing Date, if such failure is due
to the use by such entity of any procedure established by Morgan Stanley or any
of its Affiliates and in place as of the Closing Date for the solicitation,
collection and maintenance of any forms, certifications and other information or
otherwise is due to any form, certification or other required information in
place as of the Closing Date (or the absence of any such form, certification or
information as of the Closing Date), except to the extent that such failure is
due to a change in Law following the Closing or to the extent such failure is
attributable to a breach by the Company of the covenant contained in Section
4.5(k); (E) any Taxes imposed on any Company Entity that arise from or are
attributable to the actual or deemed liquidation, for federal income tax
purposes, of any entity listed on Schedule 3.2(j)(i) other than Bank Morgan
Stanley AG; and (F) all costs and expenses (including but not limited to legal
fees and expenses) attributable to any item in clauses (A) through (E).
 
(ii)  Citigroup shall be responsible for and shall indemnify the other Party,
the other Party’s Affiliates and the Company Entities and their respective
Affiliates and hold them harmless from, without duplication, all liability for
(A) Citigroup Excluded Taxes (except to the extent expressly included and
provided for in the calculation of Citigroup Introducing Tangible Book Value
reflected in the Final Closing Balance Sheet of the Citigroup Introducing
Business (excluding any liability or reserve for deferred Taxes established to
reflect timing differences between book and Tax income)); (B) Taxes arising from
or in connection with any breach by Citigroup or any of its Subsidiaries of any
representation contained in Section 3.1(j) or any covenant contained in Section
2.2(a) – (c) and (e), 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 2.10, 2.11, 2.12, 4.1(b),
4.5, 4.8 or 4.10(d) of this Agreement; (C) the Tax Equivalent Amount with
respect to any Excess Flow-Through Income required to be included in gross
income by Morgan Stanley or any of its Affiliates with respect to any Citigroup
Contributed Subsidiary; (D) any Taxes imposed on any Company Entity that are
attributable to a failure by such entity to comply with any federal, state,
local or foreign Tax reporting or withholding requirement during the 9-
 
 
- 76 -

--------------------------------------------------------------------------------


 
 
month period beginning on the Closing Date, if such failure is due to the use by
such entity of any procedure established by Citigroup or any of its Affiliates
and in place as of the Closing Date for the solicitation, collection and
maintenance of any forms, certifications and other information or otherwise is
due to any form, certification or other required information in place as of the
Closing Date (or the absence of any such form, certification or information as
of the Closing Date), except to the extent that such failure is due to a change
in Law following the Closing or to the extent such failure is attributable to a
breach by the Company of the covenant contained in Section 4.5(k); (E) any Taxes
imposed on any Company Entity that arise from or are attributable to the actual
or deemed liquidation, for federal income tax purposes, of any entity listed on
Schedule 3.1(j)(i) attached to this Agreement; and (F) all costs and expenses
(including but not limited to legal fees and expenses) attributable to any item
in clauses (A) through (E).
 
(iii)  The Company shall be responsible for and shall indemnify Citigroup,
Morgan Stanley, and their respective Affiliates and hold them harmless from all
liability for Applicable Taxes with respect to the portion of any Straddle
Period that begins after the Closing Date.
 
(iv)  Any indemnity payment to be made pursuant to this Section 4.5(a) shall be
paid in full within fifteen (15) Business Days after the indemnified party makes
written demand upon the indemnifying party or, if later, five (5) Business Days
prior to the date on which such amount is required to be paid to the relevant
Governmental Authority or other Third Party.  The written notice shall set forth
in reasonable detail the calculation of the amount for which indemnification is
sought and the circumstances giving rise to the indemnity claim.
 
(v)  In the case of any Applicable Taxes with respect to a Straddle Period, (A)
real, personal and intangible property Taxes (“Property Taxes”) of or with
respect to the applicable Contributed Subsidiary or Contributed Business
allocable to the Pre-Closing Tax Period shall be equal to the amount of such
Property Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that are in
the Pre-Closing Tax Period and the denominator of which is the number of days in
the Straddle Period; and (B) Taxes (other than Property Taxes and Taxes arising
from an action on the Closing Date after the Closing outside of the ordinary
course of business (other than Taxes attributable to an action taken by, or at
the direction of, the contributing Party)) of or with respect to the applicable
Contributed Subsidiary or Contributed Business allocable to the Pre-Closing Tax
Period shall be computed as if such taxable period ended on and included the
Closing Date, provided, that exemptions, allowances or deductions that are
calculated on an annual basis (including, but not limited to, depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period beginning after the Closing Date in proportion to
the number of days in each period.  Each Contributed Subsidiary that is
classified as a partnership or “flow-through” entity for Tax purposes shall be
treated as if its taxable year ended as of the close of business on the Closing
Date and Taxes attributable to the income and gain of each such entity through
the close of business on the Closing Date, determined based on a “closing of the
books,” shall be considered to be attributable to the Pre-Closing Tax Period.
 
(vi)  A Party’s obligations to make an indemnity payment pursuant to Section
4.5(a) shall be net of any Tax benefits actually realized by the indemnified
party by
 
 
- 77 -

--------------------------------------------------------------------------------


 
 
reason of the incurrence or payment of the indemnified liability and shall be
increased by any Tax costs incurred by the indemnified party as a result of the
receipt of the indemnity payment.
 
(b)  Tax Contests.
 
(i)  Morgan Stanley shall have the right to represent the interests of each of
the Morgan Stanley Contributed Subsidiaries in, and to control the conduct of,
any Tax audit or administrative or court proceeding (a “Tax Contest”) with
respect to any taxable period of such Subsidiary that ends on or prior to the
Closing Date.
 
(ii)  Citigroup shall have the right to represent the interests of each of the
Citigroup Contributed Subsidiaries in and to control the conduct of any Tax
Contest with respect to any taxable period of such Subsidiary that ends on or
prior to the Closing Date.
 
(iii)  The Company and Citigroup shall jointly represent the interests of each
of the Citigroup Contributed Subsidiaries in any Tax Contest to the extent
relating to a Straddle Period of any such Subsidiary.  The Company and Morgan
Stanley shall jointly represent the interests of each of the Morgan Stanley
Contributed Subsidiaries in any Tax Contest to the extent relating to a Straddle
Period of any such Subsidiary.
 
(iv)  If the resolution of any Tax Contest with respect to a Pre-Closing Tax
Period or a Straddle Period would reasonably be expected to result in a material
increase in the amount of Taxes required to be borne by the Party not in control
of such Tax Contest (the “Non-Controlling Tax Party”) or would reasonably be
expected to result in the Non-Controlling Tax Party having an obligation to make
an indemnity payment pursuant to Section 4.5(a), (A) the Party in control of
such Tax Contest (the “Controlling Tax Party”) shall keep the Non-Controlling
Tax Party informed of any proceedings, events and developments relating to or in
connection with such Tax Contest; (B) the Non-Controlling Tax Party shall be
entitled to receive copies of all material correspondence and documents relating
to such Tax Contest; and (C) if requested, the Controlling Tax Party shall
consult with the Non-Controlling Tax Party or its counsel and shall not enter
into any settlement or compromise with respect to any such Tax Contest that
could result in an adverse effect on the Non-Controlling Tax Party that is
material without the Non-Controlling Tax Party’s prior written consent, which
consent shall not be unreasonably withheld.
 
(c)  Preparation and Filing of Tax Returns.
 
(i)  Morgan Stanley shall timely prepare and file, or cause to be timely
prepared and filed, on a basis consistent with past practice, all Tax Returns of
any Morgan Stanley Contributed Subsidiary and all Tax Returns required to be
filed with respect to the Morgan Stanley Contributed Business for all taxable
periods that end on or before the Closing Date.  Except to the extent otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Code (or any comparable provision of state, local or foreign Law), the
Company shall not amend (and shall not permit any of its Subsidiaries to amend)
any such Tax Returns without the prior written consent of Morgan Stanley, such
consent not to be unreasonably withheld.
 
 
- 78 -

--------------------------------------------------------------------------------


 
 
(ii)  Citigroup shall timely prepare and file, or cause to be timely prepared
and filed, on a basis consistent with past practice, all Tax Returns of any
Citigroup Contributed Subsidiary and all Tax Returns required to be filed with
respect to the Citigroup Contributed Business for all taxable periods that end
on or before the Closing Date.  Except to the extent otherwise required pursuant
to a “determination” within the meaning of Section 1313(a) of the Code (or any
comparable provision of state, local or foreign Law), the Company shall not
amend (and shall not permit any of its Subsidiaries to amend) any such Tax
Returns without the prior written consent of Citigroup, such consent not to be
unreasonably withheld.
 
(iii)  The Company shall timely prepare and file, or cause to be timely prepared
and filed, on a basis consistent with past practice, all Tax Returns of any
Contributed Subsidiary required to be filed with respect to a Straddle Period of
such Subsidiary.  The Company shall furnish any such Tax Return that is material
to the Party that contributed such Contributed Subsidiary for such Party’s
review and comment at least thirty (30) days prior to the due date (taking into
account all applicable extensions) for filing such Tax Return.  Except to the
extent otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code (or any comparable provision of state, local or
foreign Law), the Company shall not amend (and shall not permit any of its
Subsidiaries to amend) any such Tax Returns without the prior written consent of
the Party that contributed such Contributed Subsidiary, such consent not to be
unreasonably withheld.
 
(d)  Cooperation.  Each of Morgan Stanley, Citigroup, and the Company shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
employees, agents, auditors and representatives to reasonably cooperate, with
respect to Tax matters.  Morgan Stanley, Citigroup and the Company agree to
furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Contributed
Subsidiaries and Contributed Businesses as is reasonably necessary for the
filing of any Tax Return, the preparation for any audit and the prosecution or
defense of any claim, suit or proceeding relating to any proposed adjustment, in
each case, with respect to a Pre-Closing Tax Period or a Straddle Period of a
Contributed Subsidiary.  The Parties shall reasonably cooperate to (i) identify
all Tax-related information with respect to the Contributed Businesses that is
held by Citigroup, Morgan Stanley or their respective Affiliates and is
reasonably necessary for the preparation of any Tax Return of a Company Entity,
(ii) agree on the format in which such documentation will be provided to the
Company Entities, and (iii) take all actions reasonably necessary to transfer
such information to the Company at the Closing.
 
(e)  Refunds.  Except to the extent reflected as an asset in the Final Closing
Balance Sheet of the Citigroup Contributed Business or the Morgan Stanley
Contributed Business, as applicable, any refunds of Applicable Taxes for any
taxable period that ends on or prior to the Closing Date actually received or
applied against a Tax liability of a Contributed Subsidiary, the Company or any
of its Affiliates after the Closing Date shall be for the account of the Party
that contributed such Contributed Subsidiary or such Contributed Business.  The
Company shall be entitled to any refund of Applicable Taxes for any taxable
period beginning after the Closing Date.  Any refunds of Applicable Taxes with
respect to a Straddle Period shall be apportioned equitably between the Company
and the Party that contributed such Contributed Subsidiary or such Contributed
Business.  Each Party shall forward, and shall cause its Affiliates
 
 
- 79 -

--------------------------------------------------------------------------------


 
 
to forward, to the Party entitled to a refund of Taxes, the amount of such
refund within ten (10) days after such refund is received, in each case net of
any costs to the Party receiving the refund.
 
(f)  Characterization of Certain Transactions.  Except to the extent otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Code (or any comparable provision of state, local or foreign Law), the
Parties agree to treat, for federal income tax purposes, (i) the transactions
described in Section 2.4(b), 2.4(c) and 2.6(h)(i) hereof as contributions
described in Section 721(a) of the Code, (ii) the transactions described in
Section 2.4(l) and 2.6(h)(ii) hereof as a purchase by Morgan Stanley or one of
its Affiliates and a sale by Citigroup or one of its Affiliates of a partnership
interest in the Company, (iii) the contributions of the Self-Clearing Businesses
on the Self-Clearing Date(s) as contributions described in Section 721(a) of the
Code, and (iv) the transfers of the Delayed Contribution Businesses (other than
the Managed Futures Business), to the extent such transfers are structured as
contributions to the Company (rather than as purchases by the Company with cash
previously contributed to the Company) as contributions described in Section
721(a) of the Code.
 
(g)  Tax Sharing Agreements.  Citigroup shall terminate or cause to be
terminated prior to the Closing any Tax sharing agreement or arrangement to
which any Citigroup Contributed Subsidiary, on the one hand, and Citigroup or
any of its Affiliates, on the other hand, are parties.  Morgan Stanley shall
terminate or cause to be terminated prior to the Closing any Tax sharing
agreement or arrangement to which any Morgan Stanley Contributed Subsidiary, on
the one hand, and Morgan Stanley or any of its Affiliates, on the other hand,
are parties.  No party shall have any rights or obligations under any such
agreements following the Closing.
 
(h)  Transfer Taxes.  Any irrecoverable excise, sales, use, transfer, real
property transfer, documentary, stamp or similar Taxes (“Transfer Taxes”)
resulting from the transfer of the Contributed Assets to the Company and the
transaction described in Section 2.4(l) shall be borne equally by Morgan
Stanley, on the one hand, and Citigroup, on the other; provided, that, solely
with respect to transfers of Contributed Assets from an entity organized in the
United States, any state thereof or the District of Columbia to the Company, (i)
Morgan Stanley shall be responsible for and shall bear any incremental Transfer
Taxes arising from or attributable to any failure by Morgan Stanley or any of
its Affiliates to comply with the transaction steps described in Schedule
4.5(h)(1), and (ii) Citigroup shall be responsible for and shall bear any
incremental Transfer Taxes arising from or attributable to any failure by
Citigroup or any of its Affiliates to comply with the transaction steps
described in Schedule 4.5(h)(2).  Except as otherwise provided in the
Transaction Documents (other than this Agreement) with respect to the
transactions contemplated thereby, all other Transfer Taxes arising from the
transactions contemplated in this Agreement shall be the responsibility of the
Party that incurs such Tax; provided, however, that any Australian stamp duty
resulting from the transfer of Contributed Assets specified in Schedule
4.5(h)(3) to Citi Smith Barney Pty Ltd. prior to the contribution of Citi Smith
Barney Pty Ltd. to the Company shall be borne equally by Morgan Stanley, on the
one hand, and by Citigroup, on the other.  The Parties shall reasonably
cooperate to minimize the aggregate amount of Transfer Taxes.
 
(i)  Successor Information Reporting.  The Company and the Parties hereby agree
to cooperate to evaluate whether it will be commercially practical to use the
“alternative
 
 
- 80 -

--------------------------------------------------------------------------------


 
 
procedure” described in Section 5 of Revenue Procedure 99-50, 1999-2 C.B. 757,
for each Party’s information reporting obligations on all Forms 1042-S, all
Forms in series 1098, 1099, and Form 5498 with respect to customers of the
Contributed Businesses for the calendar year that includes the Closing Date,
and, if the parties so agree, to implement such procedure.
 
(j)  Exclusivity.  Anything in this Agreement to the contrary notwithstanding,
indemnification for Taxes, including indemnification for Excluded Taxes and for
breaches of any representation or warranty set forth in Section 3.1(j) or 3.2(j)
or any covenant specified in Section 4.5(a)(i)(B) or 4.5(a)(ii)(B), and the
procedures with respect thereto shall be governed exclusively by this Section
4.5, and the provisions of Article 6 shall not apply; provided that
indemnification for Taxes arising out of a breach of any covenant in this
Agreement (other than the covenants specified in Section 4.5(a)(i)(B) or
4.5(a)(ii)(B)) shall be governed by Article 6. Anything in Article 6 to the
contrary notwithstanding, the representations set forth in Section 3.1(j) and
3.2(j) and the provisions of this Section 4.5 shall survive until 90 days after
the expiration of the applicable statute of limitations with respect to matters
covered thereby.
 
(k)  Prior to the Closing, if either Party holds Tax Documentation that, when
contributed or made available to the Company, would not permit the Company to
rely on such Tax Documentation in order to comply with any federal, state, local
or foreign Tax reporting or withholding requirement (the “Compliance
Requirements”), the Company and the Parties shall use commercially reasonable
efforts to take such actions, including pursuing an agreement with, or ruling or
other administrative guidance from, the IRS (a “Compliance Ruling”) prior to the
Closing Date, to enable the Company to satisfy the Compliance Requirements
through reliance on such Tax Documentation.  From and after the Closing, if
management of the Company has actual knowledge that any Tax Documentation
contributed or made available to the Company by the Parties or their respective
Affiliates is insufficient to enable the Company to satisfy the Compliance
Requirements, the Company and the Parties shall use commercially reasonable
efforts to take such actions, including pursuing a Compliance Ruling after the
Closing Date, that would enable the Company to satisfy the Compliance
Requirements.  The Parties shall, and shall cause the Company to, cooperate in
good faith in furtherance of this Section 4.5(k).
 
(l)  Adjustments to Certain Defined Terms.  (i) in the case of a Citigroup
Self-Clearing Business, references to “Closing” or “Closing Date” contained in
the definitions of “Citigroup Excluded Taxes,” “Pre-Closing Tax Period,”
“Straddle Period” and in Sections 4.5(a) through (e), (g), (i) and (k), shall be
references to the relevant Citigroup Self-Clearing Date, and references to
“Citigroup Introducing Tangible Book Value” and “Final Closing Balance Sheet of
the Citigroup Introducing Business” shall be references to “Citigroup
Self-Clearing Tangible Book Value” and “Final Self-Clearing Balance Sheet of the
Citigroup Self-Clearing Business,” respectively; provided, however, that solely
for purposes of  subclause (D) of Section 4.5(a)(ii), references to “Closing” or
“Closing Date” shall be references to the Citigroup Self-Clearing Date with
respect to the final contribution of the Citigroup Self-Clearing Business; (ii)
in the case of any Citigroup Delayed Contribution Business, references to
“Closing” or “Closing Date” contained in the definitions of “Citigroup Excluded
Taxes,” “Pre-Closing Tax Period,” “Straddle Period” and in Sections 4.5(a)
through (e), (g), (i) and (k) of the Contribution Agreement, shall be references
to the relevant Delayed Contribution Date; (iii)  in the case of a Morgan
Stanley Self-Clearing Business, references to “Closing” or “Closing Date”
contained in the definitions of “Morgan Stanley Excluded Taxes,” “Pre-Closing
Tax Period,” “Straddle Period” and in Sections
 
 
- 81 -

--------------------------------------------------------------------------------


 
 
4.5(a) through (e), (g), (i) and (k), shall be references to the relevant Morgan
Stanley Self-Clearing Date, and references to “Morgan Stanley Introducing
Tangible Book Value” and “Final Closing Balance Sheet of the Morgan Stanley
Introducing Business” shall be references to “Morgan Stanley Self-Clearing
Tangible Book Value” and “Final Self-Clearing Balance Sheet of the Morgan
Stanley Self-Clearing Business,” respectively; provided, however, that solely
for purposes of subclause (D) of Section 4.5(a)(i), references to “Closing” or
“Closing Date” shall be references to the Morgan Stanley Self-Clearing Date with
respect to the final contribution of the Morgan Stanley Self-Clearing Business;
and (iv) in the case of any Morgan Stanley Delayed Contribution Business,
references to “Closing” or “Closing Date” contained in the definitions of
“Morgan Stanley Excluded Taxes,” “Pre-Closing Tax Period,” “Straddle Period” and
in Sections 4.5(a) through (e), (g), (i) and (k) of the Contribution Agreement,
shall be references to the relevant Delayed Contribution Date.
 
(m)  Certain Non-US Tax Matters.
 
(i)  Notwithstanding the contribution of Quilter Holdings Limited as part of the
Citigroup Contributed Business pursuant to this Agreement, Morgan Stanley and
Citigroup acknowledge and agree that:
 
(A)  Morgan Stanley and/or its Subsidiaries, as applicable, shall remain liable
after Closing to the extent provided in: (i) the agreement relating to the sale
and purchase of the entire issued share capital of Quilter Holdings Limited
dated 12 December 2006; and (ii) the tax deed of covenant in respect of the sale
of Quilter Holdings Limited dated 28 February 2007, both entered into by Morgan
Stanley Group (Europe) and Citibank Investments Limited (together, the
“2006/2007 Quilter Agreements”);
 
(B)  to the extent that any liability arises in Quilter Holdings Limited for
which Citibank Investments Limited has a claim against Morgan Stanley Group
(Europe) under the 2006/2007 Quilter Agreements (or would have had such a claim
if Quilter Holdings Limited had not been contributed pursuant to this Agreement,
any loss or liability suffered by Citigroup pursuant to its obligations under
this Agreement in respect of such liability shall be deemed to be a loss of
Citibank Investments Limited for the purposes of the 2006/2007 Quilter
Agreements (but only to the extent of such claim for indemnification under this
Agreement);
 
(C)  the contribution of Quilter Holdings Limited pursuant to this Agreement
shall not prevent any claim being brought under the 2006/2007 Quilter Agreements
unless and to the extent otherwise specifically provided for in this Agreement;
and
 
(D)  Morgan Stanley shall, and shall cause or procure its Subsidiaries and the
Company Entities (as applicable) to, act in accordance to give effect to the
rights under this Section 4.5(m)(i) and take such steps and provide such
information and reasonable assistance as
 
 
- 82 -

--------------------------------------------------------------------------------


 
 
required by Citigroup and/or its Subsidiaries to exercise their rights under
this Section 4.5(m)(i).
 
(ii) 
 
(A)  Morgan Stanley agrees to pay, or procure that its Subsidiaries pay, to any
Company Entity which is from time to time a member of the Morgan Stanley VAT
Group (the “Relevant MS VAT Group Members”) on the due date for payment an
amount equal to any VAT payable by any member of the Morgan Stanley VAT Group or
recharge of any VAT payable by the representative member of the Morgan Stanley
VAT Group attributable to any supplies, self-supplies, importations or
acquisitions made or deemed to have been made for VAT purposes:
 
(1)  by or to those Relevant MS VAT Group Members before Closing; or
 
(2)  by or to members of the Morgan Stanley VAT Group (other than the Relevant
MS VAT Group Members),
 
for which the Relevant MS VAT Group Members are or become liable on or after
Closing by virtue of the failure of the representative member of the Morgan
Stanley VAT Group to pay when due such VAT or (in the case of a recharge of such
VAT) by virtue of any agreement or understanding between any member of the
Morgan Stanley VAT Group and the representative member of the Morgan Stanley VAT
Group, except, for the avoidance of doubt, to the extent that such VAT (in
either case) is attributable to any supplies, self-supplies, importations or
acquisitions made for VAT purposes by or to the Relevant MS VAT Group Members on
or after Closing and except to the extent expressly provided for in the
calculation of Morgan Stanley Tangible Book Value reflected in the Final Closing
Balance Sheet of the Morgan Stanley Contributed Business.
 
(B)  The deeming provisions of Section 43(1) VAT Act 1994 (other than Section
43(1)(a) VAT Act 1994), or any equivalent VAT provision in respect of a
jurisdiction outside of the UK, shall be disregarded in determining what
supplies, self supplies, importations or acquisitions have been made or are
deemed to have been made by or to any person for the purposes of this Section
4.5(m)(ii).
 
(iii)  Transfer pricing.  If, in relation to any transaction to which the
Company Entities on the one hand and the Citigroup Entities or the Morgan
Stanley Entities on the other hand are party (a “Relevant Transaction”), any
adjustment for the purposes of corporation taxes imposed in the United Kingdom
is made to the actual economic terms of the Relevant Transaction under Schedule
28AA of the Income and Corporation Taxes Act of 1988 of the United Kingdom
 
 
- 83 -

--------------------------------------------------------------------------------


 
 
(as amended or substituted from time to time) (a “Transfer Pricing Amendment”),
then the parties shall discuss, cooperate in good faith and agree to take within
a reasonable time period such actions as are necessary to put the parties to the
Relevant Transaction in the position they would have been in had the Transfer
Pricing Adjustment not occurred in a manner which does not cause any material
adverse Tax consequences in the United Kingdom or elsewhere for either the
Company Entities, the Citigroup Entities and the Morgan Stanley Entities.
 
Section 4.6  Real Estate Matters.  Following the date hereof and prior to the
Closing, the Parties shall prepare, execute and deliver, subject to Section
4.3(f):  (i) with respect to the Contributed Real Property, a special warranty
deed in proper form for recording in the appropriate jurisdiction from the owner
of each Contributed Real Property to one or more Company Subsidiaries, and (ii)
with respect to the Contributed Leased Real Property, a direct or indirect
assignment between the lessor as assignor and one or more Company Subsidiaries
as assignees providing for the assignment of such Contributed Leased Real
Property to one or more Company Subsidiaries.
 
Section 4.7  Transaction Documents.   Each Party shall negotiate in good faith
and agree upon the full terms and conditions of the Transaction Documents in
accordance with the terms set forth on the applicable Exhibits hereto; provided
that, in the absence of such agreement on any Transaction Document, the terms
set forth in the applicable Exhibit shall be deemed to be the full terms and
conditions of such Transaction Document and shall be binding from and after the
Closing unless and until superseded by a full agreement with respect to such
Transaction Document mutually agreed by the Parties.  In addition, at and, if
necessary, after the Closing, the Parties shall, and shall cause their
respective Subsidiaries to, execute and deliver, to the extent applicable, all
bills of sale and assignment, assumption agreements and any other instruments of
transfer, assignment or conveyance necessary or desirable to consummate the
transactions contemplated by this Agreement.
 
Section 4.8  Actions by Subsidiaries.  Each of Citigroup and Morgan Stanley
shall ensure that each of their respective Subsidiaries takes all actions
necessary to be taken by such Subsidiaries in order to fulfill the obligations
of Citigroup and Morgan Stanley, as the case may be, hereunder.  From the date
of this Agreement until the Closing, Morgan Stanley will not permit the Company
to engage in any activities or incur any liabilities other than in connection
with the transactions contemplated by this Agreement.
 
Section 4.9  Negotiations with Others.  Until the Closing or the earlier
termination of this Agreement, each of Citigroup and Morgan Stanley will not and
will cause each of their respective Subsidiaries and representatives, as the
case may be, not to, directly or indirectly, without the written consent of the
other, initiate discussions or engage in negotiations concerning, or discuss,
with any Person other than the other Party hereto and their representatives, any
proposal regarding the acquisition of or joint venture with respect to all or
part of the Citigroup Contributed Assets, the Citigroup Contributed Equity
Interests, or the Citigroup Contributed Business, or the Morgan
Stanley Contributed Assets, the Morgan Stanley Contributed Equity Interests or
the Morgan Stanley Contributed Business, as the case may be.  Nothing in this
Section 4.9 shall interfere with the ability of either Citigroup or Morgan
Stanley to pursue or consider any merger or other business combination
transaction involving such Party,
 
 
- 84 -

--------------------------------------------------------------------------------


 
 
other than any transaction that is reasonably likely to prevent the consummation
of the transactions contemplated hereby.
 
Section 4.10  Termination of Agreements.
 
(a)  Except as set forth in Section 4.10(c), and subject to applicable Law, at
the Closing, Citigroup shall, and shall cause each of its Subsidiaries that is
not a Citigroup Contributed Subsidiary to, terminate, effective as of the
Closing, any and all agreements, arrangements, commitments or understandings,
whether or not in writing, between or among any Citigroup Entity, on the one
hand, and any Citigroup Contributed Subsidiary, on the other hand.  No such
terminated agreement, arrangement, commitment or understanding (including any
provision thereof which purports to survive termination) shall be of any further
force or effect after the Closing.  Citigroup shall, and shall cause each
Citigroup Entity to, and the Company shall and shall cause each Company Entity
to, at the reasonable request of Citigroup or the Company, take, or cause to be
taken, such other actions as may be necessary to effect the foregoing.
 
(b)  Except as set forth in Section 4.10(c), and subject to applicable Law, at
the Closing, Morgan Stanley shall, and shall cause each of its Subsidiaries that
is not a Morgan Stanley Contributed Subsidiary to, terminate, effective as of
the Closing, any and all agreements, arrangements, commitments or
understandings, whether or not in writing, between or among any Morgan Stanley
Entity, on the one hand, and any Morgan Stanley Contributed Subsidiary, on the
other hand.  No such terminated agreement, arrangement, commitment or
understanding (including any provision thereof which purports to survive
termination) shall be of any further force or effect after the Closing.  Morgan
Stanley shall, and shall cause each Morgan Stanley Entity to, and the Company
shall and shall cause each Company Entity to, at the reasonable request of
Morgan Stanley or the Company, take, or cause to be taken, such other actions as
may be necessary to effect the foregoing.
 
(c)  The provisions of Section 4.10(a) and 4.10(b) shall not apply to any of the
following agreements, arrangements, commitments or understandings (or to any of
the provisions thereof):  (i) this Agreement and any other Transaction Document
(and each other agreement or instrument expressly contemplated by this Agreement
or any other Transaction Document to be entered into by any of the Parties
hereto or any of their respective Affiliates), (ii) any agreements,
arrangements, commitments or understandings listed or described on Schedule
4.10(c), (iii) any agreements, arrangements, commitments or understandings to
which any Person other than the Parties hereto and their respective Wholly-Owned
Subsidiaries is a party (it being understood that to the extent that the rights
and obligations of the Parties and their respective Affiliates under any such
agreements, arrangements, commitments or understandings constitute Contributed
Assets or Contributed Liabilities, they shall be assigned pursuant to this
Agreement) and (iv) any other agreements, arrangements, commitments or
understandings that this Agreement or any other Transaction Document expressly
contemplates will survive the Closing.
 
(d)  Immediately prior to the Closing, all intercompany receivables and payables
(other than such receivables or payables related to the supply of services or
products or other commercial contracts in the ordinary course), and all
intercompany loans then existing, in each case between (i) Citigroup and any of
its Subsidiaries, on the one hand, and the Citigroup
 
 
- 85 -

--------------------------------------------------------------------------------


 
 
Introducing Business, on the other hand, or (ii) Morgan Stanley and any of its
Subsidiaries, on the one hand, and the Morgan Stanley Introducing Business, on
the other hand, shall be settled and repaid in full in cash.  Immediately prior
to each Self-Clearing Date and Delayed Contribution Date, all intercompany
receivables and payables (other than such receivables or payables related to the
supply of services or products or other commercial contracts in the ordinary
course), and all intercompany loans then existing, in each case between (a)
Citigroup and any of its Subsidiaries, on the one hand, and the Citigroup
Self-Clearing Business or Citigroup Delayed Contribution Business transferred to
the Company on such Self-Clearing Date or Delayed Contribution Date, on the
other hand, or (b) Morgan Stanley and any of its Subsidiaries, on the one hand,
and the Morgan Stanley Self-Clearing Business or Morgan Stanley Delayed
Contribution Business transferred to the Company on such Self-Clearing Date or
Delayed Contribution Date, on the other hand, shall be settled and repaid in
full in cash.
 
Section 4.11  Contributed Real Property.  Notwithstanding Citigroup’s and Morgan
Stanley’s obligation to contribute Contributed Leased Real Property and
Contributed Real Property on the Closing Date pursuant to Section 2.4(b) and
Section 2.4(c), respectively, or any obligation to contribute Contributed Leased
Real Property or Contributed Real Property on a Delayed Contribution Date, each
of Citigroup and Morgan Stanley’s contribution of the Contributed Leased Real
Property and the Contributed Real Property shall take place at the times, in the
manner and pursuant to the terms and conditions set forth on Exhibit K
hereto.  For the avoidance of doubt, except as specifically set forth above or
in Exhibit K hereto, the terms and conditions of this Agreement shall continue
to apply to the treatment of Contributed Leased Real Property and Contributed
Real Property hereunder and each of Citigroup and Morgan Stanley’s obligations
with respect thereto.
 
ARTICLE 5

 
CONDITIONS TO CLOSING
 
Section 5.1  Conditions to Citigroup’s Obligations.  The obligation of Citigroup
to perform its obligations set forth in Section 2.4 and to consummate the
Closing is subject to the fulfillment, at or prior to the Closing, of the
following conditions:
 
(a)  Representations and Warranties. The representations and warranties of
Morgan Stanley set forth in this Agreement shall be true and correct (without
giving effect to any limitation as to “materiality” or “Material Adverse Effect”
or similar qualification set forth therein) as of January 13, 2009 and as of the
Closing Date as though made on and as of such date (except to the extent that
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date); provided, however, that notwithstanding anything to the contrary
contained herein, the condition set forth in this Section 5.1(a) shall be deemed
to have been satisfied even if any representations or warranties of Morgan
Stanley (other than those contained in Section 3.2(c), which must be true and
correct in all material respects, or in the first sentence of Section
3.2(f)(iv), which must be true and correct in all respects) are not so true and
correct unless the failure of such representations and warranties of Morgan
Stanley to be so true and correct, individually or in the aggregate, has had or
is reasonably likely to have a
 
 
- 86 -

--------------------------------------------------------------------------------


 
 
Material Adverse Effect on the Morgan Stanley Contributed Business.  Citigroup
shall have received a certificate signed by an executive officer of Morgan
Stanley to the effect that the conditions set forth in this Section 5.1(a) have
been satisfied.
 
(b)  Performance of Agreements.  Morgan Stanley shall, and shall have caused its
Subsidiaries to, have performed and complied in all material respects with the
obligations, covenants and conditions applicable to Morgan Stanley to be
performed and complied with by Morgan Stanley or Morgan Stanley’s Subsidiaries
at or prior to the Closing in accordance with this Agreement, and Citigroup
shall have received a certificate from an executive officer of Morgan Stanley to
such effect.
 
(c)  No Injunction.  At the Closing Date, there shall be no Order of any
Governmental Authority of competent jurisdiction in effect, and no pending Claim
brought by any Governmental Authority of competent jurisdiction which seeks the
issuance or entry of an Order, (i) that restrains or prohibits or renders
illegal either (A) the Closing or (B) the consummation of the other transactions
contemplated by the Transaction Documents, other than, in the case of clause
(B), such other transactions the failure of which to be so consummated would not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect on the Company or Citigroup, or (ii) that would
otherwise reasonably be expected to have a Material Adverse Effect on the
Company or Citigroup if the Closing were to occur.
 
(d)  Consents and Approvals.  All Governmental Approvals set forth in Schedule
5.1(d) shall have been obtained and shall be in full force and effect without
any condition or requirement that would reasonably be expected to have a
Material Adverse Effect on the Company or Citigroup, and any applicable waiting
periods in respect thereof shall have expired or been terminated.
 
Section 5.2  Conditions to Morgan Stanley’s Obligations.  The obligation of
Morgan Stanley to perform its obligations set forth in Section 2.4 and to
consummate the Closing is subject to the fulfillment, at or prior to the
Closing, of the following conditions:
 
(a)  Representations and Warranties.  The representations and warranties of
Citigroup set forth in this Agreement shall be true and correct (without giving
effect to any limitation as to “materiality” or “Material Adverse Effect” or
similar qualification set forth therein) as of January 13, 2009 and as of the
Closing Date as though made on and as of such date (except to the extent that
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date); provided, however, that notwithstanding anything to the contrary
contained herein, the condition set forth in this Section 5.2(a) shall be deemed
to have been satisfied even if any representations or warranties of Citigroup
(other than those contained in Section 3.1(c), which must be true and correct in
all material respects, or in the first sentence of Section 3.1(f)(iv), which
must be true and correct in all respects) are not so true and correct unless the
failure of such representations and warranties of Citigroup to be so true and
correct, individually or in the aggregate, has had or is reasonably likely to
have a Material Adverse Effect on the Citigroup Contributed Business.  Morgan
Stanley shall have received a certificate
 
 
- 87 -

--------------------------------------------------------------------------------


 
 
signed by an executive officer of Citigroup to the effect that the conditions
set forth in this Section 5.2(a) have been satisfied.
 
(b)  Performance of Agreements.  Citigroup shall, and shall have caused its
Subsidiaries to, have performed and complied in all material respects with the
obligations, covenants and conditions applicable to Citigroup to be performed
and complied with by Citigroup or Citigroup’s Subsidiaries at or prior to the
Closing in accordance with this Agreement, and Morgan Stanley shall have
received a certificate from an executive officer of Citigroup to such effect.
 
(c)  No Injunction.  At the Closing Date, there shall be no Order of any
Governmental Authority of competent jurisdiction in effect, and no pending Claim
brought by any Governmental Authority of competent jurisdiction which seeks the
issuance or entry of an Order (i) that restrains or prohibits or renders illegal
either (A) the Closing or (B) the consummation of the other transactions
contemplated by the Transaction Documents, other than, in the case of clause
(B), such other transactions the failure of which to be so consummated would not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect on the Company or Morgan Stanley, or (ii) that would
otherwise reasonably be expected to have a Material Adverse Effect on the
Company or Morgan Stanley if the Closing were to occur.
 
(d)  Consents and Approvals.  All Governmental Approvals set forth in Schedule
5.1(d) shall have been obtained and shall be in full force and effect without
any condition or requirement that would reasonably be expected to have a
Material Adverse Effect on the Company or Morgan Stanley, and any applicable
waiting periods in respect thereof shall have expired or been terminated.
 
ARTICLE 6

 
INDEMNIFICATION
 
Section 6.1  Survival of Representations and Warranties.
 
(a)  The representations and warranties contained in Sections 3.1 and 3.2 will
survive the Closing until 18 months following the Closing, except that (i) the
representations and warranties contained in Sections 3.1(l) and 3.2(l) of this
Agreement shall survive with respect to any Self-Clearing Assets until 18 months
following the applicable Self-Clearing Date on which such Self-Clearing Assets
were transferred to the Company, (ii) the representations and warranties set
forth in the last two sentences of Section 3.1(f)(i) and the last sentence of
Section 3.1(f)(ii) shall survive until 18 months following the Managed Futures
Contribution Date, and (iii) the representations and warranties contained in
Sections 3.1(m) and 3.2(m) of this Agreement shall survive with respect to any
Citigroup Delayed Contribution Assets and Citigroup Delayed Contribution
Liabilities or Morgan Stanley Delayed Contribution Assets and Morgan Stanley
Delayed Contribution Liabilities, as applicable, until 18 months following the
applicable Delayed Contribution Date on which such Citigroup Delayed
Contribution Assets and Citigroup Delayed Contribution Liabilities or Morgan
Stanley Delayed Contribution Assets and Morgan Stanley Delayed Contribution
Liabilities were transferred to the Company.  No
 
 
- 88 -

--------------------------------------------------------------------------------


 
 
covenants or agreements of the Parties contained in this Agreement shall survive
the Closing Date, except as expressly set forth in this Agreement and except
that covenants which contemplate or may involve actions to be taken or
obligations in effect after the Closing shall survive in accordance with their
terms.
 
(b)  Notwithstanding the foregoing, any representation or warranty shall, to the
extent that a Claim with respect thereto is timely asserted in writing on or
prior to the expiration thereof, survive until a final adjudication or
resolution of such Claim.
 
(c)  The right of an Indemnitee to indemnification or to otherwise receive
payments pursuant to Section 6.2(a)(ii) or (iii), 6.2(b) or 6.2(c) shall be
separate and in addition to, and shall not be limited by, such Person’s right to
indemnification pursuant to Section 6.2(a)(i), and shall survive any termination
or expiration of the representations and warranties set forth in this Agreement
pursuant to this Section 6.1.
 
Section 6.2  Indemnification.
 
(a)  Subject to the limitations set forth in this Article 6, each Party (the
“Indemnitor”) shall indemnify, defend and hold harmless the other Party, the
other Party’s Affiliates and the Company Entities and their Affiliates,
including but not limited to the respective directors, officers, employees,
managers, agents and representatives of each of the foregoing (collectively, the
“Indemnitees”), from and against any losses, damages, liabilities, costs,
expenses (including but not limited to legal fees and expenses), fees,
penalties, fines, Taxes, judgments, settlements and Claims of whatever kind and
nature (each, a “Loss” and, in the aggregate, “Losses”) incurred by an
Indemnitee arising out of:
 
(i)  the failure of any representation or warranty (other than any
representation or warranty contained in Section 3.1(j) or Section 3.2(j),
indemnification for which shall be governed by Section 4.5) to be true and
correct when made (or when deemed to be made) by the Indemnitor in this
Agreement, and the failure of any representation or warranty that was true and
correct when made by the Indemnitor in this Agreement to continue to be true and
correct as of the Closing (or as of such other date as is expressly specified in
such representation and warranty as the date at which such representation and
warranty is true) as if such representation and warranty were made again at the
Closing (or such other specified date) (in each case, without giving effect to
any limitation as to “materiality” or “Material Adverse Effect” or similar
qualification set forth therein);
 
(ii)  the failure by the Indemnitor or any of its Subsidiaries (other than the
Company Entities) to perform any of its or their covenants or agreements (other
than the covenants specified in Section 4.5(a)(i)(B) or 4.5(a)(ii)(B),
indemnification for which shall be governed by Section 4.5) contained in this
Agreement (including, without limitation, any failure to comply with any
provision of, or any failure to satisfy any liability or other obligation
assumed or retained by such Party or its Subsidiaries); or
 
(iii)  in the case of Citigroup as Indemnitor, the Citigroup Excluded
Liabilities (other than Citigroup Excluded Taxes, indemnification for which
shall be
 
 
- 89 -

--------------------------------------------------------------------------------


 
 
governed by Section 4.5), and in the case of Morgan Stanley as Indemnitor, the
Morgan Stanley Excluded Liabilities (other than Morgan Stanley Excluded Taxes,
indemnification for which shall be governed by Section 4.5).
 
(b)  Morgan Stanley shall indemnify, defend and hold harmless the Company and
its Subsidiaries from and against any Losses attributable to any write-down or
write-off effected in accordance with GAAP (i) with respect to any BusinesScape
or Portfolio Loan Account loans included in the Morgan Stanley Contributed
Assets and (ii) with respect to any loans included in the Morgan Stanley
Contributed Assets that are secured by auction rate securities, in each case net
of associated reserves.
 
(c)  Citigroup shall indemnify, defend and hold harmless the Company and its
Subsidiaries from and against any Losses attributable to:
 
(i)  the net write-down or write-off effected in accordance with GAAP, with
respect to (x) the loans and lines of credit that constitute Citigroup
Contributed Assets, that are secured by auction rate securities (“ARS”) as to
which borrowing power has been given prior to the Closing Date, or is given from
and after the Closing Date with the consent or at the direction of Citigroup on
ARS securing such loans and lines of credit and (y) any amendment, modification
or substitution that is made with the consent or at the direction of Citigroup
of any loan described in the foregoing clause (x) (collectively, the “Citigroup
ARS Loans”); and
 
(ii)     the difference (if a positive number) between the Company’s actual cost
of funding the Citigroup ARS Loans, minus the aggregate amount of interest paid
to the Company with respect to the Citigroup ARS Loans.
 
Losses described in this Section 6.2(c) shall be calculated as of the last
Business Day of each month and Citigroup shall reimburse the Company for the
amount of such Losses recognized, in accordance with GAAP, in such monthly
accounting period; provided that to the extent Citigroup has reimbursed the
Company for reserves taken in respect of Citigroup ARS Loans and such reserves
are subsequently released, the Company agrees to refund to Citigroup the amount
of reimbursement payments the Company received in respect of such released
reserves.  In addition (but without any duplication of any refund to Citigroup
under the preceding sentence), if the Company recovers amounts in respect of
particular Citigroup ARS Loans with respect to which a payment was previously
made by Citigroup relating to Losses with respect to such Citigroup ARS Loans
described in clause (i) above, then the Company shall pay to Citigroup the
lesser of the amount of such recoveries and the amount of such payment received
from Citigroup.
 
(d)  Losses incurred by the Citigroup Entities and Morgan Stanley Entities,
respectively, during the period commencing on May 29, 2009 and ending on the
Closing Date in connection with changes to the conversion of information
technology platforms or other operational actions made during such period in
anticipation of and in furtherance of the consummation of the transactions
contemplated by this Agreement
 
 
- 90 -

--------------------------------------------------------------------------------


 
 
shall be borne by the Parties, subject to indemnification under Article 6, on
the same basis as if such Losses had been incurred after the Closing.
 
Section 6.3  Limitations on Amounts.
 
(a)  An Indemnitor shall have no liability under Section 6.2(a)(i) (other than
in respect of any breach of the representations and warranties set forth in the
last two sentences of Section 3.1(f)(i) and the last sentence of Section
3.1(f)(ii), for which the limitations set forth in Section 6.3(a)(i) shall not
apply, and the “Deductible” as defined in Section 6.3(a)(ii) shall be deemed to
mean an amount equal to $5 million):
 
(i)  for any Loss or series of related Losses unless the amount thereof exceeds
$1 million (each, a “De Minimis Loss”); and
 
(ii)  until the amount of Losses (other than any De Minimis Losses) theretofore
indemnifiable by the Indemnitor but for this sentence exceeds an aggregate
amount equal to $100 million (the “Deductible”);
 
in which case the Indemnitees shall be entitled to indemnification of all Losses
in excess of the Deductible (other than any De Minimis Losses).
 
(b)  An Indemnitor’s aggregate liability under Section 6.2(a)(i) shall in no
event exceed $1.5 billion.
 
Section 6.4  Other Indemnification Provisions.
 
(a)  For all purposes of this Article 6, the amount of Losses arising out of any
breach of a representation or warranty, and whether a breach has occurred, shall
be determined without regard to qualifications of materiality or Material
Adverse Effect or similar qualifications (other than specified dollar
thresholds) and without regard to whether the matter giving rise to such Losses
was disclosed to the other Party (or its representatives) (other than in the
applicable Disclosure Letter or in the applicable Form ADV (or brochure) or Form
BD referred to in the first paragraph of Section 3.1 and 3.2) or was
investigated by the other Party (or its representatives).  The representations
and warranties contained in Article 3, and the rights and remedies that may be
exercised by any Person seeking indemnification hereunder, shall not be limited
or otherwise affected by or as a result of any information furnished to, or any
investigation made by, any such Person or its representatives.
 
(b)  Notwithstanding anything to the contrary contained in this Article 6, no
Indemnitor shall be liable for any indirect, special, consequential, exemplary
or punitive damages related to or arising in connection with any indemnification
in this Article 6, except in cases where such damages are recovered from an
Indemnitee by a Third Party.
 
(c)  In no event shall any Indemnitee recover more than once for any Loss,
regardless of whether alternative theories of recovery exist under this
Agreement or applicable Law.
 
 
- 91 -

--------------------------------------------------------------------------------


 
 
(d)  This Article 6 sets forth the Parties’ exclusive remedy, following the
Closing, for any Loss that may result from the breach of any of the
representations or warranties, covenants or agreements contained in this
Agreement or any other matter arising under this Agreement, except for Losses
resulting from fraud of an Indemnitor or its Affiliates or as provided in
Section 4.5 or Section 9.9.
 
(e)  Notwithstanding anything to the contrary contained herein, no Indemnitor
shall be required to indemnify any Party (or its Affiliates) for any Loss
relating to a reduction in the value of the Company or any of its Subsidiaries
to the extent the Company or any of its Subsidiaries is indemnified therefor in
accordance with the terms hereof.
 
(f)  If any Indemnitee receives any amounts in respect of Losses previously paid
by the Indemnitor or obtains any judgment or award in any litigation relating to
an Excluded Liability or Excluded Claim of such Indemnitor which was previously
paid by such Indemnitor, the Indemnitee shall distribute such amounts received
to the Indemnitor.  Any Losses shall be net of any (i) amounts actually
recovered by any Indemnitee under applicable insurance policies and (ii) Tax
benefits actually realized by any Indemnitee by reason of the incurrence or
payment of any such Losses, and shall be increased by any Tax costs incurred by
any Indemnitee as a result of the receipt of the indemnification payment.
 
(g)  This Agreement shall not be deemed to amend or otherwise modify the
provisions or application of any indemnification or similar agreement between
(x) any broker or other employee of a Party or a Company Entity and (y) such
Party or its Subsidiaries or such Company Entity.  In addition, notwithstanding
any provision in this Agreement to the contrary, nothing in this Agreement shall
(x) require the Indemnitor to indemnify the brokers or other employees of the
Indemnitor or any of its Subsidiaries or the Company Entities or (y) be deemed
to waive any right of the Indemnitor to receive reimbursement from such brokers
or other employees for, among other things, Losses caused by their criminal
conduct, willful misconduct or bad faith.
 
(h)  Each Indemnitee must mitigate to the extent required by applicable Law any
Loss for which such Indemnitee seeks indemnification under this Agreement.
 
(i)  If Citigroup becomes aware of any Loss for which the Company may be
entitled to seek indemnification from Morgan Stanley under this Agreement,
Citigroup shall be entitled to seek such indemnification on behalf of the
Company and may exercise or cause to be exercised all of the rights of the
Company with respect to such Loss as if Citigroup were the Indemnitee with
respect to such Loss; provided that any amounts recovered from Morgan Stanley
with respect to such Loss shall be paid to the Company.  If Morgan Stanley
becomes aware of any Loss for which the Company may be entitled to seek
indemnification from Citigroup under this Agreement, Morgan Stanley shall be
entitled to seek such indemnification on behalf of the Company and may exercise
or cause to be exercised all of the rights of the Company with respect to such
Loss as if Morgan Stanley were the Indemnitee with respect to such Loss;
provided that any amounts recovered from Citigroup with respect to such Loss
shall be paid to the Company.
 
 
- 92 -

--------------------------------------------------------------------------------


 
 
Section 6.5  Procedures.  In the event any Indemnitee should have a Claim under
this Article 6 against any Indemnitor that does not involve a Claim being
asserted against or sought to be collected from such Indemnitee by a Third
Party, the Indemnitee shall deliver notice of such Claim, specifying in
reasonable detail the basis therefor, with reasonable promptness to the
Indemnitor.  The failure or delay by any Indemnitee so to notify the Indemnitor
shall not relieve the Indemnitor from any liability which it may have to such
Indemnitee, except to the extent that the Indemnitor has been actually
prejudiced by such failure or delay.  If the Indemnitor does not notify the
Indemnitee within 60 Business Days following its receipt of such notice that the
Indemnitor disputes its liability to the Indemnitee, such Claims specified by
the Indemnitee in such notice shall be conclusively deemed a liability of the
Indemnitor, and the Indemnitor shall pay the amount of such liability to the
Indemnitee on demand or, in the case of any notice in which the amount of the
Claims (or any portion thereof) is estimated, on such later date when the amount
of such Claim (or such portion thereof) becomes finally determined.
 
Section 6.6  Procedures for Non-Party Claims other than Ordinary Course Customer
Claims.  The following procedures shall apply to all matters or circumstances
that may result in a Loss by reason of a Claim brought by a Third Party,
including but not limited to a Claim that may be asserted by a Governmental
Authority (“Non-Party Claims”; provided that the term “Non-Party Claim” shall
include a Claim that may be asserted by an employee of a Party or Company
Entity) and provided further that if the Non-Party Claim is determined to be an
Ordinary Course Customer Claim pursuant to the provisions of Section 6.7, the
provisions of Section 6.7 shall apply in lieu of the provisions of Section 6.6:
 
(a)  Notice.  Promptly after an Indemnitee receives written notice of any matter
or circumstance that may reasonably be expected to result in a Loss to such
Indemnitee by reason of a Non-Party Claim, the Indemnitee shall give written
notice thereof to the Indemnitor.  The right to indemnification hereunder will
not be affected by any failure of an Indemnitee to give such notice (or delay by
any Indemnitee in giving such notice) unless (and then only to the extent that)
the rights and remedies of the Indemnitor have been actually prejudiced as a
result of the failure to give, or the delay in giving, such notice.  The notice
of the Non-Party Claim shall describe the Non-Party Claim in reasonable detail.
 
(b)  Control of Non-Party Claims.  Non-Party Claims other than Ordinary Course
Customer Claims shall be controlled as follows:
 
(i)  Except for Excluded Claims referred to in Section 6.6(g), which shall be
administered in accordance with that section, the Indemnitor shall be the Person
entitled to control the defense of such Non-Party Claim (the “Controlling
Party”) and if the Indemnitor elects to control it shall:  (A) retain counsel of
its own choosing, which counsel shall be reasonably acceptable to the
Indemnitee, and (B) control and direct the defense of any such Non-Party Claim,
including the development and implementation of legal strategy for such
Non-Party Claim, subject to Section 6.6(c).
 
 
- 93 -

--------------------------------------------------------------------------------


 
 
(c)  Settlements.  No Party shall have any liability for any settlement or
compromise effected without its consent, which consent shall not be unreasonably
withheld or delayed.  No Controlling Party may effect any settlement or
compromise unless the Indemnified Party has no liability or obligation in
connection therewith which is not fully satisfied by the Controlling Party.
 
(d)  Conflicts of Interest.  The Indemnitee in respect of any Claim shall be
entitled to engage separate counsel of its choice to participate in the defense
of such Claim; provided that, except as set forth in the remainder of this
Section 6.6(d), the fees and expenses of such separate counsel shall be borne
solely by the Indemnitee and shall not be subject to reimbursement by the
Indemnitor; and provided, further, that this sentence shall not affect, in any
respect, the control of such Claim as provided in Section
6.6(b).  Notwithstanding the foregoing, if the defendants in a Claim include
both an Indemnitee and the Indemnitor, and counsel to the Indemnitee (or, if the
Indemnitee is the Controlling Party, counsel to the Indemnitor) shall have
reasonably concluded that joint representation would be inappropriate due to
potential or actual conflicts of interest between the Controlling Party, the
Indemnitor and/or the Indemnitee, the Indemnitee shall have the right to retain
a single firm of separate counsel reasonably acceptable to the Controlling Party
(and, if the Company is the Controlling Party, the Indemnitor) (each of which
consents shall be timely sought and shall not be unreasonably withheld or
delayed) to participate in the defense of that Claim on behalf of such
Indemnitee and at the expense of the Indemnitor.
 
(e)  Status.  The Controlling Party shall at the request of the Indemnitee from
time to time notify the Indemnitee  regarding the status, including any
significant developments, with respect to Non-Party Claims the defense of which
is being conducted by the Controlling Party on behalf of an Indemnitee (or the
Indemnitor, as the case may be).
 
(f)  Defense of Claims against Officers and Directors.  Notwithstanding any
provision to the contrary regarding the rights of an Indemnitor to be the
Controlling Party with respect to Non-Party Claims, to the extent that any
executive officer or director of a Party is named as a defendant in a Non-Party
Claim under circumstances in which such individual is an Indemnitee, that
individual nevertheless may, at its sole discretion, conduct its own defense or
elect to transfer the defense to the Indemnitor, in either situation with the
cost of the defense to be borne by the Indemnitor.
 
(g)  Pre-Closing Litigation.  Without limiting any other provision in this
Agreement and subject to Section 6.7 in the case of Ordinary Course Customer
Claims, the Parties agree that (i) each Party shall remain responsible for, and
control, all litigation with respect to its Contributed Business pending or
threatened in writing prior to the Closing, including, without limitation, any
Claims pending or threatened in writing by each Party as plaintiff relating to
its Contributed Business (the “Pre-Closing Litigation”) (which Claims such Party
shall continue to prosecute and shall use good faith efforts to obtain a
favorable judgment or settlement), and (ii) no Pre-Closing Litigation shall be
contributed to, or be the responsibility of, the Company Entities, which shall
be treated as Indemnitees for purposes of Article 6 with respect to all such
 
 
- 94 -

--------------------------------------------------------------------------------


 
 
litigation (it being understood that any settlement of any Claim being pursued
as plaintiff will not be settled without the consent of the Company (which
consent will not be unreasonably withheld or delayed) if such settlement would
impair the value of any Contributed Asset in any respect and any proceeds of any
such settlement with respect to any Contributed Asset shall be paid over to the
Company).
 
Section 6.7  Ordinary Course Customer Claims.
 
(a)  Notice.  Promptly after either a Party or any of its Affiliates or any
Indemnitee receives written notice of any matter or circumstance subject to
indemnification hereunder that may reasonably be expected to result in a Loss to
the Company or any other Person by reason of a Claim by a current or former
customer or client of either Contributed Business that does not seek actual
damages in excess of $2 million in the aggregate (an “Ordinary Course Customer
Claim”), such Person shall give written notice thereof to the Company.  The
right to indemnification hereunder will not be affected by any failure of any
Person to give such notice (or delay in giving such notice) unless (and then
only to the extent that) the rights and remedies of the Indemnitor have been
actually prejudiced as a result of the failure to give, or the delay in giving,
such notice.  The notice shall describe the Ordinary Course Customer Claim in
reasonable detail.
 
(b)  Control of Ordinary Course Customer Claim.  The Company shall be entitled
to control and direct the defense of any Ordinary Course Customer Claim, as well
as any related regulatory investigation resulting therefrom in the ordinary
course, with outside counsel of its own choosing, which counsel shall be
reasonably acceptable to the Indemnitor, at the expense of the
Indemnitor.  Nothing in this Section 6.7 shall be deemed to relieve the
Indemnitor from indemnifying the Company Entities and their Affiliates to the
extent any of them are Indemnitees hereunder.  The Indemnitor may also
participate in the defense of any such Ordinary Course Customer Claim at its own
expense.
 
(c)  Settlements.  No Party shall have any liability for any settlement or
compromise of any Ordinary Course Customer Claim (or related regulatory
investigation) effected without its consent.  The Company may not settle or
compromise any Ordinary Course Customer Claim (or related regulatory
investigation) without the consent of the Indemnitor, which shall not be
unreasonably withheld or delayed.
 
(d)  Status.  The Company shall at the request of the Indemnitor from time to
time notify the Indemnitor  regarding the status, including any significant
developments, with respect to Ordinary Course Customer Claims (or related
regulatory investigations) the defense of which is being conducted by the
Company.
 
(e)  Disputes.  In the event of a bona fide dispute by the Parties as to whether
a Claim is an Ordinary Course Customer Claim, the Claim shall not be treated as
an Ordinary Course Customer Claim, unless the Company has already commenced the
defense thereof and the Company or any Indemnitee would be adversely impacted
thereby.
 
 
- 95 -

--------------------------------------------------------------------------------


 
 
Section 6.8  Mutual Assistance.  The Indemnitor and Indemnitee shall reasonably
cooperate with each other in the defense of any Claim subject to indemnity
pursuant to this Article 6 and with respect to any Pre-Closing
Litigation.  Without limiting the foregoing, after the Closing, Citigroup agrees
that it will, and that it will cause the other Citigroup Entities to, Morgan
Stanley agrees that it will, and will cause the other Morgan Stanley Entities
to, and the Company agrees that it will, and will cause the other Company
Entities to, cooperate with each of the Parties, the Company and their
respective Subsidiaries, generally seek to avoid the imposition of regulatory
sanctions on the Parties, the Company or their Subsidiaries to the extent
reasonable under the circumstances, and furnish to each of them access to such
employees and other Persons under their control, and such information,
documents, records, evidence, testimony and other assistance as any of them may
reasonably request, in connection with any actions, proceedings, arrangements or
disputes of any nature involving or affecting the Company Entities that
reasonably relate to matters that occurred prior to the Closing and in which any
of them, as the case may be, was involved or for which such Person has records,
information or knowledge.  The reasonable expenses incurred by any Person in
complying with any request for cooperation pursuant to this Section 6.8 shall be
borne by the Indemnitor or other Person requesting such cooperation; provided,
however, that such expenses shall not include incidental time incurred by
employees of any Party responding to such a request for cooperation.
 
ARTICLE 7

 
FURTHER AGREEMENTS
 
Section 7.1  No Commitments.  Each Party agrees that, except for the liabilities
to be assumed by the Company pursuant to this Agreement and the other
Transaction Documents or as expressly contemplated or permitted hereby or
thereby (including under the LLC Agreement), neither it nor any of its
Subsidiaries will take, without the prior written consent of the other Party,
any action that will commit or bind the Company or any member thereof (in such
capacity) to any act, agreement, contract or undertaking of any kind or nature
whatsoever.
 
Section 7.2  Further Assurances.  Following the Closing Date, each Party shall,
and shall cause each of its Subsidiaries to, from time to time, execute and
deliver such additional instruments, documents, conveyances or assurances and
take such other actions as shall be necessary, or otherwise reasonably be
requested by the Company or the other Party (including, without limitation,
sharing all reasonable participant information necessary for, and cooperating
with each other in good faith in connection with, the administration and
integration of the Benefit Plans and any Benefit Plan-related services), to
confirm and assure the rights and obligations provided for in the Transaction
Documents and render effective the consummation of the transactions contemplated
by the Transaction Documents, or otherwise to carry out the intent and purposes
of the Transaction Documents.  For purposes of this Article 7, a Party shall not
be obligated to cause Affiliates that it does not control to comply with this
Article 7, but shall be obligated to use its reasonable best efforts to cause
such Affiliates to comply with this Article 7.
 
Section 7.3  Citigroup ARS Loans.
 
(a)  The Company will, to the extent reasonably requested by Citigroup,
cooperate with Citigroup and take or refrain from taking actions with respect to
 
 
- 96 -

--------------------------------------------------------------------------------


 
 
Citigroup ARS Loans and the ARS securing such Citigroup ARS Loans to the extent
necessary to enable the Citigroup Entities to comply with their obligations
under applicable Law, including their settlement agreements with state and
federal authorities relating to their sales of ARS to customers (the
“Settlements”).  Citigroup agrees to pay the Company for the Company’s direct
costs and expenses incurred in connection with taking actions requested by
Citigroup pursuant to this Section 7.3(a) in the manner and pursuant to the
methodology set forth in the General Transition Services Agreement with
Citigroup (for the avoidance of doubt, Section 6.2(c) of this Agreement shall
control with respect to the matters addressed therein in the event of any
inconsistency between the applicable terms of such General Transition Services
Agreement with Citigroup and Section 6.2(c) of this Agreement).  For the
avoidance of doubt, subject to applicable Law, without limitation to the
foregoing, Citigroup may reasonably request the Company to take, and the Company
shall not unreasonably refuse to take, the following actions pursuant to this
Section 7.3(a):
 
(i)  implementing amendments, extensions or modifications or granting waivers of
terms of Citigroup ARS Loans, (including interest rates, fees, advance rates,
maturity, repayment dates and other terms);
 
(ii)  granting releases or agreeing to substitutions of collateral securing
Citigroup ARS Loans;
 
(iii)  exercising or forbearing from exercising rights and remedies of the
lenders and secured parties under the terms of Citigroup ARS Loans;
 
(iv)  taking (or causing to be taken) actions to establish new loans with
borrowing power against ARS for any current or former customer accounts of a
Citigroup Entity as to whose ARS-related Losses Citigroup has an indemnity
obligation under Section 6.2 of this Agreement; provided that upon the
establishment of such loans pursuant to the request of Citigroup, they shall
automatically become Citigroup ARS Loans for purposes of Section 6.2(c) of this
Agreement; and
 
(v)  adopting, implementing and/or modifying reasonable control policies and
practices relating to the Citigroup ARS Loans and ARS securing such loans;
provided that such policies and practices do not to unduly interfere with the
management and business of the Company or its Subsidiaries.
 
(b)  The Company agrees (x) not to take any of the actions referred to in
clauses (i) through (iv) above without the consent of Citigroup, such consent
not to be unreasonably withheld or delayed, and (y) not to change the control
policies and practices relating to the Citigroup ARS Loans and ARS securing such
loans without reasonably prior consultation with Citigroup.  The Company agrees
to use commercially reasonable efforts to (x) provide the same level of loan
servicing support with respect to the Citigroup ARS Loans as was provided to the
Citigroup Contributed Business prior to the Closing Date and (y) provide to the
Citigroup Entities such data, reports and other
 
 
- 97 -

--------------------------------------------------------------------------------


 
 
information with respect to the Citigroup ARS Loans and ARS securing such loans
as may be reasonably requested by Citigroup.
 
(c)  In addition, the Company agrees to use commercially reasonable efforts to
(x) promptly notify Citigroup of any customer request or inquiry regarding the
provision by a Citigroup Entity of liquidity to ARS holders or regarding the
terms,  management  or implementation of any ARS Legacy Loan and (y) promptly
notify Citigroup regarding any significant developments of which it becomes
aware regarding a Citigroup ARS Loan or any applicable borrower.
 
Section 7.4  Replacement of Guarantees.
 
(a)  From and after the date hereof, the Company shall use its reasonable best
efforts to cause the unconditional release of Citigroup, Morgan Stanley and
their respective Affiliates from their obligations under each of the agreements
and instruments set forth on Schedule 7.4 (each, a “Guaranty”) to the extent
that such obligations relate to the Citigroup Contributed Business or the Morgan
Stanley Contributed Business, respectively, which have been contributed to the
Company, by entering into a replacement guaranty or cash collateral or similar
arrangements satisfactory to the counterparty to each such Guaranty.
 
(b)  If, from and after the Closing, (i) any amounts are drawn or required to be
paid under any Guaranty by Citigroup, Morgan Stanley or any of their respective
Affiliates in connection with events or other matters occurring after the
Closing Date or (ii) Citigroup, Morgan Stanley or any of their respective
Affiliates is required to pay any fees, costs or expenses under the terms of
such Guaranty, then Citigroup or Morgan Stanley, respectively, shall promptly
provide the Company with written evidence of the underlying payment
obligation.  Upon receipt of such notice, the Company shall promptly satisfy
such payment obligation on behalf of Citigroup, Morgan Stanley or their
respective Affiliates, or, if Citigroup, Morgan Stanley or any of their
Affiliates have made such payments, the Company shall reimburse Citigroup,
Morgan Stanley or their respective designated Affiliates for such amounts
promptly after receipt from Citigroup or Morgan Stanley of proof of payment.
 
(c)  Any amount described in Section 7.4(b) that is paid by Citigroup, Morgan
Stanley or their respective Affiliates and subject to reimbursement by the
Company shall bear interest at a rate equal to LIBOR plus 60 basis points
commencing on the date that written notice of such payment is given to the
Company.  Such interest shall be payable by the Company at the same time as the
reimbursement payment to which it relates and shall be calculated daily on the
basis of a year of 365 days and the actual number of days elapsed.
 
Section 7.5  SEC Rule 204T Matters.  Each of Citigroup and Morgan Stanley agree,
and shall cause their respective Subsidiaries, CGMI and Morgan Stanley & Co.
Incorporated (each, a “Clearing Firm”), to agree that, for as long as any
Customer Accounts are cleared by the relevant Clearing Firm pursuant to the
terms of the Citigroup Securities Clearing Agreement or the Morgan Stanley
Securities Clearing Agreement, as the case may be, such
 
 
- 98 -

--------------------------------------------------------------------------------


 
 
Clearing Firm shall close out any and all “fail to deliver” positions in equity
securities as prescribed in SEC Rule 204T, and will not avail itself of
provision (d) of SEC Rule 204T to allocate a fail to the Company.
 
ARTICLE 8

 
TERM AND TERMINATION
 
Section 8.1  Termination Prior to Closing.  This Agreement may be terminated at
any time prior to the Closing:
 
(a)  by mutual written consent of the Parties at any time;
 
(b)  by either Party upon written notice to the other Party in the event that
(i) any Governmental Authority the Governmental Approval of which is a condition
under Section 5.1(d) or 5.2(d) shall have issued an Order or taken any other
official action denying such Governmental Approval or (ii) any Governmental
Authority shall have issued an Order that causes the conditions set forth in
Section 5.1(c) (in the case of Citigroup) or 5.2(c) (in the case of Morgan
Stanley) not to be satisfied, and in either case such Order or other action
shall have become final and non-appealable; provided that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to any Party
that is at such time in material breach of its obligations pursuant to Section
4.3;
 
(c)  by any Party upon written notice to the other Party at any time after 5:00
p.m., New York City time, on March 31, 2010, in the event that the Closing shall
not have occurred on or prior to such date and time; provided, however, that
such date shall be extended by an additional 60 days if (i) the conditions set
forth in Section 5.1(d) or 5.2(d) shall not have been satisfied prior to such
date and time, and (ii) all other conditions to Closing in this Agreement have
been satisfied or waived; and provided, further, that the right to terminate
this Agreement under this Section 8.1(c) shall not be available to any Party
that is at such time in material breach of any of its obligations under any of
the provisions of this Agreement or any other Transaction Document;
 
(d)  by Citigroup, upon written notice to Morgan Stanley, if (A) there has been
a material misrepresentation or breach of warranty or covenant or agreement made
or to be performed by or on the part of Morgan Stanley pursuant to this
Agreement, (B) such misrepresentation or breach has not been or cannot be cured
within a period of 60 days following the delivery of written notice to Morgan
Stanley of such misrepresentation or breach by Citigroup, and (C) the effect of
such misrepresentation or breach is to prevent the satisfaction of any condition
specified in Section 5.1(a) or 5.1(b);
 
(e)  by Morgan Stanley, upon written notice to Citigroup, if (A) there has been
a material misrepresentation or breach of warranty or covenant or agreement made
or to be performed by or on the part of Citigroup pursuant to this Agreement,
(B) such misrepresentation or breach has not been or cannot be cured within a
period of 60 days
 
 
- 99 -

--------------------------------------------------------------------------------


 
 
following the delivery of written notice to Citigroup of such misrepresentation
or breach by Morgan Stanley, and (C) the effect of such misrepresentation or
breach is to prevent the satisfaction of any condition specified in Section
5.2(a) or 5.2(b);
 
(f)  by Citigroup, if (A) within six months of January 13, 2009 either a Change
of Control of Morgan Stanley shall have occurred or a definitive agreement,
letter of intent or other similar agreement or understanding shall have been
executed by Morgan Stanley that would, if the transactions contemplated thereby
were consummated, result in a Change of Control of Morgan Stanley, and (B)
within 45 days following such Change of Control or announcement of the execution
of such definitive agreement or understanding, as applicable, Citigroup delivers
written notice of termination under this Section 8.1(f) to Morgan Stanley; or
 
(g)  by Morgan Stanley, if (A) within six months of January 13, 2009 either a
Change of Control of Citigroup shall have occurred or a definitive agreement,
letter of intent or other similar agreement or understanding shall have been
executed by Citigroup that would, if the transactions contemplated thereby were
consummated, result in a Change of Control of Citigroup, and (B) within 45 days
following such Change of Control or announcement of the execution of such
definitive agreement or understanding, as applicable, Morgan Stanley delivers
written notice of termination under this Section 8.1(g) to Citigroup.
 
Section 8.2  Termination After Closing.  If the Closing occurs, this Agreement
shall continue to remain in full force and effect unless the Parties mutually
agree in writing to terminate this Agreement.
 
Section 8.3  Effect of Termination.  If this Agreement is terminated in whole or
with respect to any Person in accordance with Section 8.1 or 8.2, no covenants,
agreements, representations or warranties contained herein shall survive the
termination of this Agreement except (x) Article 9 (other than Section 9.2), (y)
those provisions that by their express terms survive such termination and (z) in
the case of a termination pursuant to Section 8.2, Article 6 (and, to the extent
set forth in Section 6.1, the representations and warranties referred to
therein); provided, however, that no termination of this Agreement shall release
a breaching Party from any liability for any willful misconduct, fraud or
willful breach of a covenant contained in this Agreement occurring prior to such
termination.
 
ARTICLE 9

 
MISCELLANEOUS
 
Section 9.1  Expenses.  Except as expressly provided for herein, each of the
Parties shall pay the fees and expenses of its respective counsel, accountants
and other experts and shall pay all other fees and expenses incurred by it in
connection with the negotiation, preparation and execution of the Transaction
Documents and the consummation of the transactions contemplated by this
Agreement.
 
 
- 100 -

--------------------------------------------------------------------------------


 
 
Section 9.2  Publicity.  No  press release or other public disclosure with
respect to this Agreement or the transactions contemplated hereby may be issued
by any Party or its Affiliates without the other Party’s consent, which consent
shall not be unreasonably withheld, conditioned or delayed by such other Party;
provided, however, that if any Party is required by Law, including the rules of
any stock exchange on which such Party’s securities are listed, to issue a press
release or other public disclosure with respect to this Agreement or the
transactions contemplated hereby, such Party shall consult with the other Party
as to the content of such press release or other public disclosure before it is
issued to the extent practicable in the circumstances; and provided, further,
that nothing in this provision shall affect the Company’s right to issue press
releases with respect to its operations following the Closing Date.
 
Section 9.3  Amendment or Modification.  This Agreement may not be amended or
modified by the Parties, except by an instrument in writing signed by each of
the Parties.
 
Section 9.4  Waiver.  Except as otherwise specifically provided herein, any
provision of this Agreement may only be waived at any time by an instrument
signed in writing by the Party entitled to the benefit thereof.  Except as
specifically provided herein, the failure or delay of any Party to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of such Party thereafter to enforce
each and every such provision.  No waiver of any breach of or non-compliance
with this Agreement shall be held to be a waiver of any other or subsequent
breach or non-compliance.  Except as specifically provided herein, all remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.
 
Section 9.5  Entire Agreement.  This Agreement, the Confidentiality Agreement,
the Disclosure Letters, the Schedules and Exhibits hereto and the other
documents and agreements contemplated hereby (including the other Transaction
Documents and any documents and agreements contemplated thereby) contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede and cancel all prior agreements, understandings, representations
and warranties, both oral and written, between the Parties with respect
thereto.  There are no agreements, undertakings, representations or warranties
of any of the Parties with respect to the transactions contemplated hereby and
thereby other than those set forth herein or therein or made or to be made
hereunder or thereunder.
 
Section 9.6  Third-Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended to confer, nor shall anything herein confer, on any Person
other than the Parties and their respective successors or permitted assigns, any
rights, remedies, obligations or liabilities, except that the Indemnitees shall
be third-party beneficiaries of the provisions of Article 6 applicable to them.
 
Section 9.7  Non-Assignability; Binding Effect.  This Agreement shall not be
assignable, in part or in whole, by either Party without the prior written
consent of the other Party.  A purported assignment of this Agreement or any of
the rights, interests or obligations hereunder not in compliance with the
provisions of the Agreement shall be null and void ab
 
 
- 101 -

--------------------------------------------------------------------------------


 
 
initio.  Subject to the foregoing, this Agreement shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns.
 
Section 9.8  Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is declared or held illegal or
invalid, in whole or in part, for any reason whatsoever, such illegality or
invalidity shall not affect the validity or enforceability of the remainder of
the Agreement, and such provision shall be deemed amended or modified to the
extent, but only to the extent, necessary to cure such illegality or
invalidity.  Upon such determination of illegality or invalidity, the Parties
shall negotiate in good faith to amend this Agreement to effect the original
intent of the Parties.  In any event, the invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of this Agreement, including that provision, in any other
competent jurisdiction.
 
Section 9.9  Injunctive Relief.   The Parties acknowledge and agree that a
violation of any of the terms of  this Agreement will cause the other Party and
the Company irreparable injury for which an adequate remedy at law is not
available, and if any Party institutes any action or proceeding to enforce such
provisions, any Party against whom such action or proceeding is brought hereby
waives the claim or defense therein that an adequate remedy at law
exists.  Accordingly, it is agreed that each of the Parties and the Company will
be entitled to an injunction, restraining order or other equitable relief to
prevent breaches of this Agreement and to enforce specifically such provisions
hereof in any court of competent jurisdiction, in addition to any other remedy
to which they may be entitled at law or equity, except as otherwise specifically
provided in this Agreement.  Each Party hereby waives any requirement of any
posting of bond.
 
Section 9.10  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
 
Section 9.11  Submission to Jurisdiction.  Each Party irrevocably submits to the
exclusive jurisdiction of (i) the state courts of the State of Delaware and (ii)
the United States District Court for the District of Delaware for the purposes
of any suit, action or other proceeding arising out of or relating to this
Agreement, any other Transaction Document or any transaction contemplated hereby
or thereby.  Each Party agrees to commence any action, suit or proceeding
relating hereto only in either such court.   Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (A) the state court of the State of Delaware, or (B) the United States
District Court for the District of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  Each Party further irrevocably consents to the
service of process out of any of the aforementioned courts in any such suit,
action or other proceeding by the mailing of copies thereof by mail to such
Party at its address set forth in this Agreement, such service of process to be
effective upon acknowledgment of receipt of such registered mail; provided that
nothing in this Section 9.11 shall affect the right of any Party to serve legal
process in any other manner
 
 
- 102 -

--------------------------------------------------------------------------------


 
 
permitted by Law.  The consent to jurisdiction set forth in this Section 9.11
shall not constitute a general consent to service of process in the State of
Delaware and shall have no effect for any purpose except as provided in this
Section 9.11.  The Parties agree that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.
 
Section 9.12  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTERS
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE RELATIONSHIP ESTABLISHED HEREUNDER.  EACH OF THE PARTIES HERETO
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.12.
 
Section 9.13  Notices.  All communications hereunder shall be in writing and
shall be deemed to have been duly given if signed by the respective Persons
giving them (and in the case of any corporation, the signature shall be by an
appropriate officer thereof) and delivered by hand, or sent by registered mail,
return receipt requested, or nationally recognized courier, or by facsimile to
the following addresses:
 
If to Citigroup:
 
Michael Corbat
Chief Executive Officer
Citi Holdings
Citigroup Inc.
399 Park Avenue
New York, New York 10022
Facsimile:  (646) 291-1665
Telephone:  (212) 559-1000
 
And a copy (which copy shall not constitute notice) to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York  10017
Attention:  George R. Bason, Jr.
John A. Bick
 
 
- 103 -

--------------------------------------------------------------------------------


 
 
Facsimile:  (212) 450-3800
Telephone: (212) 450-4000
 
If to Morgan Stanley:
 
Morgan Stanley
1585 Broadway
New York, New York  10036
Attention: General Counsel
Facsimile:  (212) 761-0331
Telephone:  (212) 761-4000
 
And a copy (which copy shall not constitute notice) to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:  Edward D. Herlihy
Steven A. Rosenblum
Facsimile:  (212) 403-2000
Telephone:  (212) 403-1000
 
If to Morgan Stanley Smith Barney Holdings LLC:
 
Morgan Stanley Smith Barney Holdings LLC
1585 Broadway
New York, New York  10036
Attention: General Counsel
Facsimile:  (212) 761-0331
Telephone:  (212) 761-4000
 
And a copy (which copy shall not constitute notice) to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:  Edward D. Herlihy
Steven A. Rosenblum
Facsimile:  (212) 403-2000
Telephone:  (212) 403-1000
 
By written notice to the other Party, any Party may change the address to which
notices shall be directed.
 
Section 9.14 Counterparts.  This Agreement may be executed in any number of
counterparts, and delivered by facsimile or otherwise, each of which shall be
deemed an original of this Agreement and all of which together shall constitute
one and the same instrument.
 
 
- 104 -

--------------------------------------------------------------------------------


 
 
Section 9.15  Interpretation.  Captions, headings and titles contained in this
Agreement, Exhibits and the Schedules are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement, Exhibits
or the Schedules.  When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference shall be to an Article or
Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “herein,” “hereof,” “hereunder” and words of similar
import shall be deemed to refer to this Agreement as a whole, including the
Exhibits and Schedules hereto, and not to any particular provision of this
Agreement.  Any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The term “primarily” includes “exclusively” unless the context
otherwise requires.
 
Section 9.16  Schedules.  Inclusion of information in the Schedules hereto shall
not be construed as an admission of liability under any applicable Law or that
such information contained therein is (x) material to the business, operations,
assets, liabilities, financial condition or results of operations of a Party or
its Subsidiaries or of any of the Contributed Businesses or (y) a representation
or warranty that a potential consequence will occur as described.  Matters
reflected in the Schedules hereto are not necessarily limited to the matters
required by this Agreement to be disclosed by the Parties in such
Schedules.  The Schedules set forth items of disclosure with specific reference
to the particular section or subsection of this Agreement to which the items or
information in such Schedule relates; provided, however, that any information
set forth in one section or subsection of a Schedule pertaining to
representations, warranties and covenants of a Party shall be deemed to apply to
each other section or subsection of such Party’s Schedules pertaining to its
representations, warranties and covenants to the extent that it is reasonably
apparent on its face from a reading of such disclosure that it is relevant to
such other sections or subsections of the Party’s Schedules.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
- 105 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date and year first above written.
 



 
CITIGROUP INC.
           
By:
/s/ Vincent Fandozzi        Name: Vincent Fandozzi        Title:   Managing
Director   


 

 
MORGAN STANLEY
           
By:
/s/ James Gorman       Name: James Gorman       Title:   Co-President  


 

 
MORGAN STANLEY SMITH
BARNEY HOLDINGS LLC
           
By:
/s/ James Gorman       Name: James Gorman       Title:   President  





--------------------------------------------------------------------------------